Exhibit 10.26

 

EXECUTION COPY

 

 

TERM LOAN AGREEMENT

 

Dated as of February 25, 2004

 

by and among

 

HRPT PROPERTIES TRUST,

as Borrower

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

SOCIETE GENERALE,

as Syndication Agent,

each of

 

SUNTRUST BANK

and

ROYAL BANK OF CANADA,

as a Co-Documentation Agent,

each of

 

SUMITOMO MITSUI BANKING CORPORATION

and

MERRILL LYNCH BANK USA,

as a Managing Agent,

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

Article I. Definitions

1 [a04-3254_1ex10d25.htm#ArticleI]

 

 

 

 

Section 1.1.  Definitions

1 [a04-3254_1ex10d25.htm#aSection11Definitions3]

 

Section 1.2.  General; References to Times

21

 

 

 

Article II. Credit Facility

21

 

 

 

 

Section 2.1.  Term Loans

21

 

Section 2.2.  Rates and Payment of Interest on Loans

22

 

Section 2.3.  Number of Interest Periods

23

 

Section 2.4.  Repayment of Loans

23

 

Section 2.5.  Prepayments

23

 

Section 2.6.  Continuation

23

 

Section 2.7.  Conversion

24

 

Section 2.8.  Notes

24

 

Section 2.9.  Additional Term Loans

25

 

 

 

Article III. Payments, Fees and Other General Provisions

25

 

 

 

 

Section 3.1.  Payments

25

 

Section 3.2.  Pro Rata Treatment

26

 

Section 3.3.  Sharing of Payments, Etc

26

 

Section 3.4.  Several Obligations

26

 

Section 3.5.  Minimum Amounts

27

 

Section 3.6.  Computations

27

 

Section 3.7.  Usury

27

 

Section 3.8.  Agreement Regarding Interest and Charges

27

 

Section 3.9.  Statements of Account

28

 

Section 3.10.  Defaulting Lenders

28

 

Section 3.11.  Taxes

28

 

 

 

Article IV. Yield Protection, Etc.

30

 

 

 

 

Section 4.1.  Additional Costs; Capital Adequacy

30

 

Section 4.2.  Suspension of LIBOR Loans

31

 

Section 4.3.  Illegality

32

 

Section 4.4.  Compensation

32

 

Section 4.5.  Affected Lenders

32

 

Section 4.6.  Treatment of Affected Loans

33

 

Section 4.7.  Change of Lending Office

33

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans

34

 

 

 

Article V. Conditions Precedent

34

 

 

 

 

Section 5.1.  Initial Conditions Precedent

34

 

Section 5.2.  Additional Conditions Precedent

36

 

 

 

Article VI. Representations and Warranties

37

 

 

 

 

Section 6.1.  Representations and Warranties

37

 

i

--------------------------------------------------------------------------------


 

 

Section 6.2.  Survival of Representations and Warranties, Etc.

43

 

 

 

Article VII. Affirmative Covenants

43

 

 

 

 

Section 7.1.  Preservation of Existence and Similar Matters

43

 

Section 7.2.  Compliance with Applicable Law and Material Contracts

44

 

Section 7.3.  Maintenance of Property

44

 

Section 7.4.  Conduct of Business

44

 

Section 7.5.  Insurance

44

 

Section 7.6.  Payment of Taxes and Claims

44

 

Section 7.7.  Visits and Inspections

45

 

Section 7.8.  Use of Proceeds

45

 

Section 7.9.  Environmental Matters

45

 

Section 7.10.  Books and Records

46

 

Section 7.11.  Further Assurances

46

 

Section 7.12.  New Subsidiaries/Guarantors

46

 

Section 7.13.  REIT Status

46

 

Section 7.14.  Exchange Listing

47

 

 

 

Article VIII. Information

47

 

 

 

 

Section 8.1.  Quarterly Financial Statements

47

 

Section 8.2.  Year-End Statements

47

 

Section 8.3.  Compliance Certificate

48

 

Section 8.4.  Other Information

48

 

 

 

Article IX. Negative Covenants

50

 

 

 

 

Section 9.1.  Financial Covenants

50

 

Section 9.2.  Indebtedness

51

 

Section 9.3. Certain Permitted Investments

51

 

Section 9.4.  Investments Generally

52

 

Section 9.5.  Liens; Negative Pledges; Other Matters

53

 

Section 9.6.  Restricted Payments

54

 

Section 9.7.  Merger, Consolidation, Sales of Assets and Other Arrangements

54

 

Section 9.8.  Fiscal Year

55

 

Section 9.9.  Modifications to Advisory Agreement and Other Material Contracts

55

 

Section 9.10.  Transactions with Affiliates

55

 

Section 9.11.  ERISA Exemptions

55

 

 

 

Article X. Default

56

 

 

 

 

Section 10.1.  Events of Default

56

 

Section 10.2.  Remedies Upon Event of Default

59

 

Section 10.3.  Allocation of Proceeds

60

 

Section 10.4.  Performance by Agent

61

 

Section 10.5.  Rights Cumulative

61

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Agent

61

 

 

 

 

Section 11.1.  Authorization and Action

61

 

Section 11.2.  Agent’s Reliance, Etc

62

 

Section 11.3.  Notice of Defaults

63

 

Section 11.4.  Wachovia as Lender

63

 

Section 11.5.  Approvals of Lenders

63

 

Section 11.6.  Lender Credit Decision, Etc

64

 

Section 11.7.  Indemnification of Agent

64

 

Section 11.8.  Successor Agent

65

 

Section 11.9.  Titled Agents

66

 

 

 

Article XII. Miscellaneous

66

 

 

 

 

Section 12.1.  Notices

66

 

Section 12.2.  Expenses

67

 

Section 12.3.  Setoff

67

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers

68

 

Section 12.5.  Successors and Assigns

69

 

Section 12.6.  Amendments

71

 

Section 12.7.  Nonliability of Agent and Lenders

72

 

Section 12.8.  Confidentiality

72

 

Section 12.9.  Indemnification

72

 

Section 12.10.  Termination; Survival

74

 

Section 12.11.  Severability of Provisions

75

 

Section 12.12.  GOVERNING LAW

75

 

Section 12.13.  Counterparts

75

 

Section 12.14.  Obligations with Respect to Loan Parties

75

 

Section 12.15.  Limitation of Liability

75

 

Section 12.16.  Entire Agreement

75

 

Section 12.17.  Construction

76

 

SECTION 12.18.  LIABILITY OF TRUSTEES, ETC

76

 

 

SCHEDULE 1.1(A)

 

List of Loan Parties

SCHEDULE 6.1.(b)

 

Ownership Structure

SCHEDULE 6.1.(f)

 

Title to Properties; Liens

SCHEDULE 6.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

 

Material Contracts

SCHEDULE 6.1.(i)

 

Litigation

SCHEDULE 6.1.(k)

 

Financial Statements

SCHEDULE 6.1.(y)

 

List of Unencumbered Assets

SCHEDULE 9.4.

 

Existing Investments

 

 

EXHIBIT A

 

Form of Assignment and Acceptance Agreement

EXHIBIT B

 

[Reserved]

EXHIBIT C

 

Form of Notice of Continuation

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Notice of Conversion

EXHIBIT E

 

Form of Note

EXHIBIT F-1

 

Form of Opinion of Counsel

EXHIBIT F-2

 

Form of Opinion of Special Counsel

EXHIBIT G

 

Form of Compliance Certificate

EXHIBIT H

 

Form of Guaranty

 

iv

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT dated as of February 25, 2004 by and among HRPT
PROPERTIES TRUST, a real estate investment trust organized under the laws of the
State of Maryland (the “Borrower”), each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 12.5.(d),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, WACHOVIA CAPITAL MARKETS, LLC, as
Sole Lead Arranger, SOCIETE GENERALE, as Syndication Agent, each of SUNTRUST
BANK and ROYAL BANK OF CANADA, as a Co-Documentation Agent, and each of SUMITOMO
MITSUI BANKING CORPORATION and MERRILL LYNCH BANK USA, as a Managing Agent.

 

WHEREAS, the Agent and the Lenders desire to make to the Borrower term loans in
an aggregate amount of $250,000,000, on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 


ARTICLE I. DEFINITIONS

 


SECTION 1.1.  DEFINITIONS.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditures Reserves for all Properties for such period.

 

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extensions of credit or other assets which
includes loans by an office of any Lender outside of the United States of
America to residents of the United States of America).

 

“Advisory Agreement” means that certain Advisory Agreement dated as of January
1, 1998 by and between the Borrower and RMR.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or

 

1

--------------------------------------------------------------------------------


 

 

indirectly owned or held by the Borrower.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise.  The Affiliates of a Person shall include any officer
or director of such Person.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the table set forth below.  Any change in the Borrower’s Credit
Rating which would cause it to move to a different Level in such table shall
effect a change in the Applicable Margin on the Business Day on which such
change occurs.  During any period that the Borrower has received Credit Ratings
that are not equivalent, the Applicable Margin shall be determined by the lower
of such two Credit Ratings.  During any period for which the Borrower has not
received a Credit Rating from a Rating Agency, then the Applicable Margin shall
be determined as Level 5.  As of the Agreement Date, the Applicable Margin is
determined based on Level 3.

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s (other))

 

Applicable Margin
for LIBOR Loans

 

Applicable Margin
for Base Rate Loans

 

1

 

A-/A3 (or equivalent)

 

0.65

%

0.0

%

2

 

BBB+/Baa1 (or equivalent)

 

0.70

%

0.0

%

3

 

BBB/Baa2 (or equivalent)

 

0.80

%

0.0

%

4

 

BBB-/Baa3 (or equivalent)

 

0.95

%

0.0

%

5

 

<  BBB-/Baa3 (or equivalent)

 

1.40

%

0.25

%

 

“Approved Fund” means any Person (other than a natural Person) (a) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) that is administered or managed by a Lender, an affiliate of a
Lender or an entity or an affiliate of an entity that administers or manages a
Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing.  If such construction consists of the construction of tenant
improvements, as opposed to expansion of such Property or any “ground up”
development, such Property shall not be considered to be an Asset Under
Development.  In addition: (a) to the extent any Property includes a
revenue-generating component (e.g. an existing building leased to a tenant) and
a

 

2

--------------------------------------------------------------------------------


 

building under development, such revenue-generating component shall not be
considered to be an Asset Under Development but such building under development
shall be considered to be an Asset Under Development and (b) Property which is
leased under a net lease to a third party shall not be considered to be an Asset
Under Development (so long as rent payments under such lease are not abated by
the development on such Property).

 

“Assignee” has the meaning given that term in Section 12.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A or other form acceptable to the Agent and, if the Borrower has the
right under Section 12.5.(d) to consent to the applicable assignment, the
Borrower.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a) the aggregate rentable square footage of all
completed space of such Property, times (b) $0.50, times (c) the number of days
in such period, divided by (d) 365; provided, however that no Capital
Expenditure Reserves shall be required with respect to any portion of a Property
which is net leased to a third party.

 

“Capitalization Rate” means (a) 8.00% with respect to the Properties acquired
from the “Damon Estate” located on the island of Oahu, Hawaii, and (b) 8.75% in
all other cases.

 

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a

 

3

--------------------------------------------------------------------------------


 

Capitalized Lease Obligation is the capitalized amount of such obligation
determined in accordance with GAAP.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make a Term
Loan to the Borrower pursuant to Section 2.1. in an amount equal to the amount
set forth for such Lender on its signature page hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time as appropriate to
reflect any assignments to or by such Lender effected in accordance with
Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the outstanding principal amount of such Lender’s Term Loan
to (b) the aggregate outstanding principal amount of the Term Loans of all
Lenders hereunder.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making of any Loan and
(b) the Conversion of a Loan.

 

4

--------------------------------------------------------------------------------


 

“Credit Rating” means the lowest rating assigned by a Rating Agency to each
series of rated senior unsecured long term indebtedness of the Borrower.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.10.

 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purpose of being developed by the Borrower or any Subsidiary.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for a given period: (a) net earnings
(or loss) of such Person for such period determined on a consolidated basis
exclusive of the following (to the extent included in determination of such net
earnings (loss)): (i) depreciation and amortization expense; (ii) Interest
Expense; (iii) income tax expense; (iv) extraordinary or non-recurring gains and
losses; and (v) in the case of the Borrower and its Subsidiaries, equity in the
earnings (or loss) of SNH and HPT and other Unconsolidated Affiliates; plus
(b) in the case of the Borrower and its Subsidiaries cash dividends (other than
extraordinary cash dividends or distributions) received by the Borrower or its
Subsidiaries from SNH or HPT during such period; plus (c) such Person’s pro rata
share of EBITDA of its Unconsolidated Affiliates.  For purposes of determining
the EBITDA of the Borrower and its Subsidiaries, EBITDA not attributable to
operations or assets of the Borrower or its Subsidiaries located in the United
States of America shall be excluded.  Straight line rent leveling adjustments
required under GAAP, and amortization of intangibles pursuant to Statement of
Financial Accounting Standards number 141 and the like, shall be disregarded in
determinations of EBITDA.

 

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is: (i) currently a Lender; (ii) an
affiliate of a Lender; (iii) an Approved Fund; (iv) a commercial bank, trust
company, insurance company, investment bank, pension fund organized under the
laws of the United States of America, or any state thereof; (v) a savings and
loan association or savings bank organized under the laws of the United States
of America, or any state thereof; (vi) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and

 

5

--------------------------------------------------------------------------------


 

Development, or a political subdivision of any such country, provided that such
bank is acting through a branch or agency located in the United States of
America; (vii) so long as no Event of Default exists, and subject to the prior
consent of the Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld), any other Person that is not an individual. 
Notwithstanding the foregoing, during any period in which an Event of Default
shall have occurred and be continuing under any of subsections (a), (b), (f) or
(g) of Section 10.1., the term “Eligible Assignee” shall mean any Person that is
not an individual.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

6

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means any Subsidiary (a) which has a legal structure and
capitalization intended to make such entity a single purpose, “bankruptcy
remote” entity; and (b) for which none of the Borrower, any Subsidiary (other
than another Excluded Subsidiary) or any other Loan Party has Guaranteed any of
the Indebtedness or Subordinated Debt of such Subsidiary or has any direct
obligation to maintain or preserve such Subsidiary’s financial condition or to
cause such Subsidiary to achieve any specified levels of operating results,
except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, and other similar exceptions to recourse liability.

 

“Fair Market Value” means, with respect to (a) a security listed on a principal
national securities exchange, the price of such security as reported on such
exchange by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means any fees payable to the Agent or any Lender by the Borrower
hereunder or under any other Loan Document.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Floating Rate Debt” means all Indebtedness of the Borrower and its Subsidiaries
which bears interest at fluctuating rates (and in any event shall include all
Loans and other Indebtedness of the Borrower under any of the Loan Documents)
and for which the Borrower or any such Subsidiary has not obtained Interest Rate
Agreements which effectively cause such variable rates to be equivalent to fixed
rates less than or equal to (a) the rate (as reasonably determined by the Agent)
borne by United States 10-year Treasury Notes at the time the applicable
Interest Rate Agreement became effective plus (b) 3.0%.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and

 

7

--------------------------------------------------------------------------------


 

losses on sales of real estate; (d) gains and losses on investments in
marketable securities; (e) provisions/benefits for income taxes for such period;
and (f) Funds From Operations attributable to any Investment held, directly or
indirectly, by the Borrower in HPT and SNH; provided, however, cash dividends in
respect of such Investments in HPT and SNH that have been actually received by
the Borrower or any Subsidiary during such period, shall not be excluded from
Funds From Operations by virtue of this clause (f).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the Guaranty to which the Guarantors are
parties substantially in the form of Exhibit H.

 

8

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; and
(e) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“HPT” means Hospitality Properties Trust, together with its successors and
assigns.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any take-out
commitment or forward equity commitment (excluding, in the case of the Borrower
and its Subsidiaries, any such obligation that can be satisfied solely by the
issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation, valued, in the case of any
such Indebtedness as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (x) the stated or determinable amount of the Indebtedness that is so secured
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) and
(y) the Fair Market Value of such property or assets; and (j) such Person’s pro

 

9

--------------------------------------------------------------------------------


 

rata share of the Indebtedness of any Unconsolidated Affiliate of such Person. 
In the case of the Borrower and its Subsidiaries, Subordinated Debt shall not be
considered Indebtedness.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s pro rata share of Interest
Expense of its Unconsolidated Affiliates.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending one week, or one, three, six or twelve
months thereafter, as the Borrower may select in the request for the Term Loans
given pursuant to Section 5.1.(a)(xvi) or a Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period (other than an
Interest Period of one week’s duration) that commences on the last Business Day
of a calendar month shall end on the last Business Day of the appropriate
subsequent calendar month.  Notwithstanding the foregoing: (i) if any Interest
Period would otherwise end after the Termination Date, such Interest Period
shall end on the Termination Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day).

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having an Investment Grade Rating for the purpose of protecting
against fluctuations in interest rates.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

10

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from both Rating Agencies.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates.

 

“LIBOR Loans” means Loans bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, other than a
financing statement filed (i) in respect of a lease not constituting a
Capitalized Lease Obligation pursuant to Section 9-408 (or a successor
provision) of the Uniform Commercial Code as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.

 

“Loan” means a Term Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations.  Schedule 1.1.(A) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.

 

“Management Agreement” means that certain Master Management Agreement dated as
of December 31, 1997 by and between RMR and the Borrower and its Subsidiaries.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Term Loans are scheduled to be due and
payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect, and in any event shall include the
Advisory Agreement and the Management Agreement with respect to the Borrower.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then

 

12

--------------------------------------------------------------------------------


 

making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits or limits the creation or assumption
of any Lien on any assets of a Person or entitles another Person to obtain or
claim the benefit of a Lien on any assets of such Person; provided, however,
that an agreement that establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or that otherwise
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge for
purposes of this Agreement.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries, minus (c) Capital Expenditures Reserves with respect to
such Property for such period.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

“Net Worth” means, with respect to any Person, such Person’s total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings, after deducting treasury stock) which would appear as such on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

13

--------------------------------------------------------------------------------


 

“Note” has the meaning given that term in Section 2.8.(a).

 

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent, or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

 

“Participant” has the meaning given that term in Section 12.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 7.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person and, in the case of the Borrower or
any Subsidiary, Liens granted by any tenant on its leasehold estate in a
Property which are subordinate to the interest of the Borrower or a Subsidiary
in such Property; and (d) Liens in existence as of the Agreement Date and set
forth in Part II of Schedule 6.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which

 

14

--------------------------------------------------------------------------------


 

was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4.0%) plus the Base Rate as in effect from time to
time.

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) to the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

 

“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time.  The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary and which is located in a
state of the United States of America or the District of Columbia.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Rating Agency” means S&P and Moody’s.  If either such corporation ceases to act
as a securities rating agency or ceases to provide ratings with respect to the
senior long-term unsecured debt obligations of the Borrower, then the Borrower
may designate as a replacement Rating Agency Fitch or any other nationally
recognized securities rating agency acceptable to the Agent.

 

“Register” has the meaning given that term in Section 12.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“RMR” means REIT Management & Research, LLC, together with its successors and
permitted assigns.

 

“Requisite Lenders” means, as of any date, Lenders holding at least 66-2/3% of
the outstanding principal amount of the Loans (not held by Defaulting Lenders
who are not entitled to vote).

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
April 30, 2001 by and among the Borrower, the financial institutions from time
to time party thereto as “Lenders” and Wachovia Bank, National Association, as
Agent.

 

16

--------------------------------------------------------------------------------


 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower, shall include (without duplication) the Borrower’s pro rata share of
the Secured Indebtedness of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“SNH” means Senior Housing Properties Trust, together with its successors and
assigns.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is subordinated in right of payment and otherwise to the Loans
and the other Obligations on terms and conditions approved of by the Titled
Agents and the Requisite Lenders.  When the Borrower is seeking approval of
subordination terms and conditions pursuant to the immediately preceding
sentence, it shall deliver to the Agent a reasonably detailed description of
such terms and conditions which must contain a conspicuous legend to the effect
that a Lender will be deemed to have approved such terms if it does not respond
in writing to the contrary within the prescribed time.  Promptly upon receipt of
any such notice, the Agent will forward it to each of the Lenders.  Unless a
Lender shall give written notice to the Agent that it specifically objects to
such terms and conditions within 10 Business Days of receipt of such description
from the Agent, such Lender shall be deemed to have approved of such terms and
conditions.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which consolidated with those of such Person pursuant to GAAP.

 

17

--------------------------------------------------------------------------------


 

“Supermajority Lenders” means, as of any date, Lenders holding at least 75% of
the outstanding principal amount of the Loans (not held by Defaulting Lenders
who are not entitled to vote).

 

“Tangible Net Worth” means, as of any given time: (a) the book value (exclusive
of depreciation) of all real estate assets of the Borrower and its Subsidiaries
that constitute Properties at such time; plus (b) the book value of other assets
(excluding any real estate assets) of the Borrower and its Subsidiaries; less
(c) the book value of the Borrower’s Investment in HPT and SNH; less (d) all
amounts appearing on the assets side of a consolidated balance sheet of the
Borrower for assets separately classified as intangible assets under GAAP
(except for allocations of property purchase prices pursuant to Statement of
Financial Accounting Standards number 141 and the like); less (e) all
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis; less (f) all other liabilities of the Borrower and its Subsidiaries
determined on a consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.11.

 

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.

 

“Termination Date” means February 24, 2009.

 

“Titled Agents” means the Sole Lead Arranger, the Syndication Agent, each
Co-Documentation Agent and each Managing Agent, and their respective successors
and permitted assigns.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i)(x) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) minus (y) Capital
Expenditure Reserves for such Properties for such fiscal quarter times (ii) 4
and divided by (iii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarter (less any amounts paid
as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements); (c) the value of the Borrower’s equity
Investment in each of HPT and SNH, such value determined at the lower cost or
Fair Market Value; (d) all cash, cash equivalents and accounts receivable that
are not (i) owing in excess of 90 days (or one year in the case of any
Governmental Authority of the United States of America (but not political
subdivisions thereof)) as of the end of such fiscal quarter or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (e) prepaid
taxes and operating expenses as of the end of such fiscal quarter; (f) the book
value of all Developable Property; (g) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (h) the book value of all Unencumbered Mortgage Notes; and (i) the
Borrower’s pro rata share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.

 

18

--------------------------------------------------------------------------------


 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards number 141 and
the like), and in any event shall include (without duplication): (a) all
Indebtedness of the Borrower and its Subsidiaries and (b) the Borrower’s pro
rata share of Indebtedness of its Unconsolidated Affiliates.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
For purposes of this definition, Unconsolidated Affiliate shall not include SNH
and HPT.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Guarantor or (ii)  leased solely by the Borrower or a Guarantor
pursuant to a ground lease having terms and conditions reasonably acceptable to
the Agent; (b) such Property is not an Asset Under Development and is in
service; (c) such Property is used for office or industrial uses, or any other
use incidental thereto, as currently in use at the Properties; (d) neither such
Property, nor any interest of the Borrower or such Guarantor therein, is subject
to any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) of the definition thereof or Liens in favor of the Borrower or a
Guarantor) or to any Negative Pledge; (e) if such Property is owned by a
Subsidiary, (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) of the definition thereof or Liens in favor
of the Borrower or a Guarantor) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such Property without the need to obtain the consent of any
Person; and (f) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the applicable Capitalization
Rate; and (b) the book value of all Unencumbered Mortgage Notes of the Borrower
and its Subsidiaries.  To the extent that the book value of Unencumbered
Mortgage Notes would account for more than 10.0% of Unencumbered Asset Value,
such excess shall be excluded.  To the extent that Properties leased by the
Borrower or a Guarantor pursuant to a ground lease would, in the aggregate,
account for more than 5.0% of Unencumbered Asset Value, such excess shall be
excluded.  Pro forma Net Operating Income from any Unencumbered Asset acquired
during such fiscal quarter shall be entitled to include such Property for the
entire quarter in the foregoing calculation.  If an Unencumbered Asset is

 

19

--------------------------------------------------------------------------------


 

not owned as of the last day of a quarter then the Net Operating Income from
such asset shall be excluded from the foregoing calculation.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Guarantor; (b) such promissory note is secured by a Lien on real property
improved only with office buildings or other improvements of a type similar to
improvements located on the Properties as of the Agreement Date; (c) neither
such promissory note, nor any interest of the Borrower or such Guarantor
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) of the definition thereof or Liens in favor
of the Borrower or a Guarantor) or to any Negative Pledge; (d) if such
promissory note is owned by a Subsidiary, (i) none of the Borrower’s direct or
indirect ownership interest in such Subsidiary is subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof or Liens in favor of the Borrower or a Guarantor) or to any
Negative Pledge and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to sell, transfer or otherwise dispose of such
promissory note without the need to obtain the consent of any Person; and
(d) such real property and related improvements are not subject to any other
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) of the definition thereof or Liens in favor of the Borrower or a Guarantor).

 

“Unencumbered Net Operating Income” means the sum of (a) Net Operating Income
from all Unencumbered Assets for the fiscal quarter most recently ending and
(b) income attributable to Unencumbered Mortgage Notes for such fiscal quarter,
other than income attributable to an Unencumbered Mortgage Note where (i) any
required principal or interest payment due under such Unencumbered Mortgage Note
is more than 60 days past due or (ii) the maker of such Unencumbered Mortgage
Note is the subject of a case, proceeding or condition of any of the types
described in Sections 10.1.(f) or 10.1.(g).  To the extent that income
attributable to Unencumbered Mortgage Notes would account for more than 10.0% of
Unencumbered Net Operating Income, such excess shall be excluded. In addition,
notwithstanding the foregoing, Unencumbered Net Operating Income otherwise
attributable to any Investment in SNH or HPT shall be excluded from Unencumbered
Net Operating Income.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not

 

20

--------------------------------------------------------------------------------


 

Secured Indebtedness (excluding Indebtedness associated with Unconsolidated
Affiliates) and in the case of the Borrower shall include (without duplication)
Indebtedness that does not constitute Secured Indebtedness.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 


SECTION 1.2.  GENERAL; REFERENCES TO TIMES.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Charlotte, North Carolina time.

 


ARTICLE II. CREDIT FACILITY

 


SECTION 2.1.  TERM LOANS.

 

Subject to the terms and conditions hereof, on the Effective Date, each Lender
severally and not jointly agrees to make a Term Loan to the Borrower in the
principal amount equal to the amount of such Lender’s Commitment.  No later than
1:00 p.m. on the Effective Date, each Lender will make available for the account
of its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, the proceeds of the Term Loan to be made by such
Lender.  Subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrower no later than 2:00 p.m. on the Effective
Date and in the manner specified by the Borrower in the

 

21

--------------------------------------------------------------------------------


 

request referred to in Section 5.1.(a)(xvi).  The Borrower may not reborrow any
portion of the Term Loans once repaid.

 


SECTION 2.2.  RATES AND PAYMENT OF INTEREST ON LOANS.

 

(a)                                  Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
the Term Loan made by such Lender for the period from and including the date of
the making of such Loan to but excluding the date such Loan shall be paid in
full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at the Adjusted Eurodollar Rate for such Loan for the Interest
Period therefor plus the Applicable Margin.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable (i) in the case of a Base Rate Loan, monthly in
arrears on the first day of each calendar month, (ii) in the case of a LIBOR
Loan, on the last day of each Interest Period therefor, and, if such Interest
Period is longer than three months, at three-month intervals following the first
day of such Interest Period, and (iii) in the case of any Loan, upon the
payment, prepayment or Continuation thereof or the Conversion of such Loan to a
Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted).  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Ratings Change. If the Applicable Margin
shall change as a result of a change in the Borrower’s Credit Rating and then
within a 90-day period change back to the Applicable Margin in effect at the
beginning of such period as a result of another change in such Credit Rating,
and (i) if the initial change in the Applicable Margin were an increase, then
the Borrower will receive as a credit against its Obligations any incremental
interest expense with respect to the Loans for the period during which the
increase existed and (ii) if the initial change in the Applicable Margin were a
decrease, then the Borrower shall promptly pay to the Agent for the ratable
benefit of the Lenders additional interest with respect to the Loans for the
period during which the increase existed determined as if such decrease had not
occurred.

 

22

--------------------------------------------------------------------------------


 


SECTION 2.3.  NUMBER OF INTEREST PERIODS.

 

There may be no more than 3 different Interest Periods outstanding at the same
time (for which purpose Interest Periods described in different lettered clauses
of the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous).

 


SECTION 2.4.  REPAYMENT OF LOANS.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Termination Date.

 


SECTION 2.5.  PREPAYMENTS.

 

Except as otherwise provided in this Section, the Borrower may prepay the Term
Loans, in whole or in part, at any time without premium or penalty.  The
Borrower shall give the Agent at least one Business Day’s prior written notice
of the prepayment of the Term Loans.  If any of the outstanding principal amount
of the Term Loans is prepaid at any time prior to August 25, 2005, the Borrower
shall pay to the Agent for the account of the Lenders (a) an amount equal to the
following (calculated for the period commencing on the date of such prepayment
and ending on August 25, 2005): (i) the principal amount of the Term Loans so
prepaid times (ii) a per annum rate equal to the Applicable Margin for LIBOR
Loans in effect at the time of such prepayment and (b) any amounts payable
pursuant to Section 4.4. in connection with such prepayment.  The Borrower
acknowledges and agrees that the amount payable by it in connection with the
prepayment of the Term Loans is a reasonable calculation of the Lenders’ lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from the prepayment of the Term Loans.

 


SECTION 2.6.  CONTINUATION.

 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a
new Interest Period for such LIBOR Loan.  Each new Interest Period selected
under this Section shall commence on the last day of the immediately preceding
Interest Period.  Each selection of a new Interest Period shall be made by the
Borrower giving to the Agent a Notice of Continuation not later than 11:00 a.m.
on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, or if a Default or Event of Default shall have occurred and
be continuing, such Loan will

 

23

--------------------------------------------------------------------------------


 

automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.7. or the
Borrower’s failure to comply with any of the terms of such Section.

 


SECTION 2.7.  CONVERSION.

 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type.  Any Conversion of a LIBOR Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Loan and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower
shall pay accrued interest to the date of Conversion on the principal amount so
Converted.  Each such Notice of Conversion shall be given not later than 11:00
a.m. on the Business Day prior to the date of any proposed Conversion into Base
Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans.  Promptly after receipt of a Notice of Conversion,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Conversion.  Subject to the restrictions specified
above, each Notice of Conversion shall be by telephone (confirmed immediately in
writing) or telecopy in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan.  Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 


SECTION 2.8.  NOTES.

 

(a)                                  Note.  The Term Loan made by a Lender
shall, in addition to this Agreement, also be evidenced by a promissory note of
the Borrower substantially in the form of Exhibit E (each a “Note”), payable to
the order of such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated Notes.
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
at its own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

24

--------------------------------------------------------------------------------


 


SECTION 2.9.  ADDITIONAL TERM LOANS.

 

With the prior consent of the Agent (which consent shall not be unreasonably
withheld), the Borrower shall have the right at any time to request increases in
the aggregate amount of the Term Loans by providing written notice to the Agent,
which notice shall be irrevocable once given.  Each such increase in the
aggregate amount of the Term Loans must be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof; provided,
that after giving effect to any such increases pursuant to this Section, the
aggregate outstanding principal amount of the Term Loans may not exceed
$350,000,000.  Any such increase shall be effected either by an existing Lender
increasing the principal amount of its Term Loan or by a Person becoming a
Lender hereunder and making a Term Loan to the Borrower.  No existing Lender
shall be required to increase the amount of its Term Loan hereunder and any
Person becoming a Lender under this Agreement in connection with any such
requested increase must be an Eligible Assignee.  No increase in the aggregate
outstanding principal amount of the Term Loans may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase (except for representations or warranties
which expressly relate solely to an earlier date).  In connection with any
increase in the aggregate amount of the Term Loans pursuant to this subsection,
(a) any Lender becoming a party hereto shall execute such documents and
agreements as the Agent may reasonably request and (b) the Borrower shall make
appropriate arrangements so that each new Lender, and any existing Lender
increasing the amount of its Term Loan, receives a new or replacement Note, as
appropriate, in the amount of such Lender’s Term Loan within 2 Business Days of
the effectiveness of the applicable increase.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 


SECTION 3.1.  PAYMENTS.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Sections 3.2.
and 3.3., the Agent, or any Lender for whose account any such payment is made,
may (but shall not be obligated to) debit the amount of any such payment which
is not made by such time from any special or general deposit account of the
Borrower with the Agent or such Lender, as the case may be (with notice to the
Borrower, the other Lenders and the Agent).  The Borrower shall, at the time of
making each payment under this Agreement or any Note, specify to the Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than 5:00 p.m. on the date of receipt. 
If the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment

 

25

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for the period of such extension.

 


SECTION 3.2.  PRO RATA TREATMENT.

 

Except to the extent otherwise provided herein: (a) each payment or prepayment
of principal of Term Loans by the Borrower (including any fees payable under
Section 2.5. in connection with any prepayment) shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Term Loans held by them; (b) each payment of interest on Term Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and (c) the Conversion and Continuation of Term Loans of a
particular Type (other than Conversions provided for by Section 4.6.) shall be
made pro rata among the Lenders according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
Loan of such Type shall be coterminous.

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.3.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 


SECTION 3.4.  SEVERAL OBLIGATIONS.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed

 

26

--------------------------------------------------------------------------------


 

by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.

 


SECTION 3.5.  MINIMUM AMOUNTS.

 

(a)                                  Borrowings and Conversions.  Each borrowing
of Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.  Each borrowing and each
Conversion of LIBOR Loans shall be in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount.

 

(b)                                 Prepayments.  Each voluntary prepayment of
Term Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or, if less, the aggregate principal
amount of Term Loans then outstanding).

 


SECTION 3.6.  COMPUTATIONS.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 


SECTION 3.7.  USURY.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith.  It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.8.  AGREEMENT REGARDING INTEREST AND CHARGES.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, prepayment fees, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Agent or any Lender to third parties or for damages incurred by the Agent or
any Lender, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

27

--------------------------------------------------------------------------------


 


SECTION 3.9.  STATEMENTS OF ACCOUNT.

 

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest, charges and payments made pursuant to this Agreement and the
other Loan Documents, and such account rendered by the Agent shall be deemed
conclusive upon Borrower absent manifest error.  The failure of the Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

 


SECTION 3.10.  DEFAULTING LENDERS.

 

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two Business Days after notice from the Agent, then,
in addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Requisite Lenders, shall be suspended
during the pendency of such failure or refusal.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.

 


SECTION 3.11.  TAXES.

 

(a)                                  Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes (other
than withholding taxes) that would not be imposed but for a connection between
the Agent or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Agent or such
Lender pursuant to or in respect of this Agreement or any other Loan Document),
(iii) any taxes imposed on or measured by any Lender’s assets, net income,
receipts or branch profits, (iv) any taxes arising after the Agreement Date
solely as a result of or attributable to a Lender changing

 

28

--------------------------------------------------------------------------------


 

its designated Lending Office after the date such Lender becomes a party hereto,
and (v) any taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges to the extent imposed as a result of the failure
of the Agent or a Lender, as applicable, to provide and keep current (to the
extent legally able) any certificates, documents or other evidence required to
qualify for an exemption from, or reduced rate of, any such taxes fees, duties,
levies, imposts, charges, deductions, withholdings or other charges or required
by the immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non-excluded items being collectively called
“Taxes”).  If any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

 

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)                                  Tax Forms.  Prior to the date that any
Lender or participant organized under the laws of a jurisdiction outside the
United States of America becomes a party hereto, such Person shall deliver to
the Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Lender or participant establishing that
payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax or (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code because such payment is
either effectively connected with the conduct by such Lender or participant of a
trade or business in the United States or totally exempt from United States
Federal withholding tax by reason of the application of the provisions of a
treaty to which the United States is a party or such Lender is otherwise wholly
exempt.  In addition, any such Lender or participant shall deliver to the
Borrower and the Agent further copies of any such certificate, document or other
evidence on or before the date that any such certificate, document or other
evidence expires or becomes obsolete and after the

 

29

--------------------------------------------------------------------------------


 

occurrence of any event requiring a change in the most recent form previously
delivered by it, in each case establishing that payments to it hereunder and
under the Notes are (i) not subject to United States Federal backup withholding
tax or (ii) not subject to United States Federal withholding tax under the
Internal Revenue Code because such payment is either effectively connected with
the conduct by such Lender or participant of a trade or business in the United
States or totally exempt from United States Federal withholding tax by reason of
the application of the provisions of a treaty to which the United States is a
party or such Lender or participant, as applicable, is otherwise wholly exempt,
unless an event (including, without limitation, any change in Applicable Law)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such certificates, documents and other evidence
wholly inapplicable or which would prevent such Lender or participant, as
applicable, from duly completing and delivering any such certificates, documents
or other evidence form with respect to it, and such Lender or participant, as
applicable, so advises the Borrower and the Agent in writing.

 


ARTICLE IV. YIELD PROTECTION, ETC.

 


SECTION 4.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.

 

(a)                                  Additional Costs.  The Borrower shall
promptly pay to the Agent for the account of a Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans (other than taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges which are excluded from the definition of Taxes
pursuant to the first sentence of Section 3.11.(a)); or (ii) imposes or modifies
any reserve, special deposit or similar requirements (other than Regulation D of
the Board of Governors of the Federal Reserve System or other reserve
requirement to the extent utilized in the determination of the Adjusted
Eurodollar Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).

 

(b)                                 Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding
subsection (a), if, by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as

 

30

--------------------------------------------------------------------------------


 

provided in this Agreement or a category of extensions of credit or other assets
of such Lender that includes LIBOR Loans or (ii) becomes subject to restrictions
on the amount of such a category of liabilities or assets that it may hold,
then, if such Lender so elects by notice to the Borrower (with a copy to the
Agent), the obligation of such Lender to make or Continue, or to Convert any
other Type of Loans into, LIBOR Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.6. shall apply).

 

(c)                                  Notification and Determination of
Additional Costs.  Each of the Agent and each Lender agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the Agent or
such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, the failure of the Agent
or any Lender to give such notice shall not release the Borrower from any of its
obligations hereunder; provided, however, that notwithstanding the foregoing
provisions of this Section, the Agent or a Lender, as the case may be, shall not
be entitled to compensation for any such amount relating to any period ending
more than six months prior to the date that the Agent or such Lender, as
applicable, first notifies the Borrower in writing thereof or for any amounts
resulting from a change by any Lender of its Lending Office (other than changes
required by Applicable Law).  The Agent and or such Lender agrees to furnish to
the Borrower a certificate setting forth the basis and amount of each request by
the Agent or such Lender for compensation under this Section.  Absent manifest
error, determinations by the Agent or any Lender of the effect of any Regulatory
Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.

 


SECTION 4.2.  SUSPENSION OF LIBOR LOANS.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

 

(a)                                  the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period, or

 

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

31

--------------------------------------------------------------------------------

 


SECTION 4.3.  ILLEGALITY.

 

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender  to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6. shall be applicable).

 


SECTION 4.4.  COMPENSATION.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article V. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Upon the Borrower’s request,  any Lender  requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof. 
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 


SECTION 4.5.  AFFECTED LENDERS.

 

If (a) a Lender requests compensation pursuant to Section 3.11. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Term Loan to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected

 

32

--------------------------------------------------------------------------------


 

Lender, whereupon the Affected Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan Documents. 
Each of the Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Agent, such Affected Lender nor any other Lender be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expenses and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to Section 3.11. or 4.1.

 


SECTION 4.6.  TREATMENT OF AFFECTED LOANS.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or 4.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitment Percentages.

 


SECTION 4.7.  CHANGE OF LENDING OFFICE.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by

 

33

--------------------------------------------------------------------------------


 

such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 


SECTION 4.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 


ARTICLE V. CONDITIONS PRECEDENT

 


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.

 

The obligation of the Lenders to make the Term Loans is subject to the following
conditions precedent:

 

(a)                                  The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender and complying with the applicable provisions of Section 2.8.;

 

(iii)                               The Guaranty executed by each Guarantor
existing as of the Effective Date;

 

(iv)                              An opinion of Sullivan & Worcester LLP,
counsel to the Loan Parties, addressed to the Agent and the Lenders,
substantially in the form of Exhibit F-1, and opinion of Venable, LLP, special
Maryland and Pennsylvania counsel to the Loan Parties, addressed to the Agent
and the Lenders, substantially in the form of Exhibit F-2;

 

(v)                                 The declaration of trust of the Borrower
certified as of a recent date by the Department of Assessments and Taxation of
the State of Maryland;

 

(vi)                              A good standing certificate with respect to
the Borrower issued as of a recent date by the Department of Assessments and
Taxation of the State of Maryland and certificates of qualification to transact
business or other comparable certificates issued by the Secretary of State (and
any state department of taxation, as applicable) of each state in which the
Borrower is required to be so qualified;

 

34

--------------------------------------------------------------------------------


 

(vii)                           A certificate of incumbency signed by the
Secretary or Assistant Secretary of the Borrower with respect to each of the
officers of the Borrower authorized to execute and deliver the Loan Documents to
which the Borrower is a party and the officers of the Borrower then authorized
to deliver the request for the Term Loans referred to in the immediately
following clause (xvi), and Notices of Continuation and Notices of Conversion;

 

(viii)                        Copies, certified by the Secretary or Assistant
Secretary of the Borrower, of all corporate (or comparable) action taken by the
Borrower to authorize the execution, delivery and performance of the Loan
Documents to which the Borrower is a party;

 

(ix)                                The articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of each Guarantor certified as of a recent
date by the Secretary of State of the State of formation of such Guarantor;

 

(x)                                   A certificate of good standing or
certificate of similar meaning with respect to each Guarantor issued as of a
recent date by the Secretary of State of the State of formation of each such
Guarantor and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Guarantor is
required to be so qualified;

 

(xi)                                A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Guarantor with respect to each of the officers of such
Guarantor authorized to execute and deliver the Loan Documents to which such
Guarantor is a party;

 

(xii)                             Copies certified by the Secretary or Assistant
Secretary of each Guarantor (or other individual performing similar functions)
of (i) the by-laws of such Guarantor, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity and (ii) all corporate, partnership, member or other necessary
action taken by such Guarantor to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

 

(xiii)                          A copy of (x) each of the documents, instruments
and agreements evidencing any of the Indebtedness described on Schedule 6.1.(g)
and (y) the Advisory Agreement, the Management Agreement and each other Material
Contract, in each case certified as true, correct and complete by the chief
executive officer or chief financial officer of the Borrower;

 

(xiv)                         The Fees then due and payable to the Agent, the
Titled Agents and the Lenders on or prior to the Effective Date;

 

(xv)                            A Compliance Certificate calculated as of
December 31, 2003;

 

35

--------------------------------------------------------------------------------


 

(xvi)                         A request from the Borrower for the Term Loans
indicating how the proceeds thereof are to be made available to the Borrower,
and if any of the Term Loans initially are to be LIBOR Loans, the Interest
Periods therefor; and

 

(xvii)                      Such other documents, agreements and instruments as
the Agent on behalf of the Lenders may reasonably request; and

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     There shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

(ii)                                  No litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(iii)                               The Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

 

(iv)                              There shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 


SECTION 5.2.  ADDITIONAL CONDITIONS PRECEDENT.

 

The obligations of the Lenders to make the Term Loans are all subject to the
further condition precedent that: (a) no Default or Event of Default shall have
occurred and be continuing as of the date of the making of the Term Loans or
would exist immediately after giving effect thereto and (b) the representations
and warranties made or deemed made by the

 

36

--------------------------------------------------------------------------------


 

Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in clauses (a) and (b) of the preceding sentence (both as of the date of
the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event).  In addition, if such Credit Event
is the making of a Loan, the Borrower shall be deemed to have represented to the
Agent and the Lender at the time such Loan is made that all conditions to the
making of such Loan contained in Article V. have been satisfied.

 


ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make the Term Loans, the Borrower represents and warrants to the Agent and each
Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Borrower and its Subsidiaries is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized would have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  As of the Agreement
Date Part I of Schedule 6.1.(b) is a complete and correct list of all
Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary.  The parties hereto
acknowledge that as of the Agreement Date, neither HPT nor SNH is a Subsidiary. 
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the

 

37

--------------------------------------------------------------------------------


 

Agreement Date Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  The
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby.  The Loan
Documents to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

 

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents to which the Borrower or any other Loan Party is a
party in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both: (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

 

(e)                                  Compliance with Law; Governmental
Approvals.  The Borrower, each Subsidiary and each other Loan Party is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Law (including without limitation, Environmental Laws)
relating to the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
would not, individually or in the aggregate, cause a Default or Event of Default
or have a Material Adverse Effect.

 

(f)                                    Title to Properties; Liens.  As of the
Agreement Date, Part I of Schedule 6.1.(f) sets forth all of the real property
owned or leased by the Borrower, each other Loan Party and each other
Subsidiary.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Borrower, any Subsidiary or any
other Loan Party except for Permitted Liens.

 

38

--------------------------------------------------------------------------------


 

(g)                                 Existing Indebtedness.  Schedule 6.1.(g) is,
as of the date set forth in such Schedule, a complete and correct listing of all
Indebtedness of the Borrower and its Subsidiaries, including without limitation,
Guarantees of the Borrower and its Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness or Unsecured Indebtedness.  During the
period from such date to the Agreement Date, neither the Borrower nor any
Subsidiary incurred any material Indebtedness except as set forth on such
Schedule.  The Borrower and its Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Indebtedness.

 

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  Each of the Borrower, its Subsidiaries and the other Loan Parties
that is a party to any Material Contract has performed and is in compliance with
all of the terms of such Material Contract, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute such a default or event of default, exists with respect
to any such Material Contract.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of the Borrower, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any Subsidiary or any other
Loan Party or any of its respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.  There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party.

 

(j)                                     Taxes.  All federal, state and other tax
returns of the Borrower, any Subsidiary or any other Loan Party required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Borrower, any Subsidiary and each other Loan Party and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6.  As
of the Agreement Date, none of the United States income tax returns of the
Borrower, its Subsidiaries or any other Loan Party is under audit.  All charges,
accruals and reserves on the books of the Borrower and each of its Subsidiaries
in respect of any taxes or other governmental charges are in accordance with
GAAP.

 

(k)                                  Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ending
December 31, 2002, and the related audited consolidated statements of income,
shareholders’ equity and cash flow for the fiscal year ending on such date, with
the opinion thereon of Ernst & Young LLP, and (ii) the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries for the fiscal
quarter ending September 30, 2003, and the related unaudited consolidated
statements of income and cash flow of the Borrower and its consolidated
Subsidiaries for the three fiscal quarter period ending on such date.  Such
financial statements (including in each case related schedules and notes) are
complete and correct and

 

39

--------------------------------------------------------------------------------


 

present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said financial statements or except as set forth on Schedule 6.1.(k).

 

(l)                                     No Material Adverse Change.  Since
December 31, 2002, there has been no material adverse change in the consolidated
financial condition, results of operations, business or prospects of the
Borrower and its consolidated Subsidiaries taken as a whole.  Each of the
Borrower, its Subsidiaries and the other Loan Parties is Solvent.

 

(m)                               ERISA.  Each member of the ERISA Group is in
compliance with its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances which could not
reasonably be expected to have a Material Adverse Effect.  As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

(n)                                 Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Borrower, any Subsidiary or any other Loan Party
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

 

(o)                                 Absence of Defaults.  Neither the Borrower,
any Subsidiary nor any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
the Borrower, any Subsidiary or any other Loan Party under any agreement (other
than this Agreement) or judgment, decree or order to which the Borrower or any
Subsidiary or other Loan Party is a party or by which the Borrower or any
Subsidiary or other Loan Party or any of their respective properties may be
bound where such default or event of default could, individually or in the
aggregate, have a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 

(p)                                 Environmental Laws.  Each of the Borrower,
its Subsidiaries and the other Loan Parties has obtained all Governmental
Approvals which are required under Environmental Laws and is in compliance with
all terms and conditions of such Governmental Approvals which the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect.  Except for any of the following matters that could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower is not aware of,
and has not received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Borrower, its Subsidiaries and each other Loan Party, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any pollutant,
contaminant, chemical, or industrial, toxic, or other Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.

 

(q)                                 Investment Company; Public Utility Holding
Company.  Neither the Borrower nor any Subsidiary nor any other Loan Party is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, (ii) a
“holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

 

(r)                                    Margin Stock.  Neither the Borrower, any
Subsidiary nor any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)                                  Affiliate Transactions.  Except as
permitted by Section 9.10., neither the Borrower, any Subsidiary nor any other
Loan Party is a party to or bound by any agreement or arrangement (whether oral
or written) to which any Affiliate of the Borrower, any Subsidiary or any other
Loan Party is a party.

 

(t)                                    Intellectual Property.  Each of the
Borrower and each Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person.  The
Borrower and each such Subsidiary have taken all such steps as

 

41

--------------------------------------------------------------------------------


 

they deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.  No material claim has been asserted by
any Person with respect to the use of any Intellectual Property by the Borrower
or any Subsidiary, or challenging or questioning the validity or effectiveness
of any Intellectual Property.  The use of such Intellectual Property by the
Borrower, its Subsidiaries and the other Loan Parties, does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower and its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Borrower and its Subsidiaries are engaged substantially in the business of
owning, operating and developing office and industrial assets, together with
other business activities incidental thereto, as currently in use at the
Properties.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower or any
of its Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Borrower, any Subsidiary or
any other Loan Party in connection with or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, any Subsidiary or any other Loan Party or
omitted to state a material fact necessary in order to make such statements
contained therein, in light of the circumstances under which they were made, not
misleading.  All financial statements furnished to the Agent or any Lender by,
on behalf of, or at the direction of, the Borrower, any Subsidiary or any other
Loan Party in connection with or relating in any way to this Agreement, present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods.  All financial projections and
other forward looking statements prepared by or on behalf of the Borrower, any
Subsidiary or any other Loan Party that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions.  No fact is known to the Borrower which has
had, or may in the future have (so far as the Borrower can reasonably foresee),
a Material Adverse Effect which has not been set forth in the financial
statements referred to in Section 6.1.(k) or in such information, reports or
other papers or data or otherwise disclosed in writing to the Agent and the
Lenders prior to the Effective Date.

 

(x)                                   REIT Status.  The Borrower qualifies as a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

 

(y)                                 Unencumbered Assets.  As of the Agreement
Date, Part I of Schedule 6.1.(y) is a correct and complete list of all
Unencumbered Assets and Part II of such Schedule is a correct and complete list
of all Unencumbered Mortgage Notes.  Each of the Properties included by the

 

42

--------------------------------------------------------------------------------


 

Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.  Each of the
promissory notes included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Mortgage Note”.

 

(z)                                   Insurance.  As of the Agreement Date,
there are no Liens against any assets of the Borrower, any Subsidiary or any
other Loan Party except for Permitted Liens.  As of the Agreement Date, the
Borrower, each other Loan Party and each other Subsidiary maintains the
insurance required to be maintained under Section 7.5.

 


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower prior to the Agreement Date
and delivered to the Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement.  All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.

 


ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.

 

Except as otherwise permitted under Section 9.7., the Borrower shall preserve
and maintain, and cause each Subsidiary and each other Loan Party to preserve
and maintain, its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

43

--------------------------------------------------------------------------------


 


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.

 

The Borrower shall comply, and cause each Subsidiary and each other Loan Party
to comply, with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

 


SECTION 7.3.  MAINTENANCE OF PROPERTY.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b)  make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 


SECTION 7.4.  CONDUCT OF BUSINESS.

 

The Borrower shall at all times carry on, and cause its Subsidiaries and the
other Loan Parties to carry on, its respective businesses as described in
Section 6.1.(u).

 


SECTION 7.5.  INSURANCE.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by Persons engaged in
similar businesses or as may be required by Applicable Law, and from time to
time deliver to the Agent or any Lender upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.

 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Borrower, such
Subsidiary or such other Loan Party, as applicable, in accordance with GAAP.

 

44

--------------------------------------------------------------------------------


 


SECTION 7.7.  VISITS AND INSPECTIONS.

 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless a Default or Event of Default
shall be continuing, in which case the exercise by the Agent or such Lender of
its rights under this Section shall be at the expense of the Borrower), as the
case may be, to: (a) visit and inspect all properties of the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Agent, the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Borrower and any Subsidiary or any other Loan Party with its
accountants.

 


SECTION 7.8.  USE OF PROCEEDS.

 

The Borrower shall use the proceeds of all Loans for general business purposes
only.  The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, use any part of such proceeds to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 


SECTION 7.9.  ENVIRONMENTAL MATTERS.

 

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect.  If the
Borrower, any Subsidiary or any other Loan Party shall (a) receive notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and such notices, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
the Borrower shall provide the Agent and each Lender with a copy of such notice
within 30 days after the receipt thereof by the Borrower, any Subsidiary or any
other Loan Party.  The Borrower shall, and shall cause its Subsidiaries and the
other Loan Parties to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.

 

45

--------------------------------------------------------------------------------


 


SECTION 7.10.  BOOKS AND RECORDS.

 

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 


SECTION 7.11.  FURTHER ASSURANCES.

 

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 


SECTION 7.12.  NEW SUBSIDIARIES/GUARANTORS.

 

(a)                                  Requirement to Become Guarantor.  Within 30
days of any Person (other than an Excluded Subsidiary) becoming a Material
Subsidiary after the Effective Date, the Borrower shall deliver to the Agent
each of the following items, each in form and substance satisfactory to the
Agent: (a) an Accession Agreement executed by such Material Subsidiary and
(b) the items that would have been delivered under Sections 5.1.(a)(iv) and (ix)
through (xii) if such Material Subsidiary had been one on the Effective Date;
provided, however, promptly (and in any event within 5 Business Days) upon any
Excluded Subsidiary ceasing to be subject to the restriction which prevented it
from delivering an Accession Agreement pursuant to this Section, such Subsidiary
shall comply with the provisions of this Section.  The Agent shall send to each
Lender copies of each of the foregoing items once the Agent has received all
such items with respect to a Material Subsidiary.

 

(b)                                 Release of a Guarantor.  The Borrower may
request in writing that the Agent release, and upon receipt of such request the
Agent shall release, a Guarantor from the Guaranty so long as: (i) such
Guarantor meets, or will meet simultaneously with its release from the Guaranty,
all of the provisions of the definition of the term “Excluded Subsidiary” or has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Material Subsidiary; (ii) such Guarantor is not otherwise required to be a
party to the Guaranty under the immediately preceding subsection (a); (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; and (iv) the Agent shall have received such written request at
least 10 Business Days prior to the requested date of release.  Delivery by the
Borrower to the Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

 


SECTION 7.13.  REIT STATUS.

 

The Borrower shall at all times maintain its status as a REIT.

 

46

--------------------------------------------------------------------------------


 


SECTION 7.14.  EXCHANGE LISTING.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.

 

As soon as available and in any event within 45 days after the close of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer of the Borrower, in his
or her opinion, to present fairly, in accordance with GAAP, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).  Together with such financial statements, the Borrower shall
deliver reports, in form and detail satisfactory to the Agent, setting forth
(a) a statement of Funds From Operations for the fiscal quarter then ending;
(b) all capital expenditures made during the fiscal quarter then ended; (c) a
description of all Properties acquired during such fiscal quarter, including the
net operating income of each such Property, acquisition costs and related
mortgage debt and such other information as the Agent may request.

 


SECTION 8.2.  YEAR-END STATEMENTS.

 

Within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period and (b) independent certified public accountants of
recognized national standing acceptable to the Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Requisite Lenders and
who shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Agent and the

 

47

--------------------------------------------------------------------------------


 

Lenders pursuant to this Agreement.  Together with such financial statements,
the Borrower shall deliver a report, in form and detail satisfactory to the
Agent, setting forth the Net Operating Income for each Property for such fiscal
year.

 


SECTION 8.3.  COMPLIANCE CERTIFICATE.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit G (a
“Compliance Certificate”) executed by the chief financial officer of the
Borrower: (a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 9.1. through 9.3. and 9.6., and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure.

 


SECTION 8.4.  OTHER INFORMATION.

 

(a)                                  Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Borrower or
its Board of Trustees by its independent public accountants including;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which the Borrower, any Subsidiary
or any other Loan Party shall file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor) or any national securities
exchange;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Borrower generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;

 

(d)                                 ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal

 

48

--------------------------------------------------------------------------------


 

Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

(e)                                  Litigation.  To the extent the Borrower or
any Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of the Borrower or any of its Subsidiaries are being audited;

 

(f)                                    Modification of Organizational
Documents.  A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of the Borrower
or any other Loan Party promptly upon, and in any event within 15 Business Days
of, the effectiveness thereof;

 

(g)                                 Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower, any Subsidiary or any other Loan Party which has had
or could reasonably be expected to have Material Adverse Effect;

 

(h)                                 Default. Notice of the occurrence of any of
the following promptly upon a Responsible Officer obtaining knowledge thereof:
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;

 

(i)                                     Judgments.  Prompt notice of any order,
judgment or decree in excess of $5,000,000 having been entered against the
Borrower, any Subsidiary or any other Loan Party or any of their respective
properties or assets;

 

(j)                                     Notice of Violations of Law.  Prompt
notice if the Borrower, any Subsidiary or any other Loan Party shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which could reasonably be expected to have a
Material Adverse Effect;

 

49

--------------------------------------------------------------------------------


 

(k)                                  Material Subsidiary.  Prompt notice of any
Person becoming a Material Subsidiary;

 

(l)                                     Material Asset Sales.  Prompt notice of
the sale, transfer or other disposition of any material assets of the Borrower,
any Subsidiary or any other Loan Party to any Person other than the Borrower,
any Subsidiary or any other Loan Party;

 

(m)                               Material Contracts.  Promptly upon entering
into any Material Contract after the Agreement Date, a copy to the Agent of such
Material Contract; and

 

(n)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower or any of its Subsidiaries as the Agent or any Lender
may reasonably request.

 


ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 9.1.  FINANCIAL COVENANTS.

 

The Borrower shall not permit:

 

(a)                                  Leverage Ratio.  The ratio of (i) Total
Indebtedness to (ii) Total Asset Value, to exceed 0.550 to 1.0 at any time.

 

(b)                                 Interest Coverage Ratio.  The ratio of
(i) EBITDA of the Borrower and its Subsidiaries determined on a consolidated
basis for the fiscal quarter of the Borrower most recently ending to
(ii) Interest Expense of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, to be less than 2.0 to 1.0 at any time.

 

(c)                                  Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower most
recently ending to (ii) Fixed Charges for such period, to be less than 1.750 to
1.00 at any time.

 

(d)                                 Secured Indebtedness.  The ratio of
(i)(x) Secured Indebtedness of the Borrower and its Subsidiaries to (y) Total
Asset Value, to be greater than 0.30 to 1.00 at any time; and (ii)(x) Secured
Indebtedness (other than Nonrecourse Indebtedness) of the Borrower and its
Subsidiaries to (y) Total Asset Value, to be greater than 0.15 to 1.00 at any
time.

 

(e)                                  Unencumbered Leverage Ratio.  The ratio of
(i) Unencumbered Asset Value to (ii) Unsecured Indebtedness, to be less than
1.750 to 1.00 at any time.

 

50

--------------------------------------------------------------------------------


 

(f)                                    Unencumbered Interest Coverage Ratio. 
The ratio of (i) Unencumbered Net Operating Income to (ii) Unsecured Debt
Service for the Borrower’s fiscal quarter most recently ending, to be less than
2.0 to 1.0 at any time.

 

(g)                                 Minimum Tangible Net Worth.  Tangible Net
Worth at any time to be less than (i) $1,250,000,000 plus (ii) 75% of the Net
Proceeds of all Equity Issuances effected by the Borrower or any Subsidiary
(other Equity Issuances to the Borrower or any Subsidiary) after the Agreement
Date.

 

(h)                                 Floating Rate Debt.  The aggregate principal
amount of all outstanding Floating Rate Debt to exceed at any time an amount
equal to the greater of (i) 25.0% of Total Asset Value and (ii) the sum of
(x) the aggregate amount of the Commitments (as defined in the Revolving Credit
Agreement) plus (y) the aggregate principal balance of the Term Loans.

 

(i)                                     Total Assets Owned by Borrower and
Guarantors.  The amount of Total Asset Value directly owned by the Borrower and
the Guarantors to be less than 95.0% of Total Asset Value (excluding the amount
of Total Asset Value, if any, then attributable to Excluded Subsidiaries).

 


SECTION 9.2.  INDEBTEDNESS.

 

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, create, incur, assume, or permit or suffer to exist, any Indebtedness
other than the following:

 

(a)                                  the Obligations;

 

(b)                                 Indebtedness set forth on Schedule 6.1.(g);

 

(c)                                  intercompany Indebtedness among the
Borrower and its Wholly Owned Subsidiaries; provided, however, that the
obligations of the Borrower and each Guarantor in respect of such intercompany
Indebtedness shall be subordinate to the Obligations; and

 

(d)                                 any other Indebtedness of a type not
described above in this Section and created, incurred or assumed after the
Agreement Date so long as immediately prior to the creation, incurring or
assumption thereof, and immediately thereafter and after giving effect thereto,
no Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 


SECTION 9.3. CERTAIN PERMITTED INVESTMENTS.

 

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, make any Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of the Borrower and such other
Subsidiaries to exceed the applicable limits set forth below at such time:

 

(a)                                  Investments in Persons which are not
Subsidiaries (including ownership of Indebtedness secured by real property but
excluding the Borrower’s Investments in SNH

 

51

--------------------------------------------------------------------------------


 

and HPT), such that the aggregate book value of such Investments exceeds 25.0%
of Total Asset Value at any time;

 

(b)                                 Developable Property, such that the
aggregate book value of all such Developable Property exceeds 7.5% of Total
Asset Value at any time;

 

(c)                                  Assets Under Development such that the
aggregate Construction Budget for all such Assets Under Development exceeds
15.0% of Total Asset Value at any time.  For purposes of this subsection,
(i) ”Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given piece of real property (including without limitation,
the cost of acquiring such piece of real property (except to the extent any
portion thereof is Developable Property included in the immediately preceding
subsection (b)), reserves for construction interest and operating deficits,
tenant improvements, leasing commissions, and infrastructure costs) as
reasonably determined by the Borrower in good faith and (ii) real property under
construction to be (but not yet) acquired by the Borrower or a Subsidiary upon
completion of construction pursuant to a contract in which the seller of such
real property is required to complete construction prior to, and as a condition
precedent to, such acquisition, shall be subject to this subsection; and

 

(d)                                 Investments in “taxable REIT subsidiaries”
(as defined in Section 856(l) of the Internal Revenue Code), such that the
aggregate book value of such Investments exceeds 20% of Total Asset Value at any
time.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a), (b) and (d) shall
not exceed 25.0% of Total Asset Value at any time.

 


SECTION 9.4.  INVESTMENTS GENERALLY.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)                                  Investments in Subsidiaries in existence on
the Agreement Date and disclosed on Part I of Schedule 6.1.(b);

 

(b)                                 Investments to acquire Equity Interests of a
Subsidiary or any other Person who after giving effect to such acquisition would
be a Subsidiary, so long as in each case (i) immediately prior to such
Investment, and after giving effect thereto, no Default or Event of Default is
or would be in existence and (ii) if such Subsidiary is (or after giving effect
to such Investment would become) a Material Subsidiary, the terms and conditions
set forth in Section 7.12. are satisfied;

 

(c)                                  Investments permitted under Section 9.3.;

 

52

--------------------------------------------------------------------------------


 

(d)                                 Investments in Cash Equivalents;

 

(e)                                  intercompany Indebtedness among the
Borrower and its Wholly Owned Subsidiaries provided that such Indebtedness is
permitted by the terms of Section 9.2.;

 

(f)                                    loans and advances to officers and
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business consistent with past practices; and

 

(g)                                 any other Investment so long as immediately
prior to making such Investment, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including without limitation, a Default or Event of Default resulting from a
violation of Section 7.4.

 

Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment
that is an Equity Interest in HPT or SNH, or permit any such Investment to be
outstanding on and after the Agreement Date, other than the Investments set
forth on Schedule 9.4.

 


SECTION 9.5.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.

 

(a)                                  The Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.;

 

(b)                                 The Borrower shall not, and shall not permit
any Subsidiary or other Loan Party to, enter into, assume or otherwise be bound
by any Negative Pledge except for a Negative Pledge contained in any agreement
(i) evidencing Indebtedness which the Borrower or such Subsidiary may create,
incur, assume, or permit or suffer to exist under Section 9.2.; (ii) which
Indebtedness is secured by a Lien permitted to exist and (iii) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into;

 

(c)                                  The Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(ii) pay any Indebtedness owed to the Borrower or any Subsidiary; (iii) make
loans or advances to the Borrower or any Subsidiary; or (iv) transfer any of its
property or assets to the Borrower or any Subsidiary.

 

53

--------------------------------------------------------------------------------


 


SECTION 9.6.  RESTRICTED PAYMENTS.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, declare or make any Restricted Payment; provided, however, that:

 

(a)                                  the Borrower may (x) declare and make cash
distributions to its common shareholders during any fiscal year in an aggregate
amount not to exceed the greater of (i) 90.0% of Funds From Operations of the
Borrower for such fiscal year or (ii) the amount for the Borrower to remain in
compliance with Section 7.13. and (y) declare and make Preferred Dividends;

 

(b)                                 the Borrower may make cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to the extent necessary to avoid payment of taxes on such asset sales imposed
under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)                                  the Borrower may make cash payments to
repurchase outstanding shares of any of its Preferred Stock, common stock or
other similar common Equity Interests;

 

(d)                                 Subsidiaries may pay Restricted Payments to
the Borrower or any other Subsidiary; and

 

(e)                                  the Borrower may distribute any
extraordinary distributions received by the Borrower in respect of its
Investments in SNH and HPT.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Borrower
may only declare or make cash distributions to its shareholders during any
fiscal year in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.13.  If a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(f) or
Section 10.1.(g) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 10.2.(a), the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, make any Restricted Payments to any Person
whatsoever other than to the Borrower or any Guarantor.

 


SECTION 9.7.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a)                                  any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower) so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

54

--------------------------------------------------------------------------------


 

(b)                                 the Borrower, its Subsidiaries and the other
Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person may merge with and into the
Borrower so long as (i) the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and (iii) the Borrower shall have given the Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger (except that such
prior notice shall not be required in the case of the merger of a Subsidiary
with and into the Borrower); and

 

(d)                                 the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 


SECTION 9.8.  FISCAL YEAR.

 

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 


SECTION 9.9.  MODIFICATIONS TO ADVISORY AGREEMENT AND OTHER MATERIAL CONTRACTS.

 

The Borrower shall not default in any material respect in the performance of any
of its obligations under the Advisory Agreement or the Management Agreement or
permit the Advisory Agreement or the Management Agreement to be canceled or
terminated prior to its stated maturity. The Borrower shall not enter into any
material amendment, modification or waiver of or with respect to any of the
terms of the Advisory Agreement or the Management Agreement, except for
extensions thereof.  With respect to Material Contracts other than the Advisory
Agreement and the Management Agreement, the Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, enter into any amendment or
modification to any such Material Contract which could reasonably be expected to
have a Material Adverse Effect.

 


SECTION 9.10.  TRANSACTIONS WITH AFFILIATES.

 

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 


SECTION 9.11.  ERISA EXEMPTIONS.

 

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 

55

--------------------------------------------------------------------------------


 


ARTICLE X. DEFAULT

 


SECTION 10.1.  EVENTS OF DEFAULT.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)                                  Default in Performance.  (i) The Borrower
shall fail to perform or observe any term, covenant, condition or agreement
contained in Section 8.4.(h) or in Article IX. or (ii) the Borrower or any other
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of the Borrower
or any other Loan Party under this Agreement or under any other Loan Document,
or any amendment hereto or thereto, or in any other writing or statement at any
time furnished or made or deemed made by or on behalf of the Borrower or any
other Loan Party to the Agent or any Lender, shall at any time prove to have
been incorrect or misleading, in light of the circumstances in which made or
deemed made, in any material respect when furnished or made or deemed made.

 

(e)                                  Indebtedness Cross-Default.

 

(i)                                     The Borrower, any Subsidiary or any
other Loan Party shall fail to pay when due and payable the principal of, or
interest on, any Indebtedness or Subordinated Debt (other than (A) the Loans and
(B) Nonrecourse Indebtedness of Excluded Subsidiaries) having an aggregate
outstanding principal amount of $10,000,000 or more (“Material Indebtedness”) or
any Excluded Subsidiary shall fail to pay when due and payable the principal of,
or interest on, Nonrecourse Indebtedness having an aggregate outstanding
principal amount of $75,000,000 or more; or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing,

 

56

--------------------------------------------------------------------------------


 

providing for the creation of or otherwise concerning such Material Indebtedness
or (y) any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or

 

(iii)                               any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
both, would permit any holder or holders of Material Indebtedness, any trustee
or agent acting on behalf of such holder or holders or any other Person, to
accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity.

 

(f)                                    Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any Subsidiary (other than (x) an Excluded
Subsidiary all Indebtedness of which is Nonrecourse Indebtedness or (y) a
Subsidiary that, together with all other Subsidiaries then subject to a
bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately following subsection, does not account for more
than $10,000,000 of Total Asset Value) shall:  (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect); (ii) file a petition seeking to take advantage
of any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(g)                                 Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness or (y) a Subsidiary that, together with all
other Subsidiaries then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately preceding
subsection, does not account for more than $10,000,000 of Total Asset Value) or
any other Loan Party, in any court of competent jurisdiction seeking: 
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

57

--------------------------------------------------------------------------------


 

(h)                                 Litigation; Enforceability.  The Borrower or
any other Loan Party shall disavow, revoke or terminate (or attempt to
terminate) any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of this Agreement, any
Note or any other Loan Document or this Agreement, any Note, the Guaranty or any
other Loan Document shall cease to be in full force and effect (except as a
result of the express terms thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against the Borrower, any
Subsidiary or any other Loan Party, by any court or other tribunal and (i) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such outstanding judgments or orders entered against the Borrower,
such Subsidiaries and such other Loan Parties, $10,000,000 or (B) in the case of
an injunction or other non-monetary judgment, such judgment could reasonably be
expected to have a Material Adverse Effect.

 

(j)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Borrower, any Subsidiary or any other Loan Party which exceeds, individually
or together with all other such warrants, writs, executions and processes,
$10,000,000 in amount and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.

 

(k)                                  ERISA.  Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Material Plan shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $10,000,000.

 

(l)                                     Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

58

--------------------------------------------------------------------------------


 

(m)                               Change of Control.

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 15% of the total
voting power of the then outstanding voting stock of the Borrower; or

 

(ii)                                  during any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Borrower (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of the Borrower was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office;

 

(iii)                               at least 750,000 shares of the outstanding
common stock of the Borrower (such number to be adjusted for any division,
reclassification, stock dividend and any other similar dilutive events) shall in
the aggregate cease to be owned beneficially and of record by (A) Barry M.
Portnoy or Gerard M. Martin; (B) any of their immediate family members
consisting of their respective spouses and lineal descendants (whether natural
or adopted), and (C) any corporations, limited liability companies, trusts or
other legal entities which are beneficially owned solely by any of the
foregoing;

 

(iv)                              RMR shall cease for any reason to act as the
sole investment advisor to the Borrower; or

 

(v)                                 any three of Barry M. Portnoy, Gerard M.
Martin, John C. Popeo, John A. Mannix, David M. Lepore, Jennifer B. Clark or
Adam Portnoy (or a substitute elected by the directors or trustees of RMR or the
Borrower, as the case may be, and which is reasonably satisfactory to the
Requisite Lenders) shall cease to serve as an officer, director or trustee of
RMR or the Borrower in a position, in the case of an officer, of equal or
greater seniority to the respective offices each holds with RMR or the Borrower,
as the case may be as of the Agreement Date.

 


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(f) or 10.1.(g), (A) the principal
of, and all accrued interest on, the Loans

 

59

--------------------------------------------------------------------------------


 

and the Notes at the time outstanding, and (B) all of the other Obligations of
the Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower.

 

(ii)                                  Optional.  If any other Event of Default
shall have occurred and be continuing, the Agent shall, at the direction of the
Requisite Lenders (A) declare the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 


SECTION 10.3.  ALLOCATION OF PROCEEDS.

 

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)                                  amounts due to the Agent and the Lenders in
respect of fees and expenses due under Section 12.2.;

 

(b)                                 payments of interest on the Loans, to be
applied for the ratable benefit of the Lenders;

 

(c)                                  payments of principal of the Loans, to be
applied for the ratable benefit of the Lenders;

 

60

--------------------------------------------------------------------------------


 

(d)                                 amounts due the Agent and the Lenders
pursuant to Sections 11.7. and 12.9.;

 

(e)                                  payments of all other amounts due and owing
by the Borrower under any of the Loan Documents, if any, to be applied for the
ratable benefit of the Lenders; and

 

(f)                                    any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 


SECTION 10.4.  PERFORMANCE BY AGENT.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein.  In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 


SECTION 10.5.  RIGHTS CUMULATIVE.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 


ARTICLE XI. THE AGENT

 


SECTION 11.1.  AUTHORIZATION AND ACTION.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a

 

61

--------------------------------------------------------------------------------


 

trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 


SECTION 11.2.  AGENT’S RELIANCE, ETC.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct.  Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and (f)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent,

 

62

--------------------------------------------------------------------------------


 

certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.

 


SECTION 11.3.  NOTICE OF DEFAULTS.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 


SECTION 11.4.  WACHOVIA AS LENDER.

 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.

 


SECTION 11.5.  APPROVALS OF LENDERS.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof. 
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication.  Except as otherwise provided in
this Agreement and except with respect to items requiring the unanimous consent
or approval of the Lenders under Section 12.6., unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a written explanation of the
reasons behind such objection) within the applicable time period for reply, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

 

63

--------------------------------------------------------------------------------


 


SECTION 11.6.  LENDER CREDIT DECISION, ETC.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person  to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees and agents, and based on the
financial statements of the Borrower, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transaction
contemplated hereby.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or other Affiliates.  Each
Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

 


SECTION 11.7.  INDEMNIFICATION OF AGENT.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice.  Without limiting the generality of the foregoing
but subject to the preceding proviso,

 

64

--------------------------------------------------------------------------------


 

each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent and/or the Lenders arising under
any Environmental Laws.  Such out-of-pocket expenses (including counsel fees)
shall be advanced by the Lenders on the request of the Agent notwithstanding any
claim or assertion that the Agent is not entitled to indemnification hereunder
upon receipt of an undertaking by the Agent that the Agent will reimburse the
Lenders if it is actually and finally determined by a court of competent
jurisdiction that the Agent is not so entitled to indemnification.  The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder or under the other Loan Documents and the termination
of this Agreement.  If the Borrower shall reimburse the Agent for any
Indemnifiable Amount following payment by any Lender to the Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 


SECTION 11.8.  SUCCESSOR AGENT.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as the Agent) upon 30 days’ prior notice. 
Upon any such resignation or removal, the Requisite Lenders (other than the
Lender then acting as Agent, in the case of the removal of the Agent under the
immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default shall
have occurred and be continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its affiliates
as a successor Agent).  If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $50,000,000,000. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents.  After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article XI. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.

 

65

--------------------------------------------------------------------------------

 


SECTION 11.9.  TITLED AGENTS.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Sole Lead Arranger”,
“Syndication Agent”, “Co-Documentation Agent” and “Managing Agent” are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Borrower or any Lender and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 


ARTICLE XII. MISCELLANEOUS

 


SECTION 12.1.  NOTICES.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

HRPT Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attention:  Treasurer

Telecopy Number:      (617) 332-2261

Telephone Number:    (617) 332-3990

 

If to the Agent:

 

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attention: David M. Blackman

Telecopy Number:      (704) 383-6205

Telephone Number:    (704) 374-6272

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered.  Notwithstanding the immediately preceding sentence,
all notices or communications to the Agent or any Lender under Article II

 

66

--------------------------------------------------------------------------------


 

shall be effective only when actually received.  Neither the Agent nor any
Lender shall incur any liability to the Borrower (nor shall the Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder.

 


SECTION 12.2.  EXPENSES.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the
Agent, (b) to pay or reimburse the Agent and the Lenders for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements
of counsel to the Agent and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

 


SECTION 12.3.  SETOFF.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all

 

67

--------------------------------------------------------------------------------


 

other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such obligations shall be
contingent or unmatured.  Promptly following any such set-off the Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off.

 


SECTION 12.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE.

 

(b)                                 EACH OF THE BORROWER, THE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK OR ANY STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE
NONEXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE

 

68

--------------------------------------------------------------------------------


 

HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.

 


SECTION 12.5.  SUCCESSORS AND ASSIGNS.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

 

(b)                                 Any Lender may make, carry or transfer Loans
at, to or for the account of any of its branch offices or the office of an
affiliate of such Lender except to the extent such transfer would result in
increased costs to the Borrower.

 

(c)                                  Any Lender may at any time grant to one or
more banks or other financial institutions (each a “Participant”) participating
interests in the Obligations owing to such Lender.  Except as otherwise provided
in Section 12.3., no Participant shall have any rights or benefits under this
Agreement or any other Loan Document.  In the event of any such grant by a
Lender of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Term Loan, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12.(b)).  An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).

 

(d)                                 Any Lender may with the prior written
consent of the Agent and, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower (which consent, in each case, shall not
be unreasonably withheld), assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of the Term Loan owing to such Lender and its other
rights and obligations under this Agreement and the Notes; provided, however,
(i) no such consent by the Borrower shall be required in the case of any
assignment by a Lender to (A) any affiliate of such Lender, (B) another Lender,
or (C) any affiliate of another Lender; (ii) any partial assignment shall be in
an amount at least equal to $1,000,000 and integral multiples of $1,000,000 in
excess thereof and after giving effect to such assignment the assigning Lender,
holds a Note having an aggregate outstanding principal balance, of at least
$1,000,000 and integral multiples of

 

69

--------------------------------------------------------------------------------


 

$1,000,000 in excess thereof; provided, however, the amount limitations of this
clause (ii) shall not apply to any assignment by a Lender to (A) any affiliate
of such Lender, (B) another Lender, (C) any affiliate of another Lender or
(D) an Approved Fund; and (iii) each such assignment shall be effected by means
of an Assignment and Acceptance Agreement.  Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
as of the effective date of the Assignment and Acceptance Agreement and shall
have all the rights and obligations of a Lender with a Term Loan as set forth in
such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required.  Upon the consummation
of any assignment pursuant to this subsection (d), the transferor Lender, the
Agent and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.  In
connection with any such assignment, the transferor Lender shall pay to the
Agent an administrative fee for processing such assignment in the amount of
$3,500.

 

(e)                                  The Agent shall maintain at the Principal
Office a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Term Loan of each Lender from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in subsection (d) above,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(f)                                    In addition to the assignments and
participations permitted under the foregoing provisions of this Section, any
Lender may assign and pledge all or any portion of its Loans and its Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank, and such Loans and Notes
shall be fully transferable as provided therein.  No such assignment shall
release the assigning Lender from its obligations hereunder.

 

(g)                                 A Lender may furnish any information
concerning the Borrower, any other Loan Party or any of their respective
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 12.8.

 

70

--------------------------------------------------------------------------------


 

(h)                                 Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, any other Loan Party or any of their
respective Affiliates or Subsidiaries.

 

(i)                                     Each Lender agrees that, without the
prior written consent of the Borrower and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 


SECTION 12.6.  AMENDMENTS.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of the Borrower).  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders (or the Agent at the written direction of the Lenders), do any of the
following: (i) increase the principal amount of a Lender’s Term Loan (except for
any increase in the amount of a Lender’s Term Loan effectuated pursuant to
Section 2.9.), or increase the aggregate amount of the Term Loans in excess of
the limit set forth in Section 2.9., or otherwise subject the Lenders to any
additional obligations; (ii) reduce the principal of, or interest rates that
have accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations; (iii) reduce the amount of any Fees payable
hereunder; (iv) postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations; (v) change the Commitment
Percentages (except as a result of any increase in the aggregate amount of the
Term Loans effectuated pursuant to Section 2.9. or as a result of the Borrower’s
exercise of its rights under Section 4.5.) or amend or otherwise modify the
provisions of Section 3.2.; (vi) amend Section 9.1.(e) or waive any Default or
Event of Default occurring under Section 10.1.(c) resulting from a violation of
such Section; (vii) amend the definition of “Unencumbered Asset Value” (or any
of the definitions used in such definition or the percentages or rates used in
the calculation thereof); (viii) modify the definition of the term “Requisite
Lenders” or, except as otherwise provided in the immediately following
clause (x), modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, including without limitation, any modification of this
Section if such modification would have such effect; or (ix) release any
Guarantor from its obligations under the Guaranty (except as otherwise permitted
under Section 7.12.(b)).  In addition, no amendment, waiver or consent shall,
unless in writing, and signed by the Supermajority Lenders (or the Agent at the
written direction of the Supermajority Lenders), do any of the following:
(x) amend or otherwise modify the provisions of, or waive any Event of Default
occurring under, Section 10.1.(m) or (y) modify the definition of the term
“Supermajority Lenders”. Further, no amendment, waiver or consent unless in

 

71

--------------------------------------------------------------------------------


 

writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.  No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 


SECTION 12.7.  NONLIABILITY OF AGENT AND LENDERS.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

 


SECTION 12.8.  CONFIDENTIALITY.

 

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (b) as reasonably requested by any
bona fide Assignee, Participant or other transferee in connection with the
contemplated transfer of any Term Loan or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; and (f) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any Affiliate.

 


SECTION 12.9.  INDEMNIFICATION.

 

(a)                                  The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, any affiliate of the Agent and
each of the Lenders and their respective directors, officers, shareholders,
agents, employees and counsel (each referred to herein as an “Indemnified
Party”)

 

72

--------------------------------------------------------------------------------


 

from and against any and all losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.11. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent that such acts or
omissions constitute gross negligence or willful misconduct of such Indemnified
Person; or (ix) any violation or non-compliance by the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws.

 

(b)                                 The Borrower’s indemnification obligations
under this Section shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this connection, this indemnification shall
cover all costs and expenses of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

73

--------------------------------------------------------------------------------


 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnified Proceeding covered by this Section and, as provided above,
all costs and expenses incurred by such Indemnified Party shall be reimbursed by
the Borrower.  No action taken by legal counsel chosen by an Indemnified Party
in investigating or defending against any such Indemnified Proceeding shall
vitiate or in any way impair the obligations and duties of the Borrower
hereunder to indemnify and hold harmless each such Indemnified Party; provided,
however, that (i) if the Borrower is required to indemnify an Indemnified Party
pursuant hereto and (ii) the Borrower has provided evidence reasonably
satisfactory to such Indemnified Party that the Borrower has the financial
wherewithal to reimburse such Indemnified Party for any amount paid by such
Indemnified Party with respect to such Indemnified Proceeding, such Indemnified
Party shall not settle or compromise any such Indemnified Proceeding without the
prior written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed).

 

(f)                                    If and to the extent that the obligations
of the Borrower hereunder are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)                                 The Borrower’s obligations hereunder shall
survive any termination of this Agreement and the other Loan Documents and the
payment in full in cash of the Obligations, and are in addition to, and not in
substitution of, any other of their obligations set forth in this Agreement or
any other Loan Document to which it is a party.

 


SECTION 12.10.  TERMINATION; SURVIVAL.

 

At such time as all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate.  The indemnities to which the Agent and the Lenders
are entitled under the provisions of Sections 3.11., 4.1., 4.4., 11.7., 12.2.
and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

74

--------------------------------------------------------------------------------


 


SECTION 12.11.  SEVERABILITY OF PROVISIONS.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 12.13.  COUNTERPARTS.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 


SECTION 12.14.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 


SECTION 12.15.  LIMITATION OF LIABILITY.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 


SECTION 12.16.  ENTIRE AGREEMENT.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior,

 

75

--------------------------------------------------------------------------------


 

contemporaneous, or subsequent oral agreements or discussions of the parties
hereto.  There are no oral agreements among the parties hereto.

 


SECTION 12.17.  CONSTRUCTION.

 

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 


SECTION 12.18.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
JULY 1, 1994, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT THE NAME “HRPT PROPERTIES
TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES,
BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE BORROWER. 
ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS
OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.  THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.

 

 

[Signatures on Following Pages]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Treasurer and Secretary

 

 

 

 

 

Attest:

/s/ Jennifer B. Clark

 

 

 

Name: Jennifer B. Clark

 

 

Title:  Senior Vice President and Assistant Secretary

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, as a Lender

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

 

Name: David M. Blackman

 

 

Title: Director

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wachovia Bank, National Association

 

301 S. College Street, NC0172

 

Charlotte, North Carolina 28288

 

Attention: David M. Blackman

 

Telecopier:     (704) 383-6205

 

Telephone:     (704) 374-6272

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Carina T. Huynh

 

 

 

Name:  Carina T. Huynh

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

Societe Generale

 

1221 Avenue of the Americas

 

New York, New York 10020

 

Attn: Carina T. Huynh

 

Telecopier: 212-278-7614

 

Telephone: 212-278-5422

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Gordon C. MacArthur

 

 

 

Name:  Gordon C. MacArthur

 

 

Title: Authorized Signatory

 

 

 

Commitment Amount:

 

 

 

$5,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Royal Bank of Canada

 

New York Branch

 

One Liberty Plaza

 

New York, New York  10006-1404

 

 

Addresses for Notices:

 

 

 

 

Royal Bank of Canada

 

New York Branch

 

One Liberty Plaza, 3rd Floor

 

New York, New York  10006-1404

 

Attention: Karim Amr

 

Telephone No.: (212) 428-6369

 

Facsimile No.: (212) 428-2372

 

 

 

 

with a copy to:

Royal Bank of Canada

 

One Liberty Plaza, 3rd Floor

 

New York, New York  10006-1404

 

Attention: G. MacArthur

 

Telephone No.: (212) 428-2324

 

Facsimile No.: (212) 428-6459

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Blake K. Thompson

 

 

 

Name:  Blake K. Thompson

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

SunTrust Bank

 

8245 Boone Blvd.

 

Suite 820

 

Vienna, VA 22182

 

Attn: Blake Thompson

 

Telecopier:  703-902-9044

 

Telephone:  703-902-9245

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

/s/ Louis Alder

 

 

 

Name:  Louis Alder

 

 

Title: Director

 

 

 

Commitment Amount:

 

 

 

$5,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Merrill Lynch Bank USA

 

15 West South Temple

 

Suite 300

 

Salt Lake City, UT 84101

 

Attn:  David Millett

 

Telephone No.: (801) 933-8641

 

Facsimile No.: (801) 526-8312

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

By:

/s/ David A. Buck

 

 

 

Name:  David A. Buck

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Sumitomo Mitsui Banking Corporation

 

277 Park Avenue

 

New York, NY  10172

 

Attn: Charles Sullivan

 

Telecopier: 212 224-4887

 

Telephone: 212-224-4178

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

BANK OF CHINA

 

 

 

 

 

By:

/s/ William W. Smith

 

 

 

Name:  William W. Smith

 

 

Title: Deputy General Manager

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of China, New York Branch

 

410 Madison Avenue

 

New York, NY 10017

 

Attn:  Elaine Ho, LAD

 

Telecopier: 646-840-1796

 

Telephone: 212-935-3101 Ext. 281

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

BANK ONE, N.A.

 

 

 

 

 

By:

/s/ Patricia Leung

 

 

 

Name:  Patricia Leung

 

 

Title: Director, Capital Markets, Inc.

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank One, N.A.

 

ABA #071000013

 

Further Credit LS2 Acct # 4811-52860000

 

Attn: Patricia Barcelona

 

Telecopier: 312-385-7101

 

Telephone: 312-385-7015

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

FIRST COMMERCIAL BANK, NEW YORK
AGENCY

 

 

 

 

 

By:

/s/ Helen Tong

 

 

 

Name:  Helen Tong

 

 

Title: VP & Manager

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

First Commercial Bank, New York Agency

 

750 Third Avenue, 34th Floor

 

New York, NY  10017

 

Attn: Yvonne Lin

 

Telecopier: (212) 599-6133

 

Telephone: (212)-599-6868 ext. 216

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

TAIPEI BANK

 

 

 

 

 

By:

/s/ Sophia Jing

 

 

 

Name:  Sophia Jing

 

 

Title:  V.P. & General Manager

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Taipei Bank

 

100 Wall Street, 14th Floor

 

New York, NY  10005

 

Attn: Dan Xu

 

Telecopier: (212) 968-9800

 

Telephone: (212) 968-9888

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND

 

 

 

 

 

By:

/s/ Gwen Evans

 

 

 

Name:  Gwen Evans

 

 

Title: Manager

 

 

 

By:

/s/ Iain Donovan

 

 

 

Name:  Iain Donovan

 

 

Title: Manager

 

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of Ireland International Finance

 

La Touche House,

 

International Financial Services Centre

 

Custom House Docks, Dublin 1, Ireland

 

Attn: Gwen Evans

 

Telecopier: +353-1-8290129

 

Telephone: +353-1-6115328

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

BANK OF COMMUNICATIONS

 

 

 

 

 

By:

/s/ Yuning Liu

 

 

 

Name:  Yuning Liu

 

 

Title:  Deputy General Manager

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of Communications

 

One Exchange Plaza/55 Broadway

 

31st Floor

 

New York, NY  10006-3008

 

Attn: General Manager

 

Telecopier: 212-376-8089

 

Telephone: 212-376-8030

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Jessica Kempf

 

 

 

Name:  Jessica Kempf

 

 

Title:  Assistant Vice President

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Comerica Bank

 

500 Woodward Avenue

 

MC 3256

 

Detroit, MI 48226

 

Attn: Jessica Kempf

 

Telecopier: 313-222-9295

 

Telephone: 313-222-6140

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Johanna Duke Paley

 

 

 

Name:  Johanna Duke Paley

 

 

Title:  Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Compass Bank

 

National Specialized Finance

 

15 So. 20th Street, 15th Floor

 

Birmingham, AL 35233

 

Attn: Jo Paley

 

Telecopier: 205-297-7994

 

Telephone: 205-297-3851

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

ERSTE BANK, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Gregory T. Aptman

 

 

 

Name:  Gregory T. Aptman

 

 

Title:  Vice President

 

 

 

By:

/s/ Bryan J. Lynch

 

 

 

Name:  Bryan J. Lynch

 

 

Title:  First Vice President

 

 

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Erste Bank, New York Branch

 

280 Park Avenue, 32 West

 

New York, NY  10017

 

Attn: Gregory T. Aptman

 

Telecopier: 212-984-5627

 

Telephone: 212-984-5638

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

E. SUN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Benjamin Lin

 

 

 

Name:  Benjamin Lin

 

 

Title:  EVP & General Manager

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

E. Sun Commercial Bank, Ltd., Los Angeles

 

17700 Castleton St., Suite 500

 

City of Industry, CA 91748

 

Attn: Shinqhorng Lin

 

Telecopier: (626) 839-5531

 

Telephone: (626) 810-2400

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

By:

/s/ Charles L. Jenkins

 

 

 

Name:  Charles L. Jenkins

 

 

Title:  Senior Vice President, Manager

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

First Hawaiian Bank

 

999 Bishop Street

 

11th Floor

 

Honolulu, HI 96813

 

Attn: Charles L. Jenkins

 

Telecopier: 808-525-6372

 

Telephone: 808-525-6289

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

HUA NAN COMMERCIAL BANK

 

 

 

 

 

By:

/s/ Jeng-Fang Geeng

 

 

 

Name:  Jeng-Fang Geeng

 

 

Title:  General Manager

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

 

330 Madison Avenue, 38th Floor

 

New York, NY 10017

 

Attn: Henry Hsieh

 

Telecopier: (212) 286-1212

 

Telephone: (212) 286-1999

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James A. Colella

 

 

 

Name:  James A. Colella

 

 

Title:  Vice President

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

PNC Bank National Association

 

249 Fifth Avenue

 

Mail Stop P1-POPP-19-2

 

Pittsburgh, PA 15222-2707

 

Attn: Colleen Choff

 

Telecopier: 412-768-3930

 

Telephone: 412-762-6092

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of
February 25, 2004 with HRPT Properties Trust]

 

 

 

CITIZENS BANK

 

 

 

 

 

By:

/s/ Daniel R. Ouellette

 

 

 

Name:  Daniel R. Ouellette

 

 

Title:  Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$5,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Citizens Bank

 

Rhode Island

 

Attn: Carol Hawkins

 

Telecopier: 401-734-5385

 

Telephone: 401-734-5296

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

1735 Market Street Properties Trust

Causeway Holdings, Inc.

Health and Retirement Properties International, Inc.

Hub Acquisition Trust

Hub LA Properties Trust

Hub Management, Inc.

Hub Properties Trust

Hub Realty College Park I, LLC

Hub Realty College Park, Inc.

Hub Realty Funding, Inc.

Hub Realty Golden, Inc.

Hub Realty Kansas City, Inc.

Hub RI Properties Trust

Hub Woodmont Investment Trust

Hub Woodmont Limited Liability Company

Indemnity Collection Corporation

Nine Penn Center Properties Trust

Research Park Properties Trust

Rosedale Properties Trust

HRPT Medical Buildings Realty Trust

47 Harvard Street Real Estate Trust

145 University Avenue Realty Trust

MOB Realty Trust

4 Maguire Road Realty Trust

Putnam Place Realty Trust

Hub MA Realty Trust

Hub LA Limited Partnership

Nine Penn Center Associates, L.P.

Blue Dog Properties Trust

Candler Associates LLC

Candler Property Trust

FCL Acquisition Trust

Fourth and Roma Property Trust

Hawaii 2x5 0 Properties Trust

HH HUB Properties LLC

HRPT Memphis LLC 

Higgins Properties LLC

LTMAC Properties LLC

Masters Properties LLC

Orville Properties LLC 

Park San Antonio Properties Trust

RFRI Properties LLC

 

--------------------------------------------------------------------------------


 

 

Robin 1 Properties LLC

Tanaka Properties LLC

Tedcal Properties LLC

TSM Properties LLC           

Z&A Properties LLC          

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

1735 Market Street Properties Trust

Causeway Holdings, Inc.

Health and Retirement Properties International, Inc.

Hub Acquisition Trust

Hub LA Properties Trust

Hub Management, Inc.

Hub Properties Trust

Hub Realty College Park I, LLC

Hub Realty College Park, Inc.

Hub Realty Funding, Inc.

Hub Realty Golden, Inc.

Hub Realty Kansas City, Inc.

Hub RI Properties Trust

Hub Woodmont Investment Trust

Hub Woodmont Limited Liability Company

Indemnity Collection Corporation

Nine Penn Center Properties Trust

Research Park Properties Trust

Rosedale Properties Trust

HRPT Medical Buildings Realty Trust

47 Harvard Street Real Estate Trust

145 University Avenue Realty Trust

MOB Realty Trust

4 Maguire Road Realty Trust

Putnam Place Realty Trust

Hub MA Realty Trust

Hub LA Limited Partnership

Nine Penn Center Associates, L.P.

Blue Dog Properties Trust

Candler Associates LLC

Candler Property Trust

FCL Acquisition Trust

Fourth and Roma Property Trust

Hawaii 2x5 0 Properties Trust

HH HUB Properties LLC

HRPT Memphis LLC

Higgins Properties LLC

LTMAC Properties LLC

Masters Properties LLC

Orville Properties LLC

Park San Antonio Properties Trust

RFRI Properties LLC

Robin 1 Properties LLC

Tanaka Properties LLC

Tedcal Properties LLC

TSM Properties LLC

Z&A Properties LLC

 

SCHEDULE 6.1(b)

 

Ownership Structure

 

Part I (Subsidiaries)

 

Causeway Holdings, Inc. - (Massachusetts)

HRPT Properties Trust owns 100 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

Health and Retirement Properties International, Inc. - (Delaware)

HRPT Properties Trust owns 100 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

Hub Realty Golden, Inc. - (Delaware)

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

Hub Realty Kansas City, Inc. - (Delaware)

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

Hub RI Properties Trust - (Maryland)

HRPT Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

Hub Woodmont Investment Trust - (Maryland)

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership interest.

 

 

Hub Woodmont Limited Liability Company - (Delaware)

Hub Woodmont Investment Trust — $9,000,000 capital account - 99% ownership

Blackridge Woodmont LLC — $320,500 capital account - 1% ownership

 

 

Indemnity Collection Corporation - (Delaware)

HRPT Properties Trust owns 100 shares of common stock, $.01 par value,
representing 100% ownership.

 

--------------------------------------------------------------------------------


 

Rosedale Properties Trust - (Maryland)

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

47 Harvard Street Real Estate Trust  (Nominee Trust — Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

 

145 University Avenue Realty Trust  (Nominee Trust — Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

 

4 Maguire Road Realty Trust  (Nominee Trust — Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

 

Putnam Place Realty Trust  (Nominee Trust — Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

 

Hub MA Realty Trust  (Nominee Trust — Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

 

Hub Realty College Park I, LLC - (Maryland)

Hub Management, Inc. — 50% membership interest.

Hub Realty College Park, Inc. — 50% membership interest.

 

 

Hub Management, Inc. - (Delaware)

Hub Acquisition Trust owns 1,000 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

Hub Realty College Park, Inc. - (Delaware)

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

Park San Antonio Properties Trust — (Maryland)

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 value,
representing 100% ownership.

 

Blue Dog Properties Trust - (Maryland)

HRPT Properties Trust owns 1,000 common shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

--------------------------------------------------------------------------------


 

Candler Associates LLC - (Maryland)

Candler Property Trust — 100% company interest

 

Candler Property Trust - (Maryland)

HRPT Properties Trust — 99% membership interest

HRPT TRS, Inc. — 1% membership interest

 

FCL Acquisition Trust  - (Maryland)

HRPT Properties Trust owns 1,000 common shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

Fourth and Roma Property Trust - (Maryland)

HRPT Properties Trust owns 1,000 common shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

HH HUB Properties LLC - (Delaware)

HRPT Properties Trust — 99% membership interest

HRPT Memphis LLC — 1% membership interest

 

HRPT Memphis LLC - (Delaware)

HRPT Properties Trust — 99% membership interest

HRPT TRS, Inc. — 1% membership interest

 

Higgins Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

LTMAC Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

Orville Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

RFRI Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

Robin 1 Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

Tanaka Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

Tedcal Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

Z&A Properties LLC - (Maryland)

 

--------------------------------------------------------------------------------


 

Hawaii 2X5 O Properties Trust — 100% membership interest

 

 

Material Subsidiaries (Note:  Some of the subsidiaries listed below may not meet
the definition of Material Subsidiary under the Term Loan)

 

1735 Market Street Properties Trust - (Maryland)

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

Hub Acquisition Trust - (Maryland)

HRPT Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

Hub LA Properties Trust - (Maryland)

Hub Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

Hub Properties Trust - (Maryland)

HRPT Properties Trust owns 1,000 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

Hub Realty Funding, Inc.- (Delaware)

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

Nine Penn Center Properties Trust - (Maryland)

Hub Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

Research Park Properties Trust - (Maryland)

HRPT Properties Trust owns 100 shares of beneficial interest, $.01 par value,
representing 100% ownership.

 

 

HRPT Medical Buildings Realty Trust  (Nominee Trust - Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

 

MOB Realty Trust  (Nominee Trust - Massachusetts)

Hub Properties Trust is the 100% beneficiary.

 

--------------------------------------------------------------------------------


 

Hub LA Limited Partnership (98%) - (Delaware)

Hub Properties Trust — 98% ownership interest

Hub LA Properties Trust — 1% ownership interest

Medical Office Buildings Limited — 1% ownership interest

 

 

Nine Penn Center Associates, L.P. - (Pennsylvania)

Hub Properties Trust — 88% ownership interest.

Nine Penn Center Properties Trust — 1% ownership interest.

Transportation Associates — 11% ownership interest.

 

Hawaii 2X5 O Properties Trust - (Maryland)

HRPT Properties Trust owns 1,000 common shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

Masters Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

TSM Properties LLC - (Maryland)

Hawaii 2X5 O Properties Trust — 100% membership interest

 

Excluded Subsidiaries

 

 

Rosedale Properties, Inc. - (Delaware)

Rosedale Properties Trust owns 100 shares of common stock, $.01 par value,
representing 100% ownership.

 

 

Quarry Lake Properties Trust - (Maryland)

Hub Properties Trust owns 1,000 common shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

 

Hub Realty Richland, Inc. - (Delaware)

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

 

Hub Realty Buffalo, Inc. - (Delaware)

Hub Acquisition Trust owns 1 share of common stock, $.01 par value, representing
100% ownership.

 

--------------------------------------------------------------------------------


 

 

Rosedale Properties Limited Liability Company - (Delaware)

Hub Properties Trust — 99%

Rosedale Properties, Inc. — 1%

 

 

Cedars LA LLC - (Delaware)

Hub LA Limited Partnership — 100% ownership interest

 

 

SP Holding Property Trust - (Maryland)

Hub Properties Trust — 100%

 

 

Franklin Plaza Property Trust - (Maryland)

SP Holding Property Trust — 100%

 

 

Lakewood Property Trust - (Maryland)

SP Holding Property Trust — 100% ownership interest

 

 

Herald Square LLC - (Delaware)

SP Holding Property Trust — 100% ownership interest

 

 

Indiana Avenue LLC - (Delaware)

SP Holding Property Trust — 100% ownership interest

 

 

Bridgepoint Property Trust - (Maryland)

SP Holding Property Trust — 100% ownership interest

 

 

1600 Market Street Property Trust - (Maryland)

SP Holding Property Trust — 100% ownership interest

 

 

Rosedale Corporate Plaza Condominium, Inc. - (Minnesota)

Rosedale Properties LLC owns 5 condo units representing 89% ownership.

Servico Roseville, Inc. owns 1 condo unit representing 11% ownership.]

 

Hub Albuquerque 25 LLC

Hub Properties Trust — 100% membership interest

 

--------------------------------------------------------------------------------


 

HRPT TRS Inc.

 

HRPT Properties Trust owns 100 common shares of beneficial interest, $.01 par
value, representing 100% ownership.

 

 

Part II (Unconsolidated Affiliates)

 

--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

 

Title To Properties; Liens

 

Part I (Real Property)

 

Higgins Properties LLC

 

80 Sand Island Access Rd

 

Oahu

 

HI

Higgins Properties LLC

 

525 North King St

 

Oahu

 

HI

Higgins Properties LLC

 

94-240 Pupuole St

 

Oahu

 

HI

LTMAC Properties LLC

 

1052 Ahua St

 

Oahu

 

HI

LTMAC Properties LLC

 

2875 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2833 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2879 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1045 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1000 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1030 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

2850 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2828 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

2886 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1122 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

1024 Mapunapuna St

 

Oahu

 

HI

LTMAC Properties LLC

 

2810 Paa St

 

Oahu

 

HI

LTMAC Properties LLC

 

1055 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2808 Kam Hwy

 

Oahu

 

HI

Masters Properties LLC

 

2815 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2821 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2829 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

819 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

692 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2969 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

812 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2804 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2814 Kilihau St

 

Oahu

 

HI

Masters Properties LLC

 

2831 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

2857 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

2812 Awaawaloa St

 

Oahu

 

HI

Masters Properties LLC

 

733 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2827 Kaihikapu St

 

Oahu

 

HI

Masters Properties LLC

 

2831 Kaihikapu St

 

Oahu

 

HI

Masters Properties LLC

 

789 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2839 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2861 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

633 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

669 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

673 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

949 Mapunapuna St

 

Oahu

 

HI

Masters Properties LLC

 

2850 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2840 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

2830 Mokumoa St

 

Oahu

 

HI

Masters Properties LLC

 

918 Ahua St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Masters Properties LLC

 

944 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

2819 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2829 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2841 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2810 Pukoloa St

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop

 

Oahu

 

HI

Masters Properties LLC

 

905 Ahua St

 

Oahu

 

HI

Masters Properties LLC

 

1062 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

1050 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

1024 Kikowaena St

 

Oahu

 

HI

Masters Properties LLC

 

151 Puuhale Rd

 

Oahu

 

HI

Masters Properties LLC

 

2106 Kaliawa St

 

Oahu

 

HI

Masters Properties LLC

 

140 Puuhale Rd

 

Oahu

 

HI

Masters Properties LLC

 

2122 Kaliawa St

 

Oahu

 

HI

Masters Properties LLC

 

204 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

238 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

214 Sand Island Access Rd

 

Oahu

 

HI

Orville Properties LLC

 

2344 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2308 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2276 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

2264 Pahounui Dr

 

Oahu

 

HI

Orville Properties LLC

 

228 Mohonua Pl

 

Oahu

 

HI

RFRI Properties LLC

 

848 Ala Lilikoi Blvd

 

Oahu

 

HI

RFRI Properties LLC

 

846 Ala Lilikoi Blvd

 

Oahu

 

HI

Robin 1 Properties LLC

 

2760 Kam Hwy

 

Oahu

 

HI

Robin 1 Properties LLC

 

609 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

675 Mapunapuna St

 

Oahu

 

HI

Robin 1 Properties LLC

 

619 Mapunapuna St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2829 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2847 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2816 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2836 Awaawaloa St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2815 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2849 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2915 Kaihikapu St

 

Oahu

 

HI

Robin 1 Properties LLC

 

645 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

659 Ahua St

 

Oahu

 

HI

Robin 1 Properties LLC

 

148 Mokauea St

 

Oahu

 

HI

Robin 1 Properties LLC

 

2135 Auiki St

 

Oahu

 

HI

Robin 1 Properties LLC

 

180 Sand Island Access Rd

 

Oahu

 

HI

Robin 1 Properties LLC

 

158 Sand Island Access Rd

 

Oahu

 

HI

Robin 1 Properties LLC

 

2250 Pahounui Dr

 

Oahu

 

HI

Robin 1 Properties LLC

 

212 Mohonua Pl

 

Oahu

 

HI

Robin 1 Properties LLC

 

218 Mohonua Pl

 

Oahu

 

HI

Tanaka Properties LLC

 

1391 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

142 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

120 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

120 Mokauea St

 

Oahu

 

HI

Tanaka Properties LLC

 

1926 Auiki St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

207 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

125 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

125B Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2019 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

2001 Kahai St

 

Oahu

 

HI

Tanaka Properties LLC

 

113 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2020 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

220 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

150 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

197 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

231 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

179 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2140 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

165 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

231 Sand Island Access Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2144 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

2139 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

2103 Kaliawa St

 

Oahu

 

HI

Tanaka Properties LLC

 

2127 Auiki St

 

Oahu

 

HI

Tanaka Properties LLC

 

106 Puuhale Rd

 

Oahu

 

HI

Tanaka Properties LLC

 

2110 Auiki St

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Hwy (Safeway)

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Hwy (Longs)

 

Oahu

 

HI

TedCal Properties LLC

 

33 S. Vineyard Blvd

 

Oahu

 

HI

TSM Properties LLC

 

2833 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

2839 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

729 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

739 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

761 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

803 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

855 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

865 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

659 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

667 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

679 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

689 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

704 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

759 Puuloa Rd

 

Oahu

 

HI

TSM Properties LLC

 

766 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

770 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

822 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

830 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

842 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

852 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

2965 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2838 Kilihau St

 

Oahu

 

HI

TSM Properties LLC

 

660 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

702 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

2864 Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2846-A Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa St

 

Oahu

 

HI

TSM Properties LLC

 

2809 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2855 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

808 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2806 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2826 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2844 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2858 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2868 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2906 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2908 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2928 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

2928 Kaihikapu St

 

Oahu

 

HI

TSM Properties LLC

 

850 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2869 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2879 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

2889 Mokumoa St

 

Oahu

 

HI

TSM Properties LLC

 

851 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

855 Mapunapuna St

 

Oahu

 

HI

TSM Properties LLC

 

685 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

697 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

709 Ahua St

 

Oahu

 

HI

TSM Properties LLC

 

719 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

910 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

2960 Mokumoa St

 

Oahu

 

HI

Z&A Properties LLC

 

930 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

950 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

960 Mapunapuna St

 

Oahu

 

HI

Z&A Properties LLC

 

2864 Mokumoa St

 

Oahu

 

HI

Z&A Properties LLC

 

970 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

2855 Pukoloa St

 

Oahu

 

HI

Z&A Properties LLC

 

2856 Pukoloa St

 

Oahu

 

HI

Z&A Properties LLC

 

960 Ahua St

 

Oahu

 

HI

Z&A Properties LLC

 

1038 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

1027 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

1150 Kikowaena St

 

Oahu

 

HI

Z&A Properties LLC

 

1001 Ahua St

 

Oahu

 

HI

Blue Dog Properties Trust

 

4 South 84th Avenue

 

Tolleson

 

AZ

HUB Acquisition Trust

 

4560 Viewridge Avenue

 

San Diego

 

CA

HUB Acquisition Trust

 

55 North Robinson

 

Oklahoma City

 

OK

HUB Acquisition Trust

 

2029 Stonewall Jackson Dr

 

Falling Waters

 

WV

HUB Acquisition Trust

 

4181 Ruffin Road

 

San Diego

 

CA

HUB Acquisition Trust

 

5051 Rodeo Road

 

Los Angeles

 

CA

HUB Acquisition Trust

 

701 Clay Avenue

 

Waco

 

TX

HUB Acquisition Trust

 

The Towle Building

 

Minneapolis

 

MN

HUB Acquisition Trust

 

One Montvale

 

Stoneham

 

MA

 

--------------------------------------------------------------------------------


 

HUB Acquisition Trust

 

One Park Square

 

Albuquerque

 

NM

HUB Acquisition Trust

 

5045 East Butler Ave

 

Fresno

 

CA

HUB Acquisition Trust

 

Corporate Center

 

Lakewood

 

CO

HUB Woodmont LLC

 

1401 Rockville Pike-Wdmt

 

Rockville

 

MD

Franklin Plaza Property Trust

 

One Franklin Plaza

 

Philadelphia

 

PA

Cedars LA LLC

 

Cedar Sinai I & II

 

Los Angeles

 

CA

Lakewood Property Trust

 

Lakewood on the Park

 

Austin

 

TX

HUB RI Properties Trust

 

701 George Washington Hw

 

Lincoln

 

RI

Park San Antonio Properties Trust

 

812 San Antonio Park

 

Austin

 

TX

Herald Square LLC

 

Herald Sq

 

Washington

 

DC

Research Park Properties Trust

 

Research Park (includes Solectron Expan.)

 

Austin

 

TX

Research Park Properties Trust

 

Research Park - Land

 

Austin

 

TX

Research Park Properties Trust

 

Research Park - Phase II

 

Austin

 

TX

Research Park Properties Trust

 

Research Park - Cisco II

 

Austin

 

TX

Rosedale Properties LLC

 

Rosedale Corporate Center

 

Minneapolis

 

MN

Candler Associates LLC

 

Candler Building

 

Baltimore

 

MD

HUB Realty Buffalo, Inc.

 

138 Delaware Avenue

 

Buffalo

 

NY

HUB Properties Trust

 

1145 19th Street

 

Washington

 

DC

HUB Properties Trust

 

Fair Oaks

 

Fairfax

 

VA

HUB Properties Trust

 

Torrey Pines, Sci Pk Rd

 

San Diego

 

CA

HUB Properties Trust

 

Sorrento Valley, Oberlin Dr

 

San Diego

 

CA

HUB Properties Trust

 

443 Gulph Road

 

King of Prussia

 

PA

HUB Properties Trust

 

1035 Virginia Drive

 

Ft. Washington

 

PA

HUB Properties Trust

 

515 Penn Ave

 

Ft. Washington

 

PA

HUB Properties Trust

 

525 Virginia Drive

 

Ft. Washington

 

PA

HUB Properties Trust

 

723 Drescher Road

 

Horsham

 

PA

HUB Properties Trust

 

830 E. Potomac Circle

 

Aurora

 

CO

HUB Properties Trust

 

100 South Charles St, Twr II

 

Baltimore

 

MD

HUB Properties Trust

 

710 North Euclid

 

Anaheim

 

CA

HUB Properties Trust

 

2141 K St, N.W.

 

Washington

 

DC

HUB Properties Trust

 

3043 Walton Rd

 

Plymouth Meeting

 

PA

HUB Properties Trust

 

475 Virginia Drive

 

Ft. Washington

 

PA

HUB Properties Trust

 

6937 N IH - Founders Bldg

 

Austin

 

TX

HUB Properties Trust

 

216 Mall Boulevard

 

King of Prussia

 

PA

HUB Properties Trust

 

210 Mall Boulevard

 

King of Prussia

 

PA

HUB Properties Trust

 

1911 Mills Ave

 

Orlando

 

FL

HUB Properties Trust

 

1825 Mills Ave

 

Orlando

 

FL

HUB Properties Trust

 

1925 N. Mills Ave

 

Orlando

 

FL

HUB Properties Trust

 

5750 Centre Ave

 

Pittsburgh

 

PA

HUB Properties Trust

 

1305 Corp Ctr Dr-I/Shop

 

Eagan

 

MN

HUB Properties Trust

 

2250 Pilot Knob Rd-I/Shop

 

Mendota Heights

 

MN

HUB Properties Trust

 

4421 W.John Carp Fw-I/Shop

 

Irving

 

TX

HUB Properties Trust

 

4770 Regent Blvd.-I/Shop

 

Irving

 

TX

HUB Properties Trust

 

8880 Queen Ave-I/shop

 

Bloomington

 

MN

HUB Properties Trust

 

2100 NW 82nd Ave-I/Shop

 

Miami

 

FL

HUB Properties Trust

 

Bailey Square

 

Austin

 

TX

HUB Properties Trust

 

Vorhees Ctr, 333 Laurel Oak

 

Vorhees

 

NJ

HUB Properties Trust

 

Vorhees Ctr,400 Laurel Oak

 

Vorhees

 

NJ

HUB Properties Trust

 

Signature 91, 35 Thorpe Ave

 

Wallingford

 

CT

HUB Properties Trust

 

Owens & Minor Office/Distrib

 

Greenberg

 

PA

 

--------------------------------------------------------------------------------


 

HUB Properties Trust

 

Kings Mill Office Bldg

 

Mason

 

OH

HUB Properties Trust

 

Kings Park

 

Irondequoit

 

NY

HUB Properties Trust

 

Austin Surgical Plaza

 

Austin

 

TX

HUB Properties Trust

 

Chase Bldg

 

Wilmington

 

DE

HUB Properties Trust

 

7-9 Vreeland Road

 

Florham Park

 

NJ

HUB Properties Trust

 

3330 North Washington Blvd

 

Arlington

 

VA

HUB Properties Trust

 

One Memphis Place

 

Memphis

 

TN

HUB Properties Trust

 

700 Cherington Parkway

 

Pittsburgh

 

PA

HUB Properties Trust

 

Metro Exec Ctr-4201 Patterson

 

Baltimore

 

MD

HUB Properties Trust

 

580 Virginia Drive

 

Ft. Washington

 

PA

HUB Properties Trust

 

Liberty Plaza

 

Wallingford

 

CT

HUB Properties Trust

 

2800 Eisenhower Dr

 

Alexandria

 

VA

HUB Properties Trust

 

3000 Goffs Falls Road

 

Manchester

 

NH

HUB Properties Trust

 

Meridian Executive Park, 1601 Rio Grande

 

Austin

 

TX

HUB Properties Trust

 

1525 Locust St.

 

Philadelphia

 

PA

HUB Properties Trust

 

One Suffolk Square

 

Islandia

 

NY

HUB Properties Trust

 

The Pavillion, 200 Old County Rd.

 

Mineola

 

NY

HUB Properties Trust

 

One Lincoln Center

 

Syracuse

 

NY

HUB Properties Trust

 

Exchange Park

 

Austin

 

TX

HUB Properties Trust

 

Regents Center

 

Tempe

 

AZ

HUB Properties Trust

 

1001 Jefferson Plaza

 

Wilmington

 

DE

HUB Properties Trust

 

Two Corporate Center Drive

 

Melville

 

NY

HUB Properties Trust

 

2444 West Las Palmerita Drive

 

Phoenix

 

AZ

HUB Properties Trust

 

Parkside Office Bldg

 

San Antonio

 

TX

HUB Properties Trust

 

Atrium Office Centre

 

Austin

 

TX

HUB Properties Trust

 

Quadrant Office Bldg

 

Brooklyn Park

 

MN

HUB Properties Trust

 

Superior Plaza

 

St. Louis Park

 

MN

HUB Properties Trust

 

Willow Creek Plaza

 

Plymouth

 

MN

HUB Properties Trust

 

Capitol Office Building

 

St. Paul

 

MN

HUB Properties Trust

 

Old Court Medical Bldg

 

Pikesville

 

MD

HUB Properties Trust

 

The Oklahoma Clinics

 

Oklahoma City

 

OK

HUB Properties Trust

 

Cherrington Corporate Center

 

Moon Township

 

PA

HUB Properties Trust

 

Albuquerque Office Complex

 

Albuquerque

 

NM

HUB Properties Trust

 

Union Meeting Corporate Center III

 

Blue Bell

 

PA

HUB Properties Trust

 

251 Salina Meadows Parkway

 

Syracuse

 

NY

HUB Properties Trust

 

Wright I & II

 

Chantilly

 

VA

HUB Properties Trust

 

Lakeview Plaza

 

Austin

 

TX

HUB Properties Trust

 

3840 South Wadsworth Blvd.

 

Lakewood

 

CO

HUB Properties Trust

 

Widewaters V

 

DeWitt

 

NY

HUB Properties Trust

 

Highland Place II

 

Englewood

 

CO

HUB Properties Trust

 

Anasazi Place

 

Phoenix

 

AZ

HUB Properties Trust

 

One South Church (Unisource)

 

Tucson

 

AZ

HUB Properties Trust

 

Sky Park Centre

 

San Diego

 

CA

HUB Properties Trust

 

Centre Square

 

Philadelphia

 

PA

HUB Properties Trust

 

Park Central

 

Norfolk

 

VA

HUB Properties Trust

 

One Constitution Way

 

Foxborough

 

MA

HUB Properties Trust

 

5555 North Beach St

 

Fort Worth

 

TX

HUB Properties Trust

 

Atrium at Circleport II

 

Erlanger

 

KY

HUB Properties Trust

 

599 Research Parkway

 

Meriden

 

CT

HUB Properties Trust

 

Cabot Business Park

 

Mansfield

 

MA

 

--------------------------------------------------------------------------------


 

HUB Properties Trust

 

100 Northfield Drive

 

Windsor

 

CT

HUB Properties Trust

 

Mansfield Corp Center

 

Mansfield

 

MA

HUB Properties Trust

 

!25 The Way

 

Albuquerque

 

NM

HUB Properties Trust

 

Pine View Pointe

 

St. Louis

 

MO

HUB Properties Trust

 

Alton Corporate Center

 

Santa Ana

 

CA

HUB Properties Trust

 

1900 Drury Drive

 

Arnold

 

MO

Quarry Lake Properties Trust

 

Quarry Lake

 

Austin

 

TX

Bridgepoint Property Trust

 

6300 Bridgepoint Pkwy

 

Austin

 

TX

1600 Market St. Property Trust

 

1600 Market St

 

Philadelphia

 

PA

1600 Market St. Property Trust

 

Vorhees Ctr, 1000 Vorhs

 

Vorhees

 

NJ

Nine Penn Center Associates LP

 

Mellon Bank Bldg, 1735 Mkt St

 

Philadelphia

 

PA

HRPT Medical Buildings Realty Trust

 

1295 Boylston Street

 

Boston

 

MA

HRPT Medical Buildings Realty Trust

 

109 Brookline Avenue

 

Boston

 

MA

47 Harvard Street Real Estate Trust

 

47 Harvard Street

 

Westwood

 

MA

University Avenue Realty Trust

 

145 University Avenue

 

Westwood

 

MA

MOB Realty Trust

 

Fallon Clinics

 

Various

 

MA

4 Maguire Road Realty Trust

 

4 Maguire Rd

 

Lexington

 

MA

HUB Realty Golden, Inc.

 

16194 West 45th Street

 

Golden

 

CO

Putnam Place Realty Trust

 

Adams Place

 

Quincy

 

MA

HUB MA Realty Trust

 

165 University Ave

 

Westwood

 

MA

HRPT Properties Trust

 

HIP of NY

 

White Plains

 

NY

HRPT Properties Trust

 

HIP of NY

 

Brooklyn

 

NY

HRPT Properties Trust

 

373 Inverness

 

Englewood

 

CO

Fourth & Roma Property Trust

 

Fourth & Roma

 

Albuquerque

 

NM

Indiana Ave LLC

 

625 Indiana Avenue

 

Washington

 

DC

HUB Realty College Park I, LLC

 

4700 River Road

 

Riverdale

 

MD

HUB Realty Kansas City, Inc.

 

4241 N.E. 34th Street

 

Kansas City

 

MO

HUB Realty Funding, Inc.

 

15 Twelfth Street

 

Petersburg

 

AK

HUB Realty Funding, Inc.

 

711 14th Avenue

 

Safford

 

AZ

HUB Realty Funding, Inc.

 

220 E. Bryan Street

 

Savannah

 

GA

HUB Realty Funding, Inc.

 

435 Montano Boulevard

 

Albuquerque

 

NM

HUB Realty Funding, Inc.

 

9797 Aero Drive

 

San Diego

 

CA

HUB Realty Funding, Inc.

 

5353 North Yellowstone Dr

 

Cheyenne

 

WY

HUB Realty Funding, Inc.

 

1474 Rodeo Road

 

Santa Fe

 

NM

HUB Realty Funding, Inc.

 

820 West Diamond Avenue

 

Gaithersburg

 

MD

HUB Realty Funding, Inc.

 

20400 Century Boulevard

 

Germantown

 

MD

HUB Realty Funding, Inc.

 

6710 Oxon Hill Drive

 

Oxon Hill

 

MD

HUB Realty Funding, Inc.

 

5600 Columbia Pike

 

Falls Church

 

VA

HUB Realty Funding, Inc.

 

20 Massachusetts Avenue

 

Washington

 

DC

HUB Realty Funding, Inc.

 

400 State Avenue

 

Kansas City

 

KS

HUB Realty Funding, Inc.

 

3285 E. Hemisphere Loop

 

Tucson

 

AZ

HUB Realty Funding, Inc.

 

201 Indianola Avenue

 

Phoenix

 

AZ

HUB Realty Richland, Inc.

 

2420 & 2430 Stevens Ctr Pl

 

Richland

 

WA

Causeway Holdings, Inc.

 

251 Causeway Street

 

Boston

 

MA

FCL Acquisition Trust

 

Health Prime

 

Florence

 

KS

 

--------------------------------------------------------------------------------


 

Part II (Permitted Liens)

 

1.               Mortgage by Hub Realty Buffalo, Inc. to and for the benefit of
M&T Real Estate, Inc. (Secured)

 

2.               Mortgage by Hub Realty Richland, Inc. to and for the benefit of
Canadian Imperial Bank of Commerce. (Secured)

 

3.               Open-End Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated December 15, 2000, made by Franklin
Plaza Property Trust, as Mortgagor, to and for the benefit of Merrill Lynch
Mortgage Lending, Inc., as Mortgagee. (Secured)

 

4.               Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated December 15, 2000, made by Cedars LA LLC to
Lawyers Title for the benefit of Merrill Lynch Mortgage Lending, Inc. (Secured)

 

5.               Loan and Security Agreement, dated December 15, 2000, by and
between Cedars LA LLC, Herald Square LLC, Indiana Avenue LLC, Bridgeport
Property Trust, Lakewood Property Trust and 1600 Market Street Property Trust,
collectively as Borrowers, and Merrill Lynch Mortgage Lending, Inc., as Lender.
(Secured)

 

6.               Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated December 15, 2000, made by Lakewood Property
Trust in favor of William Z. Fairbanks, Jr. and for the benefit of Merrill Lynch
Mortgage Lending, Inc. (Secured)

 

7.               Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated December 15, 2000, made by Herald Square LLC
to Lawyers Title Realty Services, Inc. for the benefit of Merrill Lynch Mortgage
Lending, Inc. (Secured)

 

8.               Mortgage by Rosedale Properties LLC to and for the benefit of
DLJ Commercial Corp. (Secured)

 

9.               Mortgage by Quarry Lake Properties Trust to and for the benefit
of Teachers. (Secured)

 

10.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Bridgepoint Property Trust
in favor of William Z. Fairbanks, Jr. and for the benefit of Merrill Lynch
Mortgage Lending, Inc. (Secured)

 

11.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Indiana Avenue to Lawyers
Title Realty Services, Inc. for the benefit of Merrill Lynch Mortgage Lending,
Inc. (Secured)

 

12.         Open-End Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated December 15, 2000, made by 1600
Market Street Property Trust, as Mortgagor, to and for the benefit of Merrill
Lynch Mortgage Lending, Inc., as Mortgagee. (Secured)

 

--------------------------------------------------------------------------------


 

13.         Loan and Security Agreement, dated December 15, 2000, entered into
by and between Franklin Plaza Property Trust, as Borrower and Merrill Lynch
Mortgage Lending, Inc., as Lender. (Secured)

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(g)

 

Indebtedness and Guaranties

 

 

1.               Indenture, dated July 9, 1997, by and between Borrower and
State Street Bank and Trust Company, as Trustee (Unsecured)

2.               Supplemental Indenture No. 3, dated February 23, 1998, by and
between Borrower and State Street Bank and Trust Company, relating to 6.70%
Senior Notes due 2005 (Unsecured) ($100,000,000)

3.               Supplemental Indenture No. 8, dated July 31, 2000, by and
between Borrower and State Street Bank and Trust Company, relating to 8.875%
Senior Notes due 2010 (Unsecured) ($30,000,000)

4.               Supplemental Indenture No. 9, dated September 29, 2000, by and
between Borrower and State Street Bank and Trust Company, relating to 8.625%
Senior Notes due 2010 (Unsecured) ($20,000,000)

5.               Supplemental Indenture No. 10, dated April 10, 2002, by and
between Borrower and State Street Bank and Trust Company, relating to 6.95%
Senior Notes due 2012 (Unsecured) ($200,000,000)

6.               Supplemental Indenture No. 11, dated December 6, 2002, by and
between Borrower and State Street Bank and Trust Company, relating to 6.50%
Senior Notes due 2013 (Unsecured) ($200,000,000)

7.               Supplemental Indenture No. 12, dated January 30, 2003, by and
between Borrower and U.S. National Bank Association, relating to 6.40% Senior
Notes due 2015 (Unsecured) ($200,000,000)

8.               Supplemental Indenture No. 13, dated October 30, 2003, by and
between Borrower and U.S. National Bank Association, relating to 5.75% Senior
Notes due 2014 (Unsecured) ($250,000,000)

9.               Mortgage by Hub Realty Buffalo, Inc. to and for the benefit of
M&T Real Estate, Inc. (Secured) ($7,203,001)

10.         Mortgage by Hub Realty Richland, Inc. to and for the benefit of
Canadian Imperial Bank of Commerce. (Secured) ($7,869,086)

11.         Open-End Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated December 15, 2000, made by Franklin
Plaza Property Trust, as Mortgagor, to and for the benefit of Merrill Lynch
Mortgage Lending, Inc., as Mortgagee. (Secured) ($44,000,000)

--------------------------------------------------------------------------------


 

12.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Cedars LA LLC to Lawyers
Title for the benefit of Merrill Lynch Mortgage Lending, Inc. (Secured)
($70,646,906)

13.         Loan and Security Agreement, dated December 15, 2000, by and between
Cedars LA LLC, Herald Square LLC, Indiana Avenue LLC, Bridgeport Property Trust,
Lakewood Property Trust and 1600 Market Street Property Trust, collectively as
Borrowers, and Merrill Lynch Mortgage Lending, Inc., as Lender. (Secured)

14.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Lakewood Property Trust in
favor of William Z. Fairbanks, Jr. and for the benefit of Merrill Lynch Mortgage
Lending, Inc. (Secured) ($22,613,529)

15.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Herald Square LLC to
Lawyers Title Realty Services, Inc. for the benefit of Merrill Lynch Mortgage
Lending, Inc. (Secured) ($31,097,482)

16.         Mortgage by Rosedale Properties LLC to and for the benefit of DLJ
Commercial Corp. (Secured) ($16,835,546)

17.         Mortgage by Quarry Lake Properties Trust to and for the benefit of
Teachers. (Secured) ($10,290,781)

18.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Bridgepoint Property Trust
in favor of William Z. Fairbanks, Jr. and for the benefit of Merrill Lynch
Mortgage Lending, Inc. (Secured) (43,983,469)

19.         Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated December 15, 2000, made by Indiana Avenue to Lawyers
Title Realty Services, Inc. for the benefit of Merrill Lynch Mortgage Lending,
Inc. (Secured) ($22,525,255)

20.         Open-End Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated December 15, 2000, made by 1600
Market Street Property Trust, as Mortgagor, to and for the benefit of Merrill
Lynch Mortgage Lending, Inc., as Mortgagee. (Secured) ($61,343,271)

21.         Exceptions to Non-Recourse Guaranty, dated December 15, 2000,
entered into by Hub Realty College Park I, LLC, as Guarantor, for the benefit of
Merrill Lynch Mortgage Lending, Inc., as Lender, in reference to the
$260,000,000 loan. (Secured)

22.         Exceptions to Non-Recourse Guaranty, dated December 15, 2000,
entered by Hub Realty College Park I, LLC, as Guarantor, for the benefit of
Merrill Lynch Mortgage Lending, Inc., as Lender, in reference to the $44,000,000
loan. (Secured)

 

--------------------------------------------------------------------------------


 

23.         Loan and Security Agreement, dated December 15, 2000, entered into
by and between Franklin Plaza Property Trust, as Borrower and Merrill Lynch
Mortgage Lending, Inc., as Lender. (Secured)

24.         Credit Agreement, dated as of April 30, 2001, by and among the
Company; the financial institutions initially a signatory thereto together with
their assignees; First Union National Bank, as Agent; First Union Securities,
Inc., as Lead Arranger; Fleet National Bank, as Co-Lead Arranger; Wells Fargo
Bank, National Association, as Syndication Agent; and each of Commerzbank
Aktiengesellschaft New York Branch, The Bank of New York and Fleet National
Bank, as Documentation Agents.  ($412,000,000)

25.         First Amendment, dated as of December 19, 2002 to Credit Agreement,
dated as of April 30, 2001, by and among the Borrower, each of the financial
institutions initially a signatory thereto and Wachovia Bank, National
Association (f/k/a First Union National Bank), as Agent.

 

 

 

 

 

[Amounts stated above represent the unpaid principal balance as of 12/31/03]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(h)

 

Material Contracts

 

1.               Advisory Agreement by and between REIT Management & Research,
Inc. and the Borrower dated as of January 1, 1998.

2.               Amendment No. 1 to Advisory Agreement between the Borrower and
REIT Management & Research, Inc. dated as of October 12, 1999.

3.               Master Management Agreement by and between the Borrower and
REIT Management & Research, Inc., dated as of January 1, 1998.

4.               Transaction Agreement between Senior Housing Properties Trust
and the Borrower, dated as of September 21, 1999.

5.               Promissory Note in the amount of $260,000,000, dated December
15, 2000, issued by Cedars LA LLC, Herald Square LLC, Indiana Avenue LLC,
Bridgepoint Property Trust, Lakewood Property Trust and 1600 Market Street
Property Trust, collectively as Borrowers, to Merrill Lynch Mortgage Lending,
Inc., as Lender.

6.               Promissory Note in the amount of $44,000,000, dated December
15, 2000, issued by Franklin Plaza Property Trust, as Borrower, to Merrill Lynch
Mortgage Lending, Inc., as Lender.

7.               Credit Agreement, dated as of April 30, 2001, by and among the
Company; the financial institutions initially a signatory thereto together with
their assignees; First Union National Bank, as Agent; First Union Securities,
Inc., as Lead Arranger; Fleet National Bank, as Co-Lead Arranger; Wells Fargo
Bank, National Association, as Syndication Agent; and each of Commerzbank
Aktiengesellschaft New York Branch, The Bank of New York and Fleet National
Bank, as Documentation Agents.

8.               First Amendment, dated as of December 19, 2002 to Credit
Agreement, dated as of April 30, 2001, by and among the Borrower, each of the
financial institutions initially a signatory thereto and Wachovia Bank, National
Association (f/k/a First Union National Bank), as Agent.

9.               Purchase and Sale Agreement dated November 6, 2003, by and
between the Trustees Under the Will and of the Estate of Samuel Damon, Deceased,
as seller, and HRPT Properties Trust, as purchaser.

10.         First Amendment to Purchase and Sale Agreement dated December 4,
2003, between the Trustees Under the Will and of the Estate of Samuel Damon,
Deceased, as seller, and HRPT Properties Trust, as purchaser.

11.         Agreements listed on Schedule 6.1(g).

--------------------------------------------------------------------------------


 

[Certain of the foregoing may not constitute Material Contracts but

are provided for informational purposes.]

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.1(i)

 

Litigation

 

None

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(k)

 

Financial Statements

 

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(y)

 


LIST OF UNENCUMBERED ASSETS

 

Part I (Unencumbered Assets)

 

 

Street

 

City

 

State

 

 Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80 Sand Island Access Rd

 

Oahu

 

HI

 

 

525 North King St

 

Oahu

 

HI

 

 

94-240 Pupuole St

 

Oahu

 

HI

 

 

Subtotal – Higgins Properties LLC

 

 

 

 

 

1

1052 Ahua St

 

Oahu

 

HI

 

 

2875 Paa St

 

Oahu

 

HI

 

 

2833 Paa St

 

Oahu

 

HI

 

 

2879 Paa St

 

Oahu

 

HI

 

 

1045 Mapunapuna St

 

Oahu

 

HI

 

 

1000 Mapunapuna St

 

Oahu

 

HI

 

 

1030 Mapunapuna St

 

Oahu

 

HI

 

 

2850 Paa St

 

Oahu

 

HI

 

 

2828 Paa St

 

Oahu

 

HI

 

 

2886 Paa St

 

Oahu

 

HI

 

 

1122 Mapunapuna St

 

Oahu

 

HI

 

 

1024 Mapunapuna St

 

Oahu

 

HI

 

 

2810 Paa St

 

Oahu

 

HI

 

 

1055 Ahua St

 

Oahu

 

HI

 

 

Subtotal – LTMAC Properties LLC

 

 

 

 

 

1

2808 Kam Hwy

 

Oahu

 

HI

 

 

2815 Kilihau St

 

Oahu

 

HI

 

 

2821 Kilihau St

 

Oahu

 

HI

 

 

2829 Kilihau St

 

Oahu

 

HI

 

 

819 Ahua St

 

Oahu

 

HI

 

 

692 Mapunapuna St

 

Oahu

 

HI

 

 

2969 Mapunapuna St

 

Oahu

 

HI

 

 

812 Mapunapuna St

 

Oahu

 

HI

 

 

2804 Kilihau St

 

Oahu

 

HI

 

 

2814 Kilihau St

 

Oahu

 

HI

 

 

2831 Awaawaloa St

 

Oahu

 

HI

 

 

2857 Awaawaloa St

 

Oahu

 

HI

 

 

2812 Awaawaloa St

 

Oahu

 

HI

 

 

733 Mapunapuna St

 

Oahu

 

HI

 

 

2827 Kaihikapu St

 

Oahu

 

HI

 

 

2831 Kaihikapu St

 

Oahu

 

HI

 

 

789 Mapunapuna St

 

Oahu

 

HI

 

 

2839 Mokumoa St

 

Oahu

 

HI

 

 

2861 Mokumoa St

 

Oahu

 

HI

 

 

633 Ahua St

 

Oahu

 

HI

 

 

669 Ahua St

 

Oahu

 

HI

 

 

673 Ahua St

 

Oahu

 

HI

 

 

 

--------------------------------------------------------------------------------


 

949 Mapunapuna St

 

Oahu

 

HI

 

 

2850 Mokumoa St

 

Oahu

 

HI

 

 

2840 Mokumoa St

 

Oahu

 

HI

 

 

2830 Mokumoa St

 

Oahu

 

HI

 

 

918 Ahua St

 

Oahu

 

HI

 

 

944 Ahua St

 

Oahu

 

HI

 

 

2819 Pukoloa St

 

Oahu

 

HI

 

 

2829 Pukoloa St

 

Oahu

 

HI

 

 

2841 Pukoloa St

 

Oahu

 

HI

 

 

2810 Pukoloa St

 

Oahu

 

HI

 

 

2635 Waiwai Loop

 

Oahu

 

HI

 

 

2635 Waiwai Loop

 

Oahu

 

HI

 

 

905 Ahua St

 

Oahu

 

HI

 

 

1062 Kikowaena St

 

Oahu

 

HI

 

 

1050 Kikowaena St

 

Oahu

 

HI

 

 

1024 Kikowaena St

 

Oahu

 

HI

 

 

151 Puuhale Rd

 

Oahu

 

HI

 

 

2106 Kaliawa St

 

Oahu

 

HI

 

 

140 Puuhale Rd

 

Oahu

 

HI

 

 

2122 Kaliawa St

 

Oahu

 

HI

 

 

204 Sand Island Access Rd

 

Oahu

 

HI

 

 

Subtotal – Masters Properties LLC

 

 

 

 

 

2

238 Sand Island Access Rd

 

Oahu

 

HI

 

 

214 Sand Island Access Rd

 

Oahu

 

HI

 

 

2344 Pahounui Dr

 

Oahu

 

HI

 

 

2308 Pahounui Dr

 

Oahu

 

HI

 

 

2276 Pahounui Dr

 

Oahu

 

HI

 

 

2264 Pahounui Dr

 

Oahu

 

HI

 

 

228 Mohonua Pl

 

Oahu

 

HI

 

 

Subtotal – Orville Properties LLC

 

 

 

 

 

1

848 Ala Lilikoi Blvd

 

Oahu

 

HI

 

 

846 Ala Lilikoi Blvd

 

Oahu

 

HI

 

 

Subtotal – RFRI Properties LLC

 

 

 

 

 

1

2760 Kam Hwy

 

Oahu

 

HI

 

 

609 Ahua St

 

Oahu

 

HI

 

 

675 Mapunapuna St

 

Oahu

 

HI

 

 

619 Mapunapuna St

 

Oahu

 

HI

 

 

2829 Awaawaloa St

 

Oahu

 

HI

 

 

2847 Awaawaloa St

 

Oahu

 

HI

 

 

2816 Awaawaloa St

 

Oahu

 

HI

 

 

2836 Awaawaloa St

 

Oahu

 

HI

 

 

2815 Kaihikapu St

 

Oahu

 

HI

 

 

2849 Kaihikapu St

 

Oahu

 

HI

 

 

2915 Kaihikapu St

 

Oahu

 

HI

 

 

645 Ahua St

 

Oahu

 

HI

 

 

659 Ahua St

 

Oahu

 

HI

 

 

148 Mokauea St

 

Oahu

 

HI

 

 

2135 Auiki St

 

Oahu

 

HI

 

 

180 Sand Island Access Rd

 

Oahu

 

HI

 

 

158 Sand Island Access Rd

 

Oahu

 

HI

 

 

 

 

--------------------------------------------------------------------------------


 

2250 Pahounui Dr

 

Oahu

 

HI

 

 

212 Mohonua Pl

 

Oahu

 

HI

 

 

218 Mohonua Pl

 

Oahu

 

HI

 

 

Subtotal – Robin 1 Properties LLC

 

 

 

 

 

1

1391 Kahai St

 

Oahu

 

HI

 

 

142 Mokauea St

 

Oahu

 

HI

 

 

120 Mokauea St

 

Oahu

 

HI

 

 

120 Mokauea St

 

Oahu

 

HI

 

 

1926 Auiki St

 

Oahu

 

HI

 

 

125 Puuhale Rd

 

Oahu

 

HI

 

 

207 Puuhale Rd

 

Oahu

 

HI

 

 

125 Puuhale Rd

 

Oahu

 

HI

 

 

125B Puuhale Rd

 

Oahu

 

HI

 

 

2019 Kahai St

 

Oahu

 

HI

 

 

2001 Kahai St

 

Oahu

 

HI

 

 

113 Puuhale Rd

 

Oahu

 

HI

 

 

2020 Auiki St

 

Oahu

 

HI

 

 

220 Puuhale Rd

 

Oahu

 

HI

 

 

150 Puuhale Rd

 

Oahu

 

HI

 

 

197 Sand Island Access Rd

 

Oahu

 

HI

 

 

231 Sand Island Access Rd

 

Oahu

 

HI

 

 

179 Sand Island Access Rd

 

Oahu

 

HI

 

 

2140 Kaliawa St

 

Oahu

 

HI

 

 

165 Sand Island Access Rd

 

Oahu

 

HI

 

 

231 Sand Island Access Rd

 

Oahu

 

HI

 

 

2144 Auiki St

 

Oahu

 

HI

 

 

2139 Kaliawa St

 

Oahu

 

HI

 

 

2103 Kaliawa St

 

Oahu

 

HI

 

 

2127 Auiki St

 

Oahu

 

HI

 

 

106 Puuhale Rd

 

Oahu

 

HI

 

 

2110 Auiki St

 

Oahu

 

HI

 

 

Subtotal – Tanaka Properties LLC

 

 

 

 

 

1

1360 Pali Hwy (Safeway)

 

Oahu

 

HI

 

 

1360 Pali Hwy (Longs)

 

Oahu

 

HI

 

 

33 S. Vineyard Blvd

 

Oahu

 

HI

 

 

Subtotal – TedCal Properties LLC

 

 

 

 

 

1

2833 Kilihau St

 

Oahu

 

HI

 

 

2839 Kilihau St

 

Oahu

 

HI

 

 

729 Ahua St

 

Oahu

 

HI

 

 

739 Ahua St

 

Oahu

 

HI

 

 

761 Ahua St

 

Oahu

 

HI

 

 

803 Ahua St

 

Oahu

 

HI

 

 

855 Ahua St

 

Oahu

 

HI

 

 

865 Ahua St

 

Oahu

 

HI

 

 

659 Puuloa Rd

 

Oahu

 

HI

 

 

667 Puuloa Rd

 

Oahu

 

HI

 

 

679 Puuloa Rd

 

Oahu

 

HI

 

 

689 Puuloa Rd

 

Oahu

 

HI

 

 

704 Mapunapuna St

 

Oahu

 

HI

 

 

759 Puuloa Rd

 

Oahu

 

HI

 

 

 

 

--------------------------------------------------------------------------------


 

766 Mapunapuna St

 

Oahu

 

HI

 

 

770 Mapunapuna St

 

Oahu

 

HI

 

 

822 Mapunapuna St

 

Oahu

 

HI

 

 

830 Mapunapuna St

 

Oahu

 

HI

 

 

842 Mapunapuna St

 

Oahu

 

HI

 

 

852 Mapunapuna St

 

Oahu

 

HI

 

 

2965 Mokumoa St

 

Oahu

 

HI

 

 

2838 Kilihau St

 

Oahu

 

HI

 

 

660 Ahua St

 

Oahu

 

HI

 

 

702 Ahua St

 

Oahu

 

HI

 

 

2850 Awaawaloa St

 

Oahu

 

HI

 

 

2864 Awaawaloa St

 

Oahu

 

HI

 

 

2846-A Awaawaloa St

 

Oahu

 

HI

 

 

2850 Awaawaloa St

 

Oahu

 

HI

 

 

2809 Kaihikapu St

 

Oahu

 

HI

 

 

2855 Kaihikapu St

 

Oahu

 

HI

 

 

808 Ahua St

 

Oahu

 

HI

 

 

2806 Kaihikapu St

 

Oahu

 

HI

 

 

2826 Kaihikapu St

 

Oahu

 

HI

 

 

2844 Kaihikapu St

 

Oahu

 

HI

 

 

2858 Kaihikapu St

 

Oahu

 

HI

 

 

2868 Kaihikapu St

 

Oahu

 

HI

 

 

2906 Kaihikapu St

 

Oahu

 

HI

 

 

2908 Kaihikapu St

 

Oahu

 

HI

 

 

2928 Kaihikapu St

 

Oahu

 

HI

 

 

2928 Kaihikapu St

 

Oahu

 

HI

 

 

850 Ahua St

 

Oahu

 

HI

 

 

2819 Mokumoa St

 

Oahu

 

HI

 

 

2819 Mokumoa St

 

Oahu

 

HI

 

 

2869 Mokumoa St

 

Oahu

 

HI

 

 

2879 Mokumoa St

 

Oahu

 

HI

 

 

2889 Mokumoa St

 

Oahu

 

HI

 

 

851 Mapunapuna St

 

Oahu

 

HI

 

 

855 Mapunapuna St

 

Oahu

 

HI

 

 

685 Ahua St

 

Oahu

 

HI

 

 

697 Ahua St

 

Oahu

 

HI

 

 

709 Ahua St

 

Oahu

 

HI

 

 

719 Ahua St

 

Oahu

 

HI

 

 

Subtotal – TSM Properties LLC

 

 

 

 

 

1

910 Mapunapuna St

 

Oahu

 

HI

 

 

2960 Mokumoa St

 

Oahu

 

HI

 

 

930 Mapunapuna St

 

Oahu

 

HI

 

 

950 Mapunapuna St

 

Oahu

 

HI

 

 

960 Mapunapuna St

 

Oahu

 

HI

 

 

2864 Mokumoa St

 

Oahu

 

HI

 

 

970 Ahua St

 

Oahu

 

HI

 

 

2855 Pukoloa St

 

Oahu

 

HI

 

 

2856 Pukoloa St

 

Oahu

 

HI

 

 

960 Ahua St

 

Oahu

 

HI

 

 

1038 Kikowaena St

 

Oahu

 

HI

 

 

 

 

--------------------------------------------------------------------------------


 

1027 Kikowaena St

 

Oahu

 

HI

 

 

1150 Kikowaena St

 

Oahu

 

HI

 

 

1001 Ahua St

 

Oahu

 

HI

 

 

Subtotal – Z&A Properties LLC

 

 

 

 

 

1

4 South 84th Avenue

 

Tolleson

 

AZ

 

1

4560 Viewridge Avenue

 

San Diego

 

CA

 

1

55 North Robinson

 

Oklahoma City

 

OK

 

1

2029 Stonewall Jackson Dr

 

Falling Waters

 

WV

 

1

4181 Ruffin Road

 

San Diego

 

CA

 

1

5051 Rodeo Road

 

Los Angeles

 

CA

 

1

701 Clay Avenue

 

Waco

 

TX

 

1

The Towle Building

 

Minneapolis

 

MN

 

1

One Montvale

 

Stoneham

 

MA

 

1

One Park Square

 

Albuquerque

 

NM

 

6

5045 East Butler Ave

 

Fresno

 

CA

 

1

Corporate Center

 

Lakewood

 

CO

 

3

1401 Rockville Pike-Wdmt

 

Rockville

 

MD

 

1

701 George Washington Hw

 

Lincoln

 

RI

 

1

812 San Antonio Park

 

Austin

 

TX

 

1

Research Park (includes Solectron Expan.)

 

Austin

 

TX

 

3

Research Park – Land

 

Austin

 

TX

 

0

Research Park – Phase II

 

Austin

 

TX

 

2

Research Park – Cisco II

 

Austin

 

TX

 

1

Candler Building

 

Baltimore

 

MD

 

1

1145 19th Street

 

Washington

 

DC

 

1

Fair Oaks

 

Fairfax

 

VA

 

1

Torrey Pines, Sci Pk Rd

 

San Diego

 

CA

 

3

Sorrento Valley, Oberlin Dr

 

San Diego

 

CA

 

4

443 Gulph Road

 

King of Prussia

 

PA

 

1

1035 Virginia Drive

 

Ft. Washington

 

PA

 

1

515 Penn Ave

 

Ft. Washington

 

PA

 

1

525 Virginia Drive

 

Ft. Washington

 

PA

 

1

723 Drescher Road

 

Horsham

 

PA

 

1

830 E. Potomac Circle

 

Aurora

 

CO

 

1

100 South Charles St, Twr II

 

Baltimore

 

MD

 

1

710 North Euclid

 

Anaheim

 

CA

 

1

2141 K St, N.W.

 

Washington

 

DC

 

1

3043 Walton Rd

 

Plymouth Meeting

 

PA

 

1

475 Virginia Drive

 

Ft. Washington

 

PA

 

1

6937 N IH – Founders Bldg

 

Austin

 

TX

 

1

216 Mall Boulevard

 

King of Prussia

 

PA

 

1

210 Mall Boulevard

 

King of Prussia

 

PA

 

1

1911 Mills Ave

 

Orlando

 

FL

 

1

1825 Mills Ave

 

Orlando

 

FL

 

1

1925 N. Mills Ave

 

Orlando

 

FL

 

1

5750 Centre Ave

 

Pittsburgh

 

PA

 

1

1305 Corp Ctr Dr-I/Shop

 

Eagan

 

MN

 

1

2250 Pilot Knob Rd-I/Shop

 

Mendota Heights

 

MN

 

1

4421 W.John Carp Fw-I/Shop

 

Irving

 

TX

 

1

4770 Regent Blvd.–I/Shop

 

Irving

 

TX

 

1

 

 

--------------------------------------------------------------------------------


 

8880 Queen Ave-I/shop

 

Bloomington

 

MN

 

1

2100 NW 82nd Ave-I/Shop

 

Miami

 

FL

 

1

Bailey Square

 

Austin

 

TX

 

1

Vorhees Ctr, 333 Laurel Oak

 

Vorhees

 

NJ

 

1

Vorhees Ctr,400 Laurel Oak

 

Vorhees

 

NJ

 

1

Signature 91, 35 Thorpe Ave

 

Wallingford

 

CT

 

1

Owens & Minor Office/Distrib

 

Greenberg

 

PA

 

1

Kings Mill Office Bldg

 

Mason

 

OH

 

1

Kings Park

 

Irondequoit

 

NY

 

1

Austin Surgical Plaza

 

Austin

 

TX

 

1

Chase Bldg

 

Wilmington

 

DE

 

1

7-9 Vreeland Road

 

Florham Park

 

NJ

 

1

3330 North Washington Blvd

 

Arlington

 

VA

 

1

One Memphis Place

 

Memphis

 

TN

 

1

700 Cherington Parkway

 

Pittsburgh

 

PA

 

1

Metro Exec Ctr-4201 Patterson

 

Baltimore

 

MD

 

1

580 Virginia Drive

 

Ft. Washington

 

PA

 

1

Liberty Plaza

 

Wallingford

 

CT

 

1

2800 Eisenhower Dr

 

Alexandria

 

VA

 

1

3000 Goffs Falls Road

 

Manchester

 

NH

 

1

Meridian Executive Park, 1601 Rio Grande

 

Austin

 

TX

 

1

1525 Locust St.

 

Philadelphia

 

PA

 

1

One Suffolk Square

 

Islandia

 

NY

 

1

The Pavillion, 200 Old County Rd.

 

Mineola

 

NY

 

1

One Lincoln Center

 

Syracuse

 

NY

 

1

Exchange Park

 

Austin

 

TX

 

4

Regents Center

 

Tempe

 

AZ

 

2

1001 Jefferson Plaza

 

Wilmington

 

DE

 

1

Two Corporate Center Drive

 

Melville

 

NY

 

1

2444 West Las Palmerita Drive

 

Phoenix

 

AZ

 

1

Parkside Office Bldg

 

San Antonio

 

TX

 

1

Atrium Office Centre

 

Austin

 

TX

 

1

Quadrant Office Bldg

 

Brooklyn Park

 

MN

 

1

Superior Plaza

 

St. Louis Park

 

MN

 

1

Willow Creek Plaza

 

Plymouth

 

MN

 

1

Capitol Office Building

 

St. Paul

 

MN

 

1

Old Court Medical Bldg

 

Pikesville

 

MD

 

1

The Oklahoma Clinics

 

Oklahoma City

 

OK

 

4

Cherrington Corporate Center

 

Moon Township

 

PA

 

6

Albuquerque Office Complex

 

Albuquerque

 

NM

 

4

Union Meeting Corporate Center III

 

Blue Bell

 

PA

 

3

251 Salina Meadows Parkway

 

Syracuse

 

NY

 

1

Wright I & II

 

Chantilly

 

VA

 

2

Lakeview Plaza

 

Austin

 

TX

 

1

3840 South Wadsworth Blvd.

 

Lakewood

 

CO

 

2

Widewaters V

 

DeWitt

 

NY

 

1

Highland Place II

 

Englewood

 

CO

 

1

Anasazi Place

 

Phoenix

 

AZ

 

2

One South Church (Unisource)

 

Tucson

 

AZ

 

1

Sky Park Centre

 

San Diego

 

CA

 

3

 

 

--------------------------------------------------------------------------------


 

Centre Square

 

Philadelphia

 

PA

 

1

Park Central

 

Norfolk

 

VA

 

3

One Constitution Way

 

Foxborough

 

MA

 

1

5555 North Beach St

 

Fort Worth

 

TX

 

1

Atrium at Circleport II

 

Erlanger

 

KY

 

1

599 Research Parkway

 

Meriden

 

CT

 

1

Cabot Business Park

 

Mansfield

 

MA

 

3

100 Northfield Drive

 

Windsor

 

CT

 

1

Mansfield Corp Center

 

Mansfield

 

MA

 

2

!25 The Way

 

Albuquerque

 

NM

 

2

Pine View Pointe

 

St. Louis

 

MO

 

1

Alton Corporate Center

 

Santa Ana

 

CA

 

1

1900 Drury Drive

 

Arnold

 

MO

 

1

Vorhees Ctr, 1000 Vorhs

 

Vorhees

 

NJ

 

1

Mellon Bank Bldg, 1735 Mkt St

 

Philadelphia

 

PA

 

1

1295 Boylston Street

 

Boston

 

MA

 

1

109 Brookline Avenue

 

Boston

 

MA

 

1

47 Harvard Street

 

Westwood

 

MA

 

1

145 University Avenue

 

Westwood

 

MA

 

1

Fallon Clinics

 

Various

 

MA

 

19

4 Maguire Rd

 

Lexington

 

MA

 

1

16194 West 45th Street

 

Golden

 

CO

 

1

Adams Place

 

Quincy

 

MA

 

2

165 University Ave

 

Westwood

 

MA

 

1

HIP of NY

 

White Plains

 

NY

 

1

HIP of NY

 

Brooklyn

 

NY

 

1

373 Inverness

 

Englewood

 

CO

 

1

Fourth & Roma

 

Albuquerque

 

NM

 

2

4700 River Road

 

Riverdale

 

MD

 

1

4241 N.E. 34th Street

 

Kansas City

 

MO

 

1

15 Twelfth Street

 

Petersburg

 

AK

 

1

711 14th Avenue

 

Safford

 

AZ

 

1

220 E. Bryan Street

 

Savannah

 

GA

 

1

435 Montano Boulevard

 

Albuquerque

 

NM

 

1

9797 Aero Drive

 

San Diego

 

CA

 

1

5353 North Yellowstone Dr

 

Cheyenne

 

WY

 

1

1474 Rodeo Road

 

Santa Fe

 

NM

 

1

820 West Diamond Avenue

 

Gaithersburg

 

MD

 

1

20400 Century Boulevard

 

Germantown

 

MD

 

1

6710 Oxon Hill Drive

 

Oxon Hill

 

MD

 

1

5600 Columbia Pike

 

Falls Church

 

VA

 

1

20 Massachusetts Avenue

 

Washington

 

DC

 

1

400 State Avenue

 

Kansas City

 

KS

 

1

3285 E. Hemisphere Loop

 

Tucson

 

AZ

 

1

201 Indianola Avenue

 

Phoenix

 

AZ

 

1

251 Causeway Street

 

Boston

 

MA

 

1

 

 

 

 

 

 

 

 

HRPT Grand Totals

 

 

 

 

215

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Part II (Unencumbered Mortgage Notes)

 

 

 

 

 

 

 

 

 


BALANCE


MATURITY

                Mortgages:

 

 

 

Florence

KS

500,000

12/31/06

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.4

 

Existing Investments

 

 

1.             HPT —  4,000,000 shares (6.0%)

 

2.             SNH — 9,660,738 shares (15.2%)

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                       ,
200    (the “Agreement”) by and
among                                             (the
“Assignor”),                                              (the “Assignee”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Term Loan Agreement dated
as of February 25, 2004 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), by and among HRPT
Properties Trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the
other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Term Loan under the Term Loan Agreement, all on
the terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                          , 200  
(the “Assignment Date”), the Assignor hereby irrevocably sells, transfers and
assigns to the Assignee, without recourse, $                           of the
outstanding principal amount of the Term Loan made by the Assignor (such
assigned amount of such Term Loan being the “Assigned Loan”, which
represents             % in respect of the aggregate amount of all outstanding
Term Loans), together with all voting rights of the Assignor under the Loan
Documents associated with the Assigned Loan, all rights to receive interest on
the Assigned Loan and all Fees payable with respect to the Assigned Loan and all
other rights of the Assignor under the Term Loan Agreement and the other Loan
Documents with respect to the Assigned Loan.  The Assignee, subject to the terms
and conditions hereof, hereby assumes all obligations of the Assignor with
respect to the Assigned Loan as if the Assignee were an original Lender under
and signatory to the Term Loan Agreement holding a Term Loan equal in principal
amount to the Assigned Loan, which obligations shall include, but shall not be
limited to,  the obligation to indemnify the Agent as provided therein (the
foregoing enumerated obligations, together with all other similar obligations
more particularly set forth in the Term Loan Agreement and the other Loan
Documents, shall be referred to hereinafter, collectively, as the

 

A-1

--------------------------------------------------------------------------------


“Assigned Obligations”).  The Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Loan from and after the Assignment Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Term Loan Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Term Loan Agreement or otherwise, (iii) the validity,
efficacy, sufficiency, or enforceability of the Term Loan Agreement, any other
Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Term Loan Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Term Loan Agreement
or any other Loan Document to which it is a party.  Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
on any affiliate or subsidiary thereof, the Assignor or any other Lender and
based on the financial statements supplied by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender under the Term Loan Agreement.  The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Agreement or
any other Loan Documents or pursuant to any other obligation.  Except as
expressly provided in the Term Loan Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default.  The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, an amount equal to $                
representing the aggregate principal amount outstanding of the Assigned Loan.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Term Loan Agreement.

 

A-2

--------------------------------------------------------------------------------


 

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Term Loan Agreement  and that the
Assignor is not in default of its obligations under the Term Loan Agreement; and
(ii) the outstanding balance of the Term Loan owing to the Assignor (without
reduction by any assignments thereof which have not yet become effective) is
$                       ; and (b) it is the legal and beneficial owner of the
Assigned Loan which is free and clear of any adverse claim created by the
Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Term Loan Agreement, together with copies of
the most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Term Loan Agreement and the
other Loan Documents to which the other Lenders are a party on the Assignment
Date and will perform in accordance therewith all of the obligations which are
required to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note.  Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Term Loan Agreement for periods prior to the
Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth below:

 

Notice Address:

 

 

 

 

 

 

Telephone No.:

 

 

Telecopy No.:

 

 

 

Lending Office:

 

 

 

 

 





 

A-3

--------------------------------------------------------------------------------


 

Telephone No.:

 

 

Telecopy No.:

 

 

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Term Loan Agreement, shall be made as provided in the Term Loan
Agreement in accordance with the following instructions:

 

 

 

 

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Term Loan Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Term Loan Agreement with respect
to the Assigned Loan and, to the extent provided in this Agreement, have the
rights and obligations of a Lender thereunder and (ii) the Assignor shall, to
the extent provided in this Agreement, relinquish its rights (except as
otherwise provided in Section 12.10 of the Term Loan Agreement) and be released
from its obligations under the Term Loan Agreement; provided, however, that if
the Assignor does not assign its entire interest under the Loan Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Term Loan.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

A-4

--------------------------------------------------------------------------------


 

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Term Loan Agreement.

 

[Include this Section only if Borrower’s consent is required under
Section 12.5.(d)

 

Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Term Loan Agreement holding a Term Loan
equal in principal amount to the Assigned Loan.  The Borrower agrees that the
Assignee shall have all of the rights and remedies of a Lender under the Term
Loan Agreement and the other Loan Documents as if the Assignee were an original
Lender under and signatory to the Term Loan Agreement, including, but not
limited to, the right of a Lender to receive payments of principal and interest
with respect to the Assigned Obligations,  and to receive the  Fees payable to
the Lenders as provided in the Term Loan Agreement.  Further, the Assignee shall
be entitled to the indemnification provisions from the Borrower in favor of the
Lenders as provided in the Term Loan Agreement and the other Loan Documents. 
The Borrower further agrees, upon the execution and delivery of this Agreement,
to execute in favor of the Assignee a Note as required by Section 12.5(d) of the
Term Loan Agreement.  Upon receipt by the Assignor of the amounts due the
Assignor under Section 2, the Assignor agrees to surrender to the Borrower such
Assignor’s Note.]

 

[Signatures on Following Pages]

 

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Include signature of the Borrower only if required under Section 12.5.(d) of
the Term Loan Agreement]

Agreed and consented to as of the

date first written above.

 

BORROWER:

 

HRPT PROPERTIES TRUST

 

By:

 

Name:

 

Title:

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

Accepted as of the date first written above.

 

AGENT:

 

WACHOVIA BANK, NATIONAL

            ASSOCIATION, as Agent

 

 

By:

 

Name:

 

Title:

 

 

 

A-7

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

[RESERVED]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                        , 200   

 

Wachovia Bank, National Association, as Agent

301 South College Street, NC0172

Charlotte, North Carolina  28288

Attention:                                  

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 25,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among HRPT Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 2.6. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Term Loan Agreement,
and in that connection sets forth below the information relating to such
Continuation as required by such Section of the Term Loan Agreement:

 

1.                                       The proposed date of such Continuation
is                               ,        .

 

2.                                       The aggregate principal amount of Loans
subject to the requested Continuation is

                                               
$                                           .

 

3.                                       The portion of such principal amount
subject to such Continuation is

                                               
$                                           .

 

4.                                       The current Interest Period for each of
the Loans subject to such Continuation ends on

                                                                      , 200    .

 

5.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]                  

o

one week

o

one month

o

three months

 

C - 1

--------------------------------------------------------------------------------


 

 

o

six months

o

twelve months

 

 

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default has or shall have
occurred and be continuing.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6 of the Term Loan Agreement.

 

 

                IN WITNESS WHEREOF, the undersigned has duly executed and
delivered this Notice of Continuation as of the date first written above.

 

HRPT PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

C - 2

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

                        , 200  

 

Wachovia Bank, National Association, as Agent

 

301 South College Street, NC0172

Charlotte, North Carolina  28288

Attention:                             

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 25,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among HRPT Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 2.7. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:

 

1.                                       The proposed date of such Conversion
is                                 , 200   .

 

2.                                       The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]                   o    Base Rate Loans

                                                                                                                                   
       o  LIBOR Loans

 

3.                                       The aggregate principal amount of Loans
subject to the requested Conversion is

                                               
$                                     .

 

4.                                       The portion of such principal amount
subject to such Conversion is $                                      .

 

 

D-1

--------------------------------------------------------------------------------


 

5.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o    one week

                                                                                                                                   
o    one month

                                                                                                                                   
o    three months

o    six months

o    twelve months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default has or shall have occurred and be
continuing, and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Term Loan
Agreement.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7 of the Term Loan Agreement.

 

                IN WITNESS WHEREOF, the undersigned has duly executed and
delivered this Notice of Conversion as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

D-2

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF NOTE

 

$                                   

                                   200  

 

 

 

 

                FOR VALUE RECEIVED, the undersigned, HRPT PROPERTIES TRUST, a
Maryland real estate investment trust (the “Borrower”), hereby promises to pay
to the order of                                         (the “Lender”), in care
of Wachovia Bank, National Association, as Agent (the “Agent”) to Wachovia Bank,
National Association, 301 South College Street, NC0172, Charlotte, North
Carolina 28288, or at such other address as may be specified in writing by the
Agent to the Borrower, the principal sum of                    AND           
/100 DOLLARS ($                         ) (or such lesser amount as shall equal
the aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower under the Term Loan Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Term Loan Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Term Loan Agreement.

 

                The date, amount of the Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Term Loan Agreement or hereunder in
respect of the Term Loan made by the Lender.

 

                This Note is one of the Notes referred to in the Term Loan
Agreement dated as of February 25, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
the Borrower, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Term Loan Agreement.

 

                The Term Loan Agreement provides for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Loans upon the terms and conditions specified therein.

 

                Except as permitted by Section 12.5(d) and 12.5(f) of the Term
Loan Agreement, this Note may not be assigned by the Lender to any other Person.

 

E-1

--------------------------------------------------------------------------------


 

                THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

                The Borrower hereby waives presentment for payment, demand,
notice of demand, notice of non-payment, protest, notice of protest and all
other similar notices.

 

Time is of the essence for this Note.

 

                IN WITNESS WHEREOF, the undersigned has executed and delivered
this Note under seal as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Attest:

 

 

Name: 

 

 

Title:

 

 

[CORPORATE SEAL]

 

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT F-1

 

FORM OF OPINION OF COUNSEL

 

 

[LETTERHEAD OF BORROWER’S COUNSEL]

 

February 25, 2004

Wachovia Bank, National Association, as Agent

for the Lenders under the Term Loan Agreement referred to below

301 South College Street, NC0172

Charlotte, North Carolina 28288

 

The Additional Addressees set

forth on Schedule I hereto

 

Ladies and Gentlemen:

This opinion is delivered to you pursuant to Section 5.1(a)(iv) of the Term Loan
Agreement dated as of February 25, 2004 (the “Term Loan Agreement”) by and among
HRPT Properties Trust, a real estate investment trust organized under the laws
of the State of Maryland (the “Borrower”), the Lenders party thereto, Wachovia
Bank, National Association, as Agent, and the other parties thereto.  We have
acted as counsel for the Borrower and each of the Guarantors listed on Schedule
II hereto (collectively with Borrower, the “Loan Parties”) in connection with
the Term Loan Agreement and the other Loan Documents identified below. 
Capitalized terms used in this opinion, unless otherwise defined herein, shall
have the meanings assigned thereto in the Term Loan Agreement.

For purposes of the opinions expressed below, we have examined executed
counterparts of:

(i)            the Term Loan Agreement;

(ii)           the Notes; and

(iii)          the Guaranty.

The Term Loan Agreement, the Notes and the Guaranty are collectively referred to
herein as the “Loan Documents”.

In addition, we have examined the originals or copies of the declaration of
trust, limited partnership agreement, articles of incorporation, articles of
organization, by-laws and operating agreements, as applicable, of each Loan
Party (collectively, the “Organizational Documents” for such Loan Party),
certain resolutions of the board of directors or other governing body of each
Loan Party

 

F-1-1

--------------------------------------------------------------------------------


 

and such other records, agreements and instruments of the Loan Parties,
certificates of public officials and of officers of the Loan Parties and such
other documents and records, and such matters of law, as we have deemed
necessary as a basis for the opinions hereinafter expressed.

 

In connection with this opinion, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals and the conformity to the originals of
all documents submitted to us as copies, which facts we have not independently
verified.  As to various facts material to the opinions set forth herein, we
have relied without independent verification upon factual representations made
by the Borrower in the Term Loan Agreement, upon certificates of public
officials and upon facts certified to us by officers of the Loan Parties, as the
case may be.

For purposes of the opinions expressed herein, we have assumed that (i) each
Lender and Titled Agent, each Loan Party organized under the laws of a
jurisdiction other than Delaware, New York or Massachusetts and each other party
(other than Loan Parties organized under the laws of Delaware, New York or
Massachusetts) to the Loan Documents and to all other documents, agreements and
instruments examined by us (A) are corporations or other entities validly
existing under the laws of the jurisdiction of its organization and (B) have all
requisite power and authority (corporate and other), and have taken all
necessary action to enter into and perform all of its obligations under the Loan
Documents or such other documents, agreements and instruments to which they are
a party, and (ii) each Loan Document and each such other document, agreement and
instrument are and will be the valid, binding and enforceable obligations of
each party thereto, other than the Loan Parties.  We express no opinion upon the
application of any federal, state or local statute, law, rule or regulation
(including without limitation any Federal or state banking, truth-in-lending or
other similar credit statute, law, rule or regulation) to the authority of any
Lender or Titled Agent to enter into and to carry out its respective obligations
under the Loan Documents.

Statements herein as to the truth of certain matters “to our knowledge” or as to
matters “known to us” and similar statements refer to the knowledge consciously
held by the individual lawyers in our firm who have participated in the
negotiation and drafting of the Loan Documents without independent investigation
and do not necessarily refer to such knowledge as might be acquired by a review
of all of our files with respect to matters involving the Loan Parties or by
interviews with all present and former members and associates of our firm. 
Without limiting the generality of the foregoing, please be advised that in
connection with the opinions expressed in paragraphs 6 and 8 below, we have not
conducted any searches of dockets of any courts or other Governmental
Authorities.

Barry M. Portnoy is a trustee of the Borrower, a trustee and/or director of the
Guarantors and a director and 50% shareholder of REIT Management & Research Inc.
(“RMR”), a Delaware corporation which is the Borrower’s advisor.  Jennifer B.
Clark is a Senior Vice President of the Borrower and an officer of several of
the Guarantors and of RMR.  Mr. Portnoy and Ms. Clark are retired members of
this firm.  Inquiries concerning matters which may be known to Mr. Portnoy or
Ms. Clark should be directed to them.

 

F-1-2

--------------------------------------------------------------------------------


 

This opinion is limited to the laws of the Commonwealth of Massachusetts, the
laws of the State of New York (with respect to paragraphs 5 and 11 only), the
General Corporation Law and the Revised Uniform Limited Partnership Act of the
State of Delaware and the federal laws of the United States of America, and we
express no opinions with respect to the law of any other jurisdiction.  We
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender Party may be located or wherein
enforcement of the Term Loan Agreement or any of the other Loan Documents may be
sought that limits the rates of interest legally chargeable or collectible.

Our opinions set forth in paragraphs 1 and 3 below with respect to the
existence, good standing or qualification of the Borrower and the Guarantors in
various jurisdictions, other than the Guarantors which, as set forth on
Schedule II hereto, are Massachusetts “nominee trusts,” are based solely on
certificates to that effect issued by the Secretaries of State of such
jurisdictions and heretofore delivered to the Agent.  Our opinion set forth in
paragraph 2 below with respect to the existence of each Guarantor which, as set
forth on Schedule II hereto, is a Massachusetts “nominee trust,” is based solely
on a certificate to such effect from its trustee or trustees heretofore
delivered to the Agent.

Our opinions set forth below are subject to the following general
qualifications:


(A)   OUR OPINION SET FORTH IN PARAGRAPH 5 BELOW IS SUBJECT TO (I) THE EFFECT OF
APPLICABLE BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, REORGANIZATION, MORATORIUM,
LIQUIDATION OR OTHER SIMILAR LAWS (INCLUDING, WITHOUT LIMITATION, ALL LAWS
RELATING TO FRAUDULENT TRANSFERS) RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND (II) GENERAL PRINCIPLES OF EQUITY (INCLUDING THE AVAILABILITY OF
EQUITABLE REMEDIES AND FURTHER INCLUDING, WITHOUT LIMITATION, CONCEPTS OF
MATERIALITY, REASONABLENESS, GOOD FAITH AND FAIR DEALING), REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.  FURTHER, PURSUANT TO SUCH
EQUITABLE PRINCIPLES, SECTION 3 OF THE GUARANTY, WHICH PROVIDES, AMONG OTHER
THINGS, THAT THE LIABILITY OF THE GUARANTORS SHALL NOT BE AFFECTED BY AMENDMENTS
TO OR OTHER CHANGES IN THE LOAN DOCUMENTS, MIGHT BE ENFORCEABLE ONLY TO THE
EXTENT THAT SUCH AMENDMENTS OR OTHER CHANGES WERE NOT SO MATERIAL AS TO
CONSTITUTE A NEW CONTRACT AMONG THE PARTIES.


(B)   WE EXPRESS NO OPINION AS TO PROVISIONS GRANTING INDEMNITY OR RIGHTS OF
CONTRIBUTION (TO THE EXTENT LIMITED BY FEDERAL OR STATE SECURITIES LAWS OR
PUBLIC POLICY).


(C)   WE EXPRESS NO OPINION AS TO (I) ANY PROVISION OF A LOAN DOCUMENT TO THE
EFFECT THAT PROVISIONS THEREIN MAY ONLY BE AMENDED OR WAIVED IN WRITING, TO THE
EXTENT THAT AN ORAL AGREEMENT MODIFYING SUCH PROVISIONS HAS BEEN ENTERED INTO,
OR (II) ANY PROVISION OF ANY LOAN DOCUMENT FOR THE PAYMENT OF AN INCREASED RATE
OF INTEREST AFTER MATURITY OR A DEFAULT, LATE CHARGES OR SIMILAR PAYMENTS (OR
ANY GUARANTY THEREOF) TO THE EXTENT SUCH INTEREST, CHARGES OR PAYMENTS
CONSTITUTE A PENALTY OR FOR THE PAYMENT OF INTEREST AFTER JUDGMENT IN EXCESS OF
ANY APPLICABLE STATUTORY RATE (OR ANY GUARANTY THEREOF).


(D)   THE ENFORCEABILITY OF THE LOAN DOCUMENTS MAY BE LIMITED (I) BY GENERAL
PRINCIPLES OF CONTRACT LAW THAT WHERE LESS THAN ALL OF AN AGREEMENT IS
ENFORCEABLE, THE BALANCE IS


 

F-1-3

--------------------------------------------------------------------------------


 


ENFORCEABLE ONLY WHEN THE UNENFORCEABLE PORTION IS NOT AN ESSENTIAL PART OF THE
AGREED EXCHANGE, AND (II) BY THE EXERCISE OF JUDICIAL DISCRETION REGARDING THE
DETERMINATION OF DAMAGES AND ENTITLEMENT TO ATTORNEYS’ FEES AND OTHER COSTS.


(E)   WE EXPRESS NO OPINION AS TO WHETHER ANY OF THE GUARANTORS MAY GUARANTEE OR
OTHERWISE BECOME LIABLE FOR INDEBTEDNESS INCURRED BY THE BORROWER OR ANOTHER
LOAN PARTY EXCEPT TO THE EXTENT THAT THE GUARANTEEING GUARANTOR MAY BE
DETERMINED TO HAVE BENEFITED FROM THE INCURRENCE OF SUCH INDEBTEDNESS BY SUCH
OTHER ENTITY, AND WE EXPRESS NO OPINION AS TO WHETHER THE AMOUNT OF SUCH BENEFIT
MAY BE DETERMINED BY ANY MEASURE OTHER THAN THE EXTENT TO WHICH PROCEEDS OF THE
INDEBTEDNESS INCURRED BY SUCH OTHER ENTITY ARE DIRECTLY OR INDIRECTLY MADE
AVAILABLE TO SUCH GUARANTOR FOR ITS CORPORATE, PARTNERSHIP OR ANALOGOUS
PURPOSES.  FOR PURPOSES OF THIS OPINION, WE HAVE RELIED ON THE CERTIFICATION OF
EACH LOAN PARTY THAT THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS ARE
NECESSARY OR CONVENIENT TO THE CONDUCT, PROMOTION OR ATTAINMENT OF THE BUSINESS
OF SUCH LOAN PARTY.


(F)    WE EXPRESS NO OPINION AS TO (I) WHETHER A STATE COURT OUTSIDE OF THE
STATE OF NEW YORK OR A FEDERAL COURT WOULD GIVE EFFECT TO THE CHOICE OF NEW YORK
LAW PROVIDED FOR IN THE LOAN DOCUMENTS OR TO THE PROVISIONS OF SECTION 12.4(B)
OF THE TERM LOAN AGREEMENT OR SECTION 17(B) OF THE GUARANTY (OR ANY COMPARABLE
PROVISION OF ANY OTHER LOAN DOCUMENT), OR (II) THE PROVISIONS OF SECTION 12.4(B)
OF THE TERM LOAN AGREEMENT OR SECTION 17(B) OF THE GUARANTY (OR ANY COMPARABLE
PROVISION OF ANY OTHER LOAN DOCUMENT) TO THE EXTENT THEY RELATE TO THE SUBJECT
MATTER JURISDICTION OF ANY FEDERAL COURT.

Based upon and subject to the foregoing, we are of the opinion that:


                1.                                       EACH GUARANTOR WHICH,
AS SET FORTH ON SCHEDULE II HERETO, IS A CORPORATION OR LIMITED PARTNERSHIP
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE OR THE COMMONWEALTH OF
MASSACHUSETTS (I) IS VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION OR
LIMITED PARTNERSHIP UNDER THE LAWS OF THE STATE OF DELAWARE OR THE COMMONWEALTH
OF MASSACHUSETTS, AS THE CASE MAY BE, AND (II) HAS THE CORPORATE OR PARTNERSHIP
(AS THE CASE MAY BE) POWER TO EXECUTE AND DELIVER, AND TO PERFORM ITS
OBLIGATIONS UNDER, THE GUARANTY, AND TO OWN AND USE ITS MATERIAL ASSETS AND
CONDUCT ITS BUSINESS IN ALL MATERIAL RESPECTS AS PRESENTLY CONDUCTED.


                2.                                       EACH GUARANTOR WHICH,
AS SET FORTH ON SCHEDULE II HERETO, IS A MASSACHUSETTS “NOMINEE TRUST” (I)
EXISTS AS A TRUST UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND
(II) HAS THE TRUST POWER TO EXECUTE, DELIVER AND PERFORM THE GUARANTY AND TO OWN
AND LEASE ITS MATERIAL ASSETS AND CONDUCT ITS BUSINESS IN ALL MATERIAL RESPECTS
AS PRESENTLY CONDUCTED.


                3.                                       THE BORROWER IS
QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN REAL ESTATE INVESTMENT TRUST OR
BUSINESS TRUST IN THE JURISDICTIONS LISTED BESIDE ITS NAME ON SCHEDULE III
HERETO.  EACH GUARANTOR IS QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN REAL
ESTATE INVESTMENT TRUST, BUSINESS TRUST, CORPORATION OR LIMITED PARTNERSHIP, AS
APPLICABLE, IN THE RESPECTIVE JURISDICTIONS LISTED BESIDE ITS NAME ON SUCH
SCHEDULE III.

 

 

F-1-4

--------------------------------------------------------------------------------


 


                4.                                       THE EXECUTION AND
DELIVERY OF THE GUARANTY BY EACH GUARANTOR WHICH IS ORGANIZED UNDER THE LAWS OF
THE STATE OF DELAWARE OR THE COMMONWEALTH OF MASSACHUSETTS AND THE PERFORMANCE
BY SUCH GUARANTOR OF ITS OBLIGATIONS THEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE, PARTNERSHIP OR TRUST (AS THE CASE MAY BE) ACTION ON THE
PART OF SUCH GUARANTOR.


                5.                                       EACH LOAN PARTY HAS
DULY EXECUTED AND DELIVERED THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND EACH
LOAN DOCUMENT IS A VALID AND BINDING OBLIGATION OF EACH LOAN PARTY WHICH IS A
PARTY THERETO, ENFORCEABLE AGAINST EACH SUCH LOAN PARTY IN ACCORDANCE WITH ITS
TERMS.


                6.                                       THE EXECUTION AND
DELIVERY BY EACH OF THE LOAN PARTIES OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND THE CONSUMMATION BY SUCH LOAN PARTIES OF THE TRANSACTIONS THEREUNDER
DO NOT, AND IF EACH OF THE LOAN PARTIES WERE NOW TO PERFORM ITS OBLIGATIONS
UNDER SUCH LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS THEREOF, SUCH PERFORMANCE
WOULD NOT, RESULT IN ANY MATERIAL:


(A)   VIOLATION OF SUCH LOAN PARTY’S RESPECTIVE ORGANIZATIONAL DOCUMENTS;


(B)   VIOLATION OF ANY EXISTING FEDERAL, MASSACHUSETTS OR NEW YORK CONSTITUTION
OR STATUTE OR ANY EXISTING FEDERAL, MASSACHUSETTS OR NEW YORK GOVERNMENTAL
REGULATION OR RULE TO WHICH SUCH LOAN PARTY OR ITS ASSETS ARE SUBJECT;


(C)   BREACH OR VIOLATION OF OR DEFAULT UNDER ANY OF THE AGREEMENTS,
INSTRUMENTS, INDENTURES OR OTHER DOCUMENTS LISTED ON SCHEDULE 6.1(G) OR SCHEDULE
6.1(H) TO THE TERM LOAN AGREEMENT TO WHICH SUCH LOAN PARTY IS A PARTY OR BY
WHICH SUCH LOAN PARTY OR ITS ASSETS IS BOUND;


(D)   CREATION OR IMPOSITION OF ANY CONTRACTUAL LIEN OR SECURITY INTEREST IN, ON
OR AGAINST THE ASSETS OF ANY LOAN PARTY UNDER ANY OF THE AGREEMENTS,
INSTRUMENTS, INDENTURES OR OTHER DOCUMENTS LISTED ON SCHEDULE 6.1(G) OR SCHEDULE
6.1(H) TO THE TERM LOAN AGREEMENT TO WHICH SUCH LOAN PARTY IS A PARTY OR BY
WHICH SUCH LOAN PARTY OR ITS RESPECTIVE ASSETS IS BOUND; OR


(E)   VIOLATION OF ANY JUDICIAL OR ADMINISTRATIVE DECREE, WRIT, JUDGMENT OR
ORDER TO WHICH, TO OUR KNOWLEDGE, ANY LOAN PARTY OR ITS RESPECTIVE ASSETS ARE
SUBJECT.


                7.                                       THE EXECUTION, DELIVERY
AND PERFORMANCE BY EACH OF THE LOAN PARTIES OF EACH LOAN DOCUMENT TO WHICH IT IS
A PARTY, AND THE CONSUMMATION BY THE LOAN PARTIES OF THE TRANSACTIONS
THEREUNDER, DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR
APPROVAL OF, OR NOTICE TO, OR OTHER ACTION TO, WITH OR BY, ANY GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OF AMERICA, THE COMMONWEALTH OF MASSACHUSETTS OR
THE STATE OF NEW YORK OR BY ANY GOVERNMENTAL AUTHORITY OF THE STATE OF DELAWARE
PURSUANT TO THE GENERAL CORPORATION LAW OR THE REVISED UNIFORM LIMITED
PARTNERSHIP ACT OF THE STATE OF DELAWARE.


                8.                                       TO OUR KNOWLEDGE THERE
IS NO (I) UNDISCHARGED JUDGMENT WHICH HAS BEEN ENTERED AGAINST ANY LOAN PARTY,
THE SATISFACTION OF WHICH, OR (II) ACTION, SUIT, PROCEEDING OR INVESTIGATION
BEFORE OR BY ANY FEDERAL OR STATE COURT, AGENCY OR OTHER GOVERNMENTAL OR
ADMINISTRATIVE BOARD OR BODY, PENDING OR THREATENED, AGAINST ANY OF THE LOAN
PARTIES IN WHICH AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD


 

F-1-5

--------------------------------------------------------------------------------


 


MATERIALLY ADVERSELY AFFECT THE BUSINESS OR PROPERTIES OR FINANCIAL CONDITION OF
THE LOAN PARTIES, CONSIDERED AS A CONSOLIDATED WHOLE, OR THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS.


                9.                                       NONE OF THE LOAN
PARTIES IS, OR, AFTER GIVING EFFECT TO THE LOANS, IF MADE ON THE DATE HEREOF,
WOULD BE, SUBJECT TO REGULATION UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF
1935, THE FEDERAL POWER ACT OR THE INVESTMENT COMPANY ACT OF 1940, EACH AS
AMENDED, OR TO ANY FEDERAL OR MASSACHUSETTS STATUTE OR REGULATION SPECIFICALLY
LIMITING ITS ABILITY TO INCUR INDEBTEDNESS FOR BORROWED MONEY.


                10.                                 ASSUMING THAT BORROWER
APPLIES THE PROCEEDS OF THE LOANS AS PROVIDED IN THE TERM LOAN AGREEMENT, THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS DO NOT VIOLATE THE PROVISIONS OF
REGULATIONS T, U OR X OF THE FEDERAL RESERVE BOARD.


                11.                                 THE CONSIDERATION TO BE PAID
TO THE LENDER FOR THE FINANCIAL ACCOMMODATIONS TO BE PROVIDED TO THE LOAN
PARTIES PURSUANT TO THE TERM LOAN AGREEMENT DOES NOT VIOLATE ANY LAW OF THE
STATE OF NEW YORK RELATING TO INTEREST AND USURY.

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Term Loan Agreement and may
not be relied upon by any other person or entity, other than an Assignee of a
Lender, or for any other purpose without our express, prior written consent. 
All of the opinions set forth herein are rendered as of the date hereof, and we
assume no obligation to update such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in the
law which may hereafter occur.

 

Very truly yours,

 

 

 

SULLIVAN & WORCESTER LLP

 

 

F-1-6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

List of Additional Addressees

 

 

Wachovia Bank, National Association

Societe Generale

Royal Bank of Canada

SunTrust Bank

Merrill Lynch Bank USA

Sumitomo Mitsui Banking Corporation

Bank of China

Bank One, N.A.

First Commercial Bank, New York Agency

Taipei Bank

The Governor and Company of the Bank of Ireland

Bank of Communications

Comerica Bank

Compass Bank

Erste Bank, New York Branch

E. Sun Commercial Bank, Ltd., Los Angeles Branch

First Hawaiian Bank

Hun Nan Commercial Bank

PNC Bank, National Association

Citizens Bank

 

 

F-1-7

--------------------------------------------------------------------------------


 

SCHEDULE II

 

List of Guarantors

 

1735 Market Street Properties Trust - (Maryland)

Causeway Holdings, Inc. - (Massachusetts)

Health and Retirement Properties International, Inc. - (Delaware)

Hub Acquisition Trust  — (Maryland)

Hub LA Properties Trust - (Maryland)

Hub Management, Inc. - (Delaware)

Hub Properties Trust - (Maryland)

Hub Realty College Park I, LLC - (Maryland)

Hub Realty College Park, Inc. - (Delaware)

Hub Realty Funding, Inc.- (Delaware)

Hub Realty Golden, Inc. - (Delaware)

Hub Realty Kansas City, Inc. - (Delaware)

Hub RI Properties Trust - (Maryland)

Hub Woodmont Investment Trust - (Maryland)

Hub Woodmont Limited Liability Company - (Delaware)

Indemnity Collection Corporation - (Delaware)

Nine Penn Center Properties Trust - (Maryland)

Research Park Properties Trust - (Maryland)

Rosedale Properties Trust — (Maryland)

HRPT Medical Buildings Realty Trust  (Nominee Trust — Massachusetts)

47 Harvard Street Real Estate Trust  (Nominee Trust — Massachusetts)

145 University Avenue Realty Trust  (Nominee Trust — Massachusetts)

MOB Realty Trust  (Nominee Trust — Massachusetts)

4 Maguire Road Realty Trust  (Nominee Trust — Massachusetts)

Putnam Place Realty Trust  (Nominee Trust — Massachusetts)

Hub MA Realty Trust  (Nominee Trust — Massachusetts)

Hub LA Limited Partnership - (Delaware)

Nine Penn Center Associates, L.P. - (Pennsylvania)

 

 [Update as needed]

 

 

F-1-8

--------------------------------------------------------------------------------


 

SCHEDULE III

 

List of Jurisdictions in which Borrower and each Guarantor is Qualified to

Transact Business as a foreign real estate investment trust, business trust,
corporation or limited partnership, as applicable

[Update as needed]

 

HRPT Properties Trust

Kansas
Massachusetts
New York

1735 Market Street Properties Trust

Massachusetts

Causeway Holdings, Inc.

N/A

Health and Retirement Properties International, Inc.

Massachusetts

Hub Acquisition Trust

California

Massachusetts

Minnesota

[West Virginia]

 

Hub LA Limited Partnership

N/A

Hub LA Properties Trust

Massachusetts

Hub Management, Inc.

Maryland

Hub Properties Trust

Arizona

California

Connecticut

Florida

Massachusetts

Minnesota

New Hampshire

New York

Ohio

Pennsylvania

[Tennessee]

 

Hub Realty Collage Park I, LLC

N/A

Hub Realty College Park, Inc.

Maryland

 

F-1-9

--------------------------------------------------------------------------------


 

Hub Realty Funding, Inc.

Alaska

Arizona

California

District of Columbia

[Georgia]

Kansas

Maryland

New Mexico

[Virginia]

Wyoming



Hub Realty Golden, Inc.



Colorado

Hub Realty Kansas City, Inc.



[Missouri]

Hub RI Properties Trust



Massachusetts

 

Hub Woodmont Investment Trust



Massachusetts

Hub Woodmont Limited Liability Company



Maryland

Indemnity Collection Corporation



N/A

Nine Penn Center Associates, L.P.



N/A

Nine Penn Center Properties Trust



Massachusetts
Pennsylvania


Research Park Properties Trust




Massachusetts

Rosedale Properties Trust

Massachusetts

 

F-1-10

--------------------------------------------------------------------------------

 

EXHIBIT F-2

 

FORM OF OPINION OF SPECIAL COUNSEL

 

[LETTERHEAD OF VENABLE, LLP]

 

February 25, 2004

 

 

Wachovia Bank, National Association, as Agent

for the Lenders under the Credit

Agreement referred to below

301 South College Street, NC0172

Charlotte, North Carolina 28288

 

The Lenders set forth on Schedule 1 hereto

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts 02109

 

Re:          HRPT Properties Trust:  $250,000,000 Senior Unsecured Term Loan

 

Ladies and Gentlemen:

 

We have served as counsel for HRPT Properties Trust, a Maryland real estate
investment trust (the “Borrower”), and [Update following list of Guarantors as
needed] Hub Acquisition Trust, Hub LA Properties Trust, Hub Properties Trust,
Hub RI Properties Trust, Hub Woodmont Investment Trust, 1735 Market Street
Properties Trust, Nine Penn Center Properties Trust, Research Park Properties
Trust, and Rosedale Properties Trust, each a Maryland real estate investment
trust and a wholly owned direct or indirect subsidiary of the Borrower
(collectively, the “Trust Subsidiaries”), Hub Realty College Park I, LLC, a
Maryland limited liability company and a wholly owned indirect subsidiary of the
Borrower (the “LLC”), and Nine Penn Center Associates, L.P., a Pennsylvania
limited partnership and an indirect subsidiary of the Borrower (the “LP,” and,
together with the Trust Subsidiaries and the LLC, collectively referred to as
the “Guarantors”), in connection with certain matters of Maryland and
Pennsylvania law arising out of the Term Loan Agreement, dated as of February
25, 2004 (the “Term Loan Agreement”), by and among the Borrower, the Lenders
named therein (collectively, the “Lenders”), Wachovia Bank, National
Association, as Administrative Agent (the “Agent”), and the other Financial
Institutions party thereto, pursuant to which the Agent and the Lenders are
making available to the Borrower  $250,000,000 senior unsecured term loans. 
This firm did not participate in the negotiation or drafting of the Loan
Documents (as defined herein).

 

F-2-1

--------------------------------------------------------------------------------


 

 

This opinion is being delivered to you in connection with Section 5.1(a)(iv) of
the Term Loan Agreement.  Unless otherwise defined herein, capitalized terms
used herein have the meanings given to them in the Term Loan Agreement.

 

In connection with our representation of the Borrower and the Guarantors
(collectively referred to herein as the “Loan Parties”), and as a basis for the
opinion hereinafter set forth, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents
(hereinafter collectively referred to as the “Documents”):

 

[Update references to organizational documents as needed]

 


                                1.                                       THE
DECLARATION OF TRUST OF THE BORROWER, AS AMENDED, CERTIFIED AS OF A RECENT DATE
BY THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND (THE “SDAT”);

 


                                2.                                       THE
BYLAWS OF THE BORROWER, AS AMENDED, CERTIFIED AS OF THE DATE HEREOF BY AN
OFFICER OF THE BORROWER;

 


                                3.                                       THE
DECLARATION OF TRUST OF EACH OF THE TRUST SUBSIDIARIES, CERTIFIED AS OF A RECENT
DATE BY THE SDAT;

 


                                4.                                       THE
BYLAWS OF EACH OF THE TRUST SUBSIDIARIES, CERTIFIED AS OF THE DATE HEREOF BY AN
OFFICER OF EACH OF THE TRUST SUBSIDIARIES;

 


                                5.                                       THE
ARTICLES OF ORGANIZATION OF THE LLC (THE “ARTICLES OF ORGANIZATION”), CERTIFIED
AS OF A RECENT DATE BY THE SDAT;

 


                                6.                                       THE
AMENDED AND RESTATED OPERATING AGREEMENT OF THE LLC, DATED AS OF MARCH 27, 1997
(THE “OPERATING AGREEMENT”), CERTIFIED AS OF THE DATE HEREOF BY AN OFFICER OF
HUB MANAGEMENT, INC., A DELAWARE CORPORATION AND THE MANAGING MEMBER OF THE LLC
(THE “MANAGER”);

 


                                7.                                       A
CERTIFICATE AS OF A RECENT DATE OF THE SDAT AS TO THE GOOD STANDING OF THE
BORROWER;

 


                                8.                                       A
CERTIFICATE AS OF A RECENT DATE OF THE SDAT AS TO THE GOOD STANDING OF EACH OF
THE GUARANTORS;


 


                                9.                                       THE
CERTIFICATE OF LIMITED PARTNERSHIP OF THE LP, AS AMENDED (THE “PARTNERSHIP
CERTIFICATE”), CERTIFIED AS OF A RECENT DATE BY THE DEPARTMENT OF STATE OF THE
COMMONWEALTH OF PENNSYLVANIA (THE “DEPARTMENT”);


 


                                10.                                 THE AMENDED
AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE LP, DATED AS OF JUNE 30,
1998 (THE “PARTNERSHIP AGREEMENT”), CERTIFIED AS OF RECENT DATE BY AN OFFICER OF
NINE PENN CENTER PROPERTIES TRUST, THE GENERAL PARTNER OF THE LP;


 

F-2-2

--------------------------------------------------------------------------------


 


                                11.                                 A
CERTIFICATE OF THE DEPARTMENT AS OF A RECENT DATE THAT THE LP IS DULY REGISTERED
AS A LIMITED PARTNERSHIP UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA AND
REMAINS SUBSISTING SO FAR AS THE RECORDS OF THE DEPARTMENT SHOW;


 


                                12.                                 RESOLUTIONS
ADOPTED BY THE BOARD OF TRUSTEES OF THE BORROWER, OR A DULY AUTHORIZED COMMITTEE
THEREOF, RELATING TO (A) THE ORGANIZATION OF THE BORROWER AND (B) THE
AUTHORIZATION OF THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY, CERTIFIED AS OF THE DATE HEREOF BY AN
OFFICER OF THE BORROWER;

 


                                13.                                 RESOLUTIONS
ADOPTED BY THE BOARD OF TRUSTEES OF EACH OF THE TRUST SUBSIDIARIES RELATING TO
(A) THE ORGANIZATION OF EACH OF THE TRUST SUBSIDIARIES AND (B) THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE TRUST SUBSIDIARIES OF THE LOAN DOCUMENTS TO
WHICH EACH OF THE TRUST SUBSIDIARIES IS A PARTY AND, IN THE CASE OF NINE PENN
CENTER PROPERTIES TRUST, THE LOAN DOCUMENTS TO WHICH THE LP IS A PARTY,
CERTIFIED AS OF THE DATE HEREOF BY AN OFFICER OF EACH OF THE TRUST SUBSIDIARIES;


 


                                14.                                 THE TERM
LOAN AGREEMENT, CERTIFIED AS OF THE DATE HEREOF BY AN OFFICER OF THE BORROWER;

 


                                15.                                 [   ] NOTES,
DATED AS OF FEBRUARY 25, 2004 (THE “NOTES”), MADE BY THE BORROWER TO VARIOUS
LENDERS, CERTIFIED AS OF THE DATE HEREOF BY AN OFFICER OF THE BORROWER;

 


                                16.                                 THE
GUARANTY, DATED AS OF FEBRUARY 25, 2004 (THE “GUARANTY,” AND TOGETHER WITH THE
TERM LOAN AGREEMENT AND THE NOTES, COLLECTIVELY REFERRED TO AS THE “LOAN
DOCUMENTS”), MADE BY THE GUARANTORS IN FAVOR OF THE AGENT, CERTIFIED AS OF THE
DATE HEREOF BY AN OFFICER OF EACH OF THE GUARANTORS;


 


                                17.                                 A
CERTIFICATE EXECUTED BY AN OFFICER OF THE BORROWER, AN OFFICER OF EACH OF THE
TRUST SUBSIDIARIES AND AN OFFICER OF THE MANAGER, DATED AS OF THE DATE HEREOF;
AND


 


                                18.                                 SUCH OTHER
DOCUMENTS AND MATTERS AS WE HAVE DEEMED NECESSARY OR APPROPRIATE TO EXPRESS THE
OPINION SET FORTH BELOW, SUBJECT TO THE ASSUMPTIONS, LIMITATIONS AND
QUALIFICATIONS STATED HEREIN.

 

In expressing the opinion set forth below, we have assumed the following:

 

 

                                1.             Each individual executing any of
the Documents, whether on behalf of such

individual or another person, is legally competent to do so.

 


                                2.                                       EACH
INDIVIDUAL EXECUTING ANY OF THE DOCUMENTS ON BEHALF OF A PARTY (OTHER THAN THE


LOAN PARTIES, EXCLUDING THE MANAGER ON BEHALF OF THE LLC) IS DULY AUTHORIZED TO
DO SO.

 

 

 

F-2-3

--------------------------------------------------------------------------------


 

 


                                3.                                       EACH OF
THE PARTIES (OTHER THAN THE LOAN PARTIES) EXECUTING ANY OF THE DOCUMENTS HAS
DULY AND VALIDLY EXECUTED AND DELIVERED EACH OF THE DOCUMENTS TO WHICH SUCH
PARTY IS A SIGNATORY, AND SUCH PARTY’S OBLIGATIONS SET FORTH THEREIN ARE LEGAL,
VALID AND BINDING AND ARE ENFORCEABLE IN ACCORDANCE WITH ALL STATED TERMS.

 


                                4.                                       ANY
DOCUMENTS SUBMITTED TO US AS ORIGINALS ARE AUTHENTIC.  ANY DOCUMENTS SUBMITTED
TO US AS CERTIFIED OR PHOTOSTATIC COPIES CONFORM TO THE ORIGINAL DOCUMENTS.  ALL
SIGNATURES ON ALL DOCUMENTS ARE GENUINE.  ALL PUBLIC RECORDS REVIEWED OR RELIED
UPON BY US OR ON OUR BEHALF ARE TRUE AND COMPLETE.  ALL REPRESENTATIONS,
WARRANTIES, STATEMENTS AND INFORMATION CONTAINED IN THE DOCUMENTS ARE TRUE AND
COMPLETE.  THERE HAS BEEN NO ORAL OR WRITTEN MODIFICATION OF OR AMENDMENT TO ANY
OF THE DOCUMENTS, AND THERE HAS BEEN NO WAIVER OF ANY PROVISION OF ANY OF THE
DOCUMENTS, BY ACTION OR OMISSION OF THE PARTIES OR OTHERWISE.


 


                                5.                                       ALL
NECESSARY ACTION HAS BEEN TAKEN UNDER DELAWARE LAW AND THE ORGANIZATIONAL
DOCUMENTS OF THE MANAGER TO VALIDLY AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE MANAGER, IN ITS CAPACITY AS THE MANAGING MEMBER OF THE LLC,
OF THE LOAN DOCUMENTS TO WHICH THE LLC IS A PARTY.

 

The phrase “known to us” is limited to the actual knowledge, without independent
inquiry, of the lawyers at our firm who have performed legal services in
connection with the issuance of this opinion.

 

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

 


                                1.                                       THE
BORROWER IS A REAL ESTATE INVESTMENT TRUST DULY ORGANIZED AND VALIDLY EXISTING
UNDER AND BY VIRTUE OF THE LAWS OF THE STATE OF MARYLAND AND IS IN GOOD STANDING
WITH THE SDAT.  THE BORROWER HAS TRUST POWER TO EXECUTE AND DELIVER, AND TO
PERFORM ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND TO
CONDUCT THE BUSINESS OF OWNING AND LEASING COMMERCIAL OFFICE PROPERTIES.

 


                                2.                                       EACH OF
THE TRUST SUBSIDIARIES IS A REAL ESTATE INVESTMENT TRUST DULY ORGANIZED AND
VALIDLY EXISTING UNDER AND BY VIRTUE OF THE LAWS OF THE STATE OF MARYLAND AND IS
IN GOOD STANDING WITH THE SDAT.  EACH OF THE TRUST SUBSIDIARIES HAS TRUST POWER
TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS
TO WHICH IT IS A PARTY, AND TO CONDUCT THE BUSINESS OF OWNING AND LEASING
COMMERCIAL OFFICE PROPERTIES.


 


                                3.                                       THE LLC
IS A LIMITED LIABILITY COMPANY DULY FORMED AND VALIDLY EXISTING UNDER AND BY
VIRTUE OF THE LAWS OF THE STATE OF MARYLAND AND IS IN GOOD STANDING WITH THE
SDAT.  THE LLC HAS LIMITED LIABILITY COMPANY POWER TO EXECUTE AND DELIVER, AND
TO PERFORM ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
TO CONDUCT THE BUSINESS OF OWNING AND LEASING COMMERCIAL OFFICE PROPERTIES.

 

F-2-4

--------------------------------------------------------------------------------


 


 


                                4.                                       THE LP
IS A LIMITED PARTNERSHIP DULY FORMED AND VALIDLY SUBSISTING UNDER THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA.  THE LP HAS LIMITED PARTNERSHIP POWER TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, AND TO CONDUCT THE BUSINESS OF OWNING AND LEASING
COMMERCIAL OFFICE PROPERTIES.

 


                                5.                                       EACH OF
THE LOAN PARTIES HAS DULY AUTHORIZED THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND THE PERFORMANCE OF SUCH LOAN PARTY’S
OBLIGATIONS THEREUNDER.  EACH OF THE LOAN PARTIES HAS DULY EXECUTED AND, SO FAR
AS IS KNOWN TO US, DELIVERED, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


                                6.                                       NEITHER
(A) THE EXECUTION AND DELIVERY BY THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY NOR (B) THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER WILL VIOLATE
ANY MARYLAND LAW OR ANY EXISTING MARYLAND GOVERNMENTAL REGULATION OR RULE TO
WHICH THE BORROWER OR ITS ASSETS ARE SUBJECT OR THE DECLARATION OF TRUST OR
BYLAWS OF THE BORROWER.


 


                                7.                                       NEITHER
(A) THE EXECUTION AND DELIVERY BY EACH TRUST SUBSIDIARY OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY NOR (B) THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER WILL
VIOLATE ANY MARYLAND LAW OR ANY EXISTING MARYLAND GOVERNMENTAL REGULATION OR
RULE TO WHICH SUCH TRUST SUBSIDIARY OR ITS ASSETS ARE SUBJECT OR THE DECLARATION
OF TRUST OR BYLAWS OF SUCH TRUST SUBSIDIARY.


 


                                8.                                       NEITHER
(A) THE EXECUTION AND DELIVERY BY THE LLC OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY NOR (B) THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER WILL VIOLATE ANY
MARYLAND LAW OR ANY EXISTING MARYLAND GOVERNMENTAL REGULATION OR RULE TO WHICH
THE LLC OR ITS ASSETS ARE SUBJECT OR THE ARTICLES OF ORGANIZATION OR THE
OPERATING AGREEMENT.


 


                                9.                                       NEITHER
(A) THE EXECUTION AND DELIVERY BY THE LP OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY NOR (B) THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER WILL VIOLATE ANY
PENNSYLVANIA LAW OR ANY EXISTING PENNSYLVANIA GOVERNMENTAL REGULATION OR RULE TO
WHICH THE LP OR ITS ASSETS ARE SUBJECT OR THE PARTNERSHIP CERTIFICATE OR THE
PARTNERSHIP AGREEMENT.


 


                                10.                                 NO CONSENT
OR APPROVAL OF, REGISTRATION WITH, NOTICE TO OR OTHER ACTION BY, ANY MARYLAND
GOVERNMENTAL AUTHORITY WHICH HAS NOT BEEN OBTAINED, MADE OR WAIVED, IF ANY, IS
REQUIRED FOR ANY LOAN PARTY’S EXECUTION AND DELIVERY OF, OR PERFORMANCE OF ITS
OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


                                11.                                 NO CONSENT
OR APPROVAL OF, REGISTRATION WITH, NOTICE TO OR OTHER ACTION BY, ANY
PENNSYLVANIA GOVERNMENTAL AUTHORITY WHICH HAS NOT BEEN OBTAINED, MADE OR WAIVED,
IF ANY, IS REQUIRED FOR THE LP’S EXECUTION AND DELIVERY OF, OR PERFORMANCE OF
ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.

 

                                We draw to your attention the existence of the
following two Pennsylvania statutes in connection with the fact that loans under
the Term Loan Agreement bear floating rates of interest:

 

F-2-5

--------------------------------------------------------------------------------


 

(i)  Section 911 of the Pennsylvania “Crime Code,” 18 Pa. C.S.A. § 911, enacted
by the Act of December 6, 1972, P.L. 1482.  Section 911 of the Crime Code bears
a close resemblance to certain of the provisions of the Federal Racketeer
Influenced and Corrupt Organizations Act of 1970, 18 U.S.C. §§1961-1968,
commonly known as RICO, and is referred to hereinafter as the “Pennsylvania RICO
Act.”  The Pennsylvania RICO Act provides, among other things, that it is a
criminal offense, punishable as a felony, to “use or invest, directly or
indirectly...in the acquisition of any interest in, or the establishment or
operation of, any enterprise...” any income collected in full or partial
satisfaction of a loan made “at a rate of interest exceeding 25% per annum....”

 

(ii)  The Act of December 29, 1982, P.L. 1671, 18 Pa. C.S.A. § 4806.1 et seq.
(superseded volume) (the “Criminal Usury Statute”).  The Criminal Usury Statute
provides, among other things, that it is a criminal offense, punishable as a
felony, to engage in, “charging, taking or receiving any money...on the
loan...of any money...at a rate exceeding thirty-six percent per annum....”

 

                                The Criminal Usury Statute may have been
repealed, but the manner in which the repeal was enacted leaves the matter
subject to uncertainty.

 

                                Both the Pennsylvania RICO Act and the Criminal
Usury Statute appear to be intended by the legislature to apply only to
racketeering and loan sharking type activities, and not to the type of
commercial loan transaction evidenced by the Loan Documents.  Nevertheless, in
view of the plain language of the statutes, and the fact that the matter has not
been considered by the Pennsylvania courts, we cannot say that the ultimate
resolution of this issue is free from doubt.

 

                                The foregoing opinion is limited to the
substantive laws of the State of Maryland and the Commonwealth of Pennsylvania
(collectively, the “States”) and we do not express any opinion herein concerning
any other law.  We express no opinion as to the applicability or effect of
federal or state securities laws, including the securities laws of the States,
or as to federal or state laws regarding fraudulent transfers.  We note that
Section 12.12 of the Term Loan Agreement provides that the Term Loan Agreement
shall be governed by the laws of the State of New York.  To the extent that any
matter as to which our opinion is expressed herein would be governed by the laws
of any jurisdiction other than the States, we do not express any opinion on such
matter.  Our opinion expressed in paragraphs 6, 7, 8 and 9 above is based upon
our consideration of only those laws, governmental regulations or rules of the
States, which, in our experience, are normally applicable to the transactions of
the type contemplated under the Term Loan Agreement. Our opinion expressed in
paragraphs 10 and 11 above is based upon our consideration of only those
consents, approvals, registrations, notices or other actions required by the
States, if any, which, in our experience, are normally applicable to the
transactions of the type contemplated under the Term Loan Agreement.  The
opinion expressed herein is subject to the effect of any judicial decision which
may permit the introduction of parol evidence to modify the terms or the
interpretation of agreements.

 

F-2-6

--------------------------------------------------------------------------------


 

We assume no obligation to supplement this opinion if any applicable law changes
after the date hereof or if we become aware of any fact that might change the
opinion expressed herein after the date hereof.

 

This opinion is being furnished to you solely for your benefit in connection
with the Term Loan Agreement.  Accordingly, it may not be relied upon by, quoted
in any manner to, or delivered (except delivery by the Lenders (a) to regulatory
authorities, (b) in connection with any litigation involving any of the Loan
Documents or this opinion or (c) as otherwise required by law) to any other
person or entity without, in each instance, our prior written consent, except
that a financial institution that is an Assignee (as defined in the Term Loan
Agreement) of a Lender may rely on this opinion as if addressed to it on the
date hereof.

 

                Very truly yours,

 

 

 

 

 

 

F-2-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS

 

Wachovia Bank, National Association

Societe Generale

Royal Bank of Canada

SunTrust Bank

Merrill Lynch Bank USA

Sumitomo Mitsui Banking Corporation

Bank of China

Bank One, N.A.

First Commercial Bank

Taipei Bank

The Governor and Company of the Bank of Ireland

Bank of Communications, New York Agency

Comerica Bank

Compass Bank

Erste Bank, New York Branch

E. Sun Commercial Bank, Ltd., Los Angeles Branch

First Hawaiian Bank

Hun Nan Commercial Bank

PNC Bank, National Association

Citizens Bank

 

 

 

F-2-8

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

                     , 200  

 

 

Wachovia Bank, National Association, as Agent

301 South College Street, NC0172

Charlotte, North Carolina  28288

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 25,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among HRPT Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”) and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 8.3. of the Term Loan Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)           The undersigned is the chief financial officer of the Borrower.

 

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           No Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].

 

(4)           The representations and warranties made or deemed made by the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Term Loan Agreement.

 

G-1

--------------------------------------------------------------------------------


 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1 through 9.3 and 9.6 of the Term
Loan Agreement.

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

Name:

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

 

G-3

--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF GUARANTY

 

 

THIS GUARANTY dated as of February 25, 2004, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain that certain Term Loan Agreement dated as of February 25,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among HRPT Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in each Guarantor;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied

 

H-1

--------------------------------------------------------------------------------


 

Obligations”): (a) all indebtedness and obligations owing by the Borrower to any
Lender or the Agent under or in connection with the Term Loan Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Term Loans and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, neither  the Lenders nor the Agent shall be obligated
or required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Term Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Term Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Term Loan Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

H-2

--------------------------------------------------------------------------------


 

(c)           any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the Agent
or the Lenders regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Term Loan Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights

 

H-3

--------------------------------------------------------------------------------


 

against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Term
Loan Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Term Loan Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been

 

H-4

--------------------------------------------------------------------------------


 

indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Agent and the Lenders and shall forthwith pay such amount to the
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Term Loan Agreement or
to be held by the Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender subject to receipt of the prior
written consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
have occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or

 

H-5

--------------------------------------------------------------------------------


 

unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Agent and the Lenders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent and the Lenders shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE

 

H-6

--------------------------------------------------------------------------------


 

WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE.

 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, ANY STATE
COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE NONEXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein.  The failure of the Agent or any Lender to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

H-7

--------------------------------------------------------------------------------


 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Term Loan Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders may, in accordance with the applicable provisions of the
Term Loan Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Term Loan Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

H-8

--------------------------------------------------------------------------------


 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Term Loan Agreement or any of the other Loan Documents.  Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Term Loan Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Term Loan Agreement or financed thereby.

 

Section 30.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay,

 

H-9

--------------------------------------------------------------------------------


 

or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 

H-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

 

[Update as needed]

 

 

 

HUB LA PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

 

Name:  John Popeo

 

 

Title:  Treasurer and Secretary

 

 

 

 

 

HUB REALTY COLLEGE PARK, INC.

 

 

 

 

 

By:

 

 

 

 

Name:  John Popeo

 

 

Title:  Treasurer and Secretary

 

 

 

 

 

HUB REALTY COLLEGE PARK I, LLC

 

 

 

 

 

By: Hub Management, Inc.

 

 

 

 

 

 

Name:  John A. Mannix

 

Title:  President

 

 

 

By: Hub Realty College Park, Inc.

 

 

 

 

 

 

Name:  John A. Mannix

 

Title:  President

 

 

 

 

 

HUB ACQUISITION TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

H-11

--------------------------------------------------------------------------------


 

 

1735 MARKET STREET PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

HEALTH AND RETIREMENT PROPERTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

HUB MANAGEMENT, INC.

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

HUB REALTY GOLDEN, INC.

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

HUB REALTY FUNDING, INC.

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

HUB RI PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

H-12

--------------------------------------------------------------------------------


 

 

HUB WOODMONT INVESTMENT TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

HUB WOODMONT LIMITED LIABILITY COMPANY

 

 

 

 

 

By:  Hub Woodmont Investment Trust, its Manager

 

 

 

 

 

 

Name:  John A. Mannix

 

Title:  President

 

 

 

 

 

NINE PENN CENTER PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

INDEMNITY COLLECTION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

RESEARCH PARK PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

H-13

--------------------------------------------------------------------------------


 

 

ROSEDALE PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Treasurer and Secretary

 

 

 

 

 

4 MAGUIRE ROAD REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

47 HARVARD STREET REAL ESTATE TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

HRPT MEDICAL BUILDINGS REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

H-14

--------------------------------------------------------------------------------


 

 

MOB REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

PUTNAM PLACE REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

145 UNIVERSITY AVENUE REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

HUB MA REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

CAUSEWAY HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

H-15

--------------------------------------------------------------------------------


 

 

HUB REALTY KANSAS CITY, INC.

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

HUB PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:  John Popeo

 

Title:  Trustee

 

 

 

 

 

HUB LA LIMITED PARTNERSHIP

 

 

 

 

 

By:  Hub LA Properties Trust, its General Partner

 

 

 

 

 

 

Name:  John A. Mannix

 

Title:  President

 

 

 

NINE PENN CENTER ASSOCIATES L.P.

 

 

 

By:  Nine Penn Center Properties Trust, its General Partner

 

 

 

 

 

 

Name:  John A. Mannix

 

Title:  President

 

 

 

 

 

Address for Notices:

 

 

 

c/o HRPT Properties Trust

 

400 Centre Street

 

Newton, Massachusetts  02458

 

Attention:  John Popeo

 

Telecopy Number:

(617) 928-1305

 

Telephone Number:

(617) 332-3990

 

H-16

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         ,         ,
executed and delivered by                                           , a
                                    (the “New Subsidiary”), in favor of
(a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Term Loan Agreement dated as of February 25,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among HRPT Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;

 

WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and,
accordingly, the New Subsidiary is willing to guarantee the Borrower’s
obligations to the Agent and the Lenders on the terms and conditions contained
herein; and

 

WHEREAS, the New Subsidiary’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:

 

Section 1.  Accession to Guaranty.  The New Subsidiary hereby agrees that it is
a “Guarantor” under that certain Guaranty dated as of February 25, 2004 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Subsidiary
hereby:

 

H-17

--------------------------------------------------------------------------------


 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Agent and the Lenders as of the date hereof each of
the representations and warranties contained in Section 5 of the Guaranty and
agrees to be bound by each of the covenants contained in Section 6 of the
Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

 

[Signatures on Next Page]

 

H-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

c/o HRPT Properties Trust

 

400 Centre Street

 

Newton, Massachusetts  02458

 

Attention:

 

Telecopy Number:

(       )        -       

 

Telephone Number:

(617) 332-3990

 

 

Accepted:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

H-19

--------------------------------------------------------------------------------